Exhibit 10.1

--------------------------------------------------------------------------------

 

LOGO [g60368img001.jpg]

 

FIRST-LIEN CREDIT AGREEMENT

 

dated as of

 

May 10, 2005

 

among

 

WYNDHAM INTERNATIONAL, INC.,

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

and

 

BEAR STEARNS CORPORATE LENDING INC.,

as Syndication Agent

 

$755,000,000

 

--------------------------------------------------------------------------------

 

LOGO [g60368img002.jpg]

 

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arranger and Joint Book Runner

 

LOGO [g60368img003.jpg]

 

BEAR, STEARNS & CO., INC.,

as Joint Lead Arranger and Joint Book Runner



--------------------------------------------------------------------------------

Table of Contents

 

     Page


--------------------------------------------------------------------------------

ARTICLE I Definitions

   1

SECTION 1.01

   Defined Terms    1

SECTION 1.02

   Classification of Loans and Borrowings    37

SECTION 1.03

   Terms Generally    37

ARTICLE II The Credits

   37

SECTION 2.01

   Commitments    37

SECTION 2.02

   Loans and Borrowings    38

SECTION 2.03

   Requests for Borrowings    39

SECTION 2.04

   Swingline Loans    39

SECTION 2.05

   Letters of Credit    41

SECTION 2.06

   Funding of Borrowings    46

SECTION 2.07

   Interest Elections    47

SECTION 2.08

   Repayment of Loans; Evidence of Debt    48

SECTION 2.09

   Termination and Reduction of Commitments and Credit-Linked Deposits    49

SECTION 2.10

   Voluntary Prepayment of Loans    50

SECTION 2.11

   Mandatory Applications and Prepayments; Scheduled Commitment Reductions;
Scheduled Reductions of Credit-Linked Deposits    51

SECTION 2.12

   Fees    55

SECTION 2.13

   Interest    56

SECTION 2.14

   Alternate Interest    57

SECTION 2.15

   Increased Costs    57

SECTION 2.16

   Break Funding Payments    59

SECTION 2.17

   Taxes    60

SECTION 2.18

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    61

SECTION 2.19

   Mitigation Obligations, Replacement of Lenders    62

SECTION 2.20

   Credit-Linked Deposit Account    63

ARTICLE III Representations and Warranties

   64

SECTION 3.01

   Financial Condition    64

SECTION 3.02

   No Change    65

SECTION 3.03

   Company Existence; Compliance with Law    65

 



--------------------------------------------------------------------------------

SECTION 3.04

   Company Power; Authorization; Enforceable Obligations    65

SECTION 3.05

   No Violation    65

SECTION 3.06

   Litigation    66

SECTION 3.07

   No Default    66

SECTION 3.08

   Intellectual Property    66

SECTION 3.09

   Taxes    66

SECTION 3.10

   Federal Regulations    67

SECTION 3.11

   Labor Matters    67

SECTION 3.12

   ERISA    67

SECTION 3.13

   Investment Company Act; Other Regulations    67

SECTION 3.14

   Public Utility Holding Company Act    67

SECTION 3.15

   Subsidiaries; Joint Ventures    68

SECTION 3.16

   Use of Proceeds; Margin Regulations    68

SECTION 3.17

   Hotels    68

SECTION 3.18

   Environmental Matters    69

SECTION 3.19

   Accuracy of Information, etc.    70

SECTION 3.20

   Security Documents; Intercreditor Agreement    71

SECTION 3.21

   Solvency    72

SECTION 3.22

   Existing Indebtedness    72

SECTION 3.23

   Transaction    72

ARTICLE IV Conditions Precedent

   72

SECTION 4.01

   Conditions to Initial Extension of Credit    72

SECTION 4.02

   Conditions to Each Extension of Credit    78

ARTICLE V Affirmative Covenants

   79

SECTION 5.01

   Financial Statements    79

SECTION 5.02

   Certificates; Other Information    79

SECTION 5.03

   Payment of Obligations    81

SECTION 5.04

   Maintenance of Existence; Compliance    81

SECTION 5.05

   Maintenance of Property; Insurance    81

SECTION 5.06

   Inspection of Property; Books and Records; Discussions    82

SECTION 5.07

   Notices    82

 

-ii-



--------------------------------------------------------------------------------

SECTION 5.08

   Environmental Laws    83

SECTION 5.09

   Further Assurances; Additional Collateral; New Subsidiaries, etc.    84

SECTION 5.10

   Maintenance of Separateness    86

SECTION 5.11

   Ratings    86

ARTICLE VI Negative Covenants

   86

SECTION 6.01

   Financial Covenants    86

SECTION 6.02

   Indebtedness    87

SECTION 6.03

   Liens    89

SECTION 6.04

   Fundamental Changes    91

SECTION 6.05

   Disposition of Assets or Equity Ownership Interests    91

SECTION 6.06

   Investments    92

SECTION 6.07

   Dividends    94

SECTION 6.08

   Payments and Modifications of Certain Debt Instruments, Preferred Stock and
Company Documents    95

SECTION 6.09

   Transactions with Affiliates    95

SECTION 6.10

   Clauses Restricting Subsidiary Distributions    96

SECTION 6.11

   Changes in Fiscal Periods    96

SECTION 6.12

   Negative Pledge Clauses    96

SECTION 6.13

   Lines of Business    97

SECTION 6.14

   Subsidiary Stock    97

SECTION 6.15

   Derivatives Obligations    97

SECTION 6.16

   Capital Expenditures    97

ARTICLE VII Events of Default

   97

SECTION 7.01

   Payments    97

SECTION 7.02

   Representations, etc.    98

SECTION 7.03

   Covenants    98

SECTION 7.04

   Default Under Other Agreements    98

SECTION 7.05

   Bankruptcy, etc.    99

SECTION 7.06

   ERISA    99

SECTION 7.07

   Judgments    100

SECTION 7.08

   Security Documents    100

SECTION 7.09

   Change of Control    100

 

-iii-



--------------------------------------------------------------------------------

SECTION 7.10

   Intercreditor Agreement    100

ARTICLE VIII The Administrative Agent

   101

SECTION 8.01

   Appointment    101

SECTION 8.02

   The Administrative Agent in its Individual Capacity    101

SECTION 8.03

   Nature of Duties    102

SECTION 8.04

   Reliance    102

SECTION 8.05

   Resignation or Removal of the Administrative Agent    102

SECTION 8.06

   Lack of Reliance on the Administrative Agent    103

SECTION 8.07

   Certain Rights of the Administrative Agent    103

SECTION 8.08

   Indemnification    104

SECTION 8.09

   Other Agents    104

ARTICLE IX Miscellaneous

   104

SECTION 9.01

   Notices    104

SECTION 9.02

   Waivers; Amendments    105

SECTION 9.03

   Expenses; Indemnity; Damage Waiver    106

SECTION 9.04

   Successors and Assigns    107

SECTION 9.05

   Survival    109

SECTION 9.06

   Counterparts    110

SECTION 9.07

   Severability    110

SECTION 9.08

   Right of Setoff    110

SECTION 9.09

   Governing Law, Jurisdiction; Consent to Service of Process    110

SECTION 9.10

   WAIVER OF JURY TRIAL    111

SECTION 9.11

   Headings    111

SECTION 9.12

   Confidentiality    111

SECTION 9.13

   Effectiveness    112

SECTION 9.14

   Domicile of Loans    112

SECTION 9.15

   Calculations; Computations    112

SECTION 9.16

   The Patriot Act    112

SECTION 9.17

   OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.    113

SECTION 9.18

   Roll of Existing Term Loans    113

 

-iv-



--------------------------------------------------------------------------------

ANNEX I

   Lenders/Commitments/CL Amounts

SCHEDULE 1.01(i)

   CMBS Collateral

SCHEDULE 1.01(ii)

   Existing Letters of Credit

SCHEDULE 1.01(iii)

   Mezzanine Collateral

SCHEDULE 1.01(iv)

   Mortgaged Property

SCHEDULE 1.01(v)

   Subsidiary Guarantors/Non-Guarantor Subsidiaries

SCHEDULE 1.01(vi)

   Portfolio Assets

SCHEDULE 1.01(vii)

   Certain Litigation

SCHEDULE 1.01(viii)

   Investments made pursuant to Buy/Sell Arrangements

SCHEDULE 3.04

   Filings/Notices

SCHEDULE 3.06

   Litigation

SCHEDULE 3.15

   Subsidiaries/Joint Ventures

SCHEDULE 3.17

   Hotels

SCHEDULE 3.22

   Existing Indebtedness

SCHEDULE 6.06(a)

   Existing Investments

SCHEDULE 6.09

   Certain Indemnities

SCHEDULE 6.10

   Restrictive Agreements

SCHEDULE 6.15

   Existing Interest Rate Protection Agreements

EXHIBIT A

   Form of Assignment and Acceptance

EXHIBIT B

   Form of Compliance Certificate

EXHIBIT C

   Form of Guaranty and Collateral Agreement

EXHIBIT D

   Form of Closing Certificate

EXHIBIT E

   Matters to be covered by Opinions of (i) Akin Gump Strauss Hauer & Feld LLP
and (ii) Skadden, Arps, Slate, Meagher & Flom LLP

EXHIBIT F

   Form of Solvency Certificate

EXHIBIT G

   Form of PCE Escrow Agreement

EXHIBIT H

   Form of Intercreditor Agreement

 

-v-



--------------------------------------------------------------------------------

FIRST-LIEN CREDIT AGREEMENT dated as of May 10, 2005 among WYNDHAM
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the Lenders party
hereto from time to time, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
and BEAR STEARNS CORPORATE LENDING INC., as Syndication Agent. All capitalized
terms used herein and defined in Section 1 are used herein as therein defined.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Business” has the meaning as provided in the term “Permitted
Acquisition.”

 

“Act” has the meaning provided in Section 9.16.

 

“AD Holdback Amount” means for a fiscal year of the Borrower, (i) the aggregate
amount of the Borrower’s Percentage of each Asset Disposition and Exchange made
during such year plus (ii) the aggregate Net Cash Proceeds, if any, retained by
the Borrower pursuant to clause (B) of the proviso in Section 2.11(f) from Asset
Dispositions and Exchanges during such year other than any PPH Proceeds.

 

“Additional Mortgage” means each Mortgage executed and delivered pursuant to
Section 5.09(a).

 

“Additional Mortgaged Property” has the meaning provided in Section 5.09(a).

 

“Adjusted Consolidated Net Income” means, for any Person for any period, the
Consolidated Net Income of such Person for such period plus the amount of all
non-cash charges (including non-cash taxes) and losses from sales of assets that
were deducted in determining such Consolidated Net Income minus the amount of
all non-cash gains and gains from sales of assets that were added at arriving at
such Consolidated Net Income.

 

“Adjusted Consolidated Working Capital” means, at any time, Consolidated Current
Assets (but excluding therefrom all cash and Cash Equivalents) less Consolidated
Current Liabilities at such time.

 

“Adjusted Credit-Linked Amount” means, at any time, the sum of (i) the Total
Credit-Linked Deposit at such time plus (ii) all amounts theretofore withdrawn
from the Credit-Linked Deposits to reimburse an Issuing Bank for a CL LC
Disbursement to the extent not then refunded by the Borrower.

 



--------------------------------------------------------------------------------

“Adjusted Holdback” means for any fiscal year, the sum of (i) the AD Holdback
Amount for such fiscal year plus (ii) the portion of the Rollover Amount for
such fiscal year attributable to the unused AD Holdback Amount for the previous
fiscal year.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JP Morgan Chase, in its capacity as administrative
agent for the Lenders hereunder, and shall include any successor to the
Administrative Agent appointed pursuant to Section 8.05.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Eurodollar Loans” has the meaning provided in Section 2.16.

 

“Affected Loans” has the meaning provided in Section 2.11(j).

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” of a Person means
the power, directly or indirectly, either to (a) vote 10% or more of the
securities having ordinary voting power for the election of directors (or
persons performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

 

“Aggregate CE/PE Expenditures” means for any fiscal year of the Borrower, the
sum of (x) the aggregate amount of Capital Expenditures made in such fiscal year
plus (y) the aggregate Purchase Price of all Permitted Acquisitions made in such
fiscal year plus (z) the aggregate Permitted Expenditures (valued as provided in
the definition of Permitted Expenditures) other than Permitted Acquisitions made
in such fiscal year.

 

“Agreed Additional Permitted Expenditures” means Permitted Expenditures made at
any time when the Leverage Ratio as of the last day of the fiscal quarter then
last ended was less than 6.00 to 1.00 provided that the sum of (i) the aggregate
Purchase Price of all Permitted Acquisitions included in such Agreed Additional
Permitted Expenditures plus (ii) the value (as determined in the definition of
Permitted Expenditures) of all Permitted Expenditures other than Permitted
Acquisitions included in such Agreed Additional Permitted Expenditures shall not
exceed in the aggregate $25,000,000 in any fiscal year, it being agreed that the
references to Permitted Acquisitions and Permitted Expenditures in Section 6.16
shall not include any Agreed Additional Permitted Expenditures.

 

“Agreement” means this First-Lien Credit Agreement, as amended, restated,
modified and/or supplemented from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the

 

-2-



--------------------------------------------------------------------------------

Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

 

“Apollo/THL Affiliate” means (i) Apollo Management, L.P., (ii) Thomas H. Lee
Partners, L.P. and (iii) any Person that, directly or indirectly, is in control
of, is controlled by, or is under common control with either of the Persons
identified in clauses (i) and/or (ii).

 

“Applicable Margin” means 3.25% per annum if Eurodollar Loans and 2.25% per
annum if ABR Loans.

 

“Appraised Value” of a Mortgaged Property means the MAI appraised value of such
Mortgaged Property as set forth in the appraisals delivered pursuant to Section
4.01(j) hereof.

 

“Asset Disposition” means any Disposition (including, without limitation, by
merger or consolidation but excluding (x) Dispositions arising out of, or in
connection with, a Recovery Event and (y) Exchanges) by the Borrower, or any of
its Subsidiaries or Joint Ventures to any Person (other than to the Borrower or
any Subsidiary Guarantor) of any Equity Ownership Interest of any of its
Subsidiaries or Joint Ventures or any Hotel or any other properties and assets,
or group of related properties and assets of any kind whatsoever, whether real,
personal, or mixed, in each case other than (i) Dispositions in the ordinary
course of business of inventory, obsolete, damaged or worn out assets and
fixtures, furniture and equipment, terminations of franchise and management
agreements, leases and licenses (and subleases and sublicenses) permitted by
Section 6.05(f), licenses and sublicenses permitted by Section 6.05(g),
Dispositions constituting Investments permitted by Section 6.05(h) and Liens
permitted by Section 6.03 and (ii) other Dispositions of assets other than
Hotels and/or all or substantially all of the seller’s interest in a Subsidiary
or Joint Venture (but including in any event for purposes of Section 2.11(f) the
repayment of any Tempus Note as a result of the sale of timeshare unit(s)) which
generate net proceeds and/or other consideration the fair market value of which
is less than $5,000,000 in the aggregate in any fiscal year of the Borrower.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Assumed Indebtedness” means Indebtedness assumed after the Effective Date in
connection with a Permitted Acquisition or with an Exchange of the type defined
in Sections 6.05(c), provided that (a) such Indebtedness is outstanding at the
time of such acquisition and was not incurred in connection therewith or in
contemplation thereof and (b) in the event that such Permitted Acquisition
constitutes an acquisition of assets other than Equity Ownership Interest, such
Indebtedness was incurred in order to acquire or improve such asset (or
refinancing of such Indebtedness whether in connection with the original
acquisition or improvement or the Permitted Acquisition).

 

“Attributable Indebtedness” means, in respect of a sale-leaseback transaction,
as at the time of determination, the present value (discounted at the interest
rate borne at such time by Revolving Loans maintained as Eurodollar Loans,
compounded annually) of the total obligations

 

-3-



--------------------------------------------------------------------------------

of the lessee for rental/lease payments during the remaining term of the lease
included in such sale-leaseback transaction (including any period for which such
lease has been extended), provided, however, that if such sale-leaseback
transaction results in a Capital Lease Obligation, the amount of Indebtedness
represented thereby shall be determined in accordance with the definition of
Capital Lease Obligations.

 

“Base Amount” means for (i) the fiscal year of the Borrower ending December 31,
2005, $150,000,000, (ii) the fiscal year of the Borrower ending December 31,
2006, $100,000,000 and (iii) each subsequent fiscal year of the Borrower,
$75,000,000.

 

“Benchmark LIBO Rate” has the meaning provided in Section 2.20(b).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

 

“Borrower” has the meaning provided in the first paragraph of this Agreement.

 

“Borrower’s Percentage” means with respect to any Asset Disposition or Exchange,
a percentage equal to 100% less the Designated Percentage for such event.

 

“Borrower’s Preferred Stock” means the shares of the Borrower’s Series A
Convertible Preferred Stock and Series B Convertible Preferred Stock.

 

“Borrowing” means (a) Revolving Loans or Term Loans of the same Type and
Facility made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect and (b)
Swingline Loans.

 

“Borrowing Request” means a request by the Borrower for a Borrowing of Revolving
Loans or Term Loans in accordance with Section 2.03.

 

“Business” has the meaning provided in Section 3.18(b).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, with respect to notices and determinations in
connection with and payments of principal and interest on, Eurodollar Loans,
such day is also a day for trading by and between banks in dollar deposits in
the interbank London Eurodollar market.

 

“Buy/Sell Arrangement” means an agreement among owners of Equity Ownership
Interests in another Person pursuant to which an owner has the option to sell
his Equity Ownership Interest or to buy the Equity Ownership Interests of other
owners, and in response to which offer, the offerees in turn have the option to
accept such offer, or to require the initial offeror in the case of an initial
offer to sell, to instead buy the Equity Ownership Interests of the offerees, or
in the case of an initial offer to buy, to instead sell the Equity Ownership
Interest of the offeror to the offerees.

 

“Calculation Period” means the Test Period during which occurs the respective
event or incurrence which requires calculations to be made on a Pro Forma Basis.

 

-4-



--------------------------------------------------------------------------------

“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all expenditures (including with funds that constituted Prepaid
Capital Expenditures but other than Management Agreement Investments and those
made pursuant to Permitted Expenditures or in connection with a Recovery Event)
by such Person and its Subsidiaries for the acquisition or leasing (other than
pursuant to a lease giving rise to Capital Lease Obligations) of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period but excluding merchandise inventory
acquired during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries provided that any
such expenditure required to be paid or reimbursed by a tenant, licensee,
concessionaire or other third party shall not constitute a Capital Expenditure
to the extent so paid or reimbursed by such third party.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and for the purposes of this
Agreement, the amount of such obligations, shall be the capitalized amount
thereof, at such time determined in accordance with GAAP.

 

“Cash Consideration” means, with respect to any Asset Disposition, cash, Cash
Equivalents or the assumption or retirement of Indebtedness with respect to the
asset or property subject to such Asset Disposition, or any combination of the
foregoing.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A1 by S&P or P1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

 

-5-



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Change of Control” means (i) the acquisition, directly or indirectly, by any
one “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) (other than the Apollo/THL Affiliates, whether collectively or
individually) of beneficial ownership of more than 30% of the Common Stock of
the Borrower on a fully diluted basis, provided that beneficial ownership of 30%
of such Common Stock by any Person (x) who is deemed to be included in a single
“person” (as so defined) that also includes Apollo/THL Affiliates and (y) who
would not hold the beneficial ownership of more than 30% of such Common Stock if
such Person were not deemed to be included in a single “person” (as so defined)
with Apollo/THL Affiliates shall not constitute a Change of Control under this
clause (i), (ii) during any period of 24 consecutive calendar months after the
Effective Date, individuals who at the beginning of such period constituted the
Board of Directors of the Borrower (together with any new directors whose
election by such Board of Directors or whose nomination for election by the
stockholders or members, as the case may be, of the Borrower was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of such Board of Directors then in office; or (iii) any “Change of
Control” or similar event shall occur under the Second-Lien Loan Documents (or
any other Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount in excess of $25,000,000 other than the Existing
Mortgage Debt secured by the Wyndham Palace Resort & Spa and/or the Wyndham
Condado Plaza Hotel & Casino) or the Borrower’s Preferred Stock. In no event
shall the consummation of the Recap constitute a Change of Control.

 

“CL Amount” means with respect to any CL Lender, the obligation of such CL
Lender, if any, to make a Credit-Linked Deposit on the Effective Date in a
principal amount equal to the amount set forth under the heading “CL Amount”
opposite such CL Lender’s name on Annex I.

 

“CL Availability Period” means the period from and including the Effective Date
to but excluding the earlier of the CL Maturity Date and the date on which all
of the Credit-Linked Deposits are returned to the CL Lenders.

 

“CL Fronting Fee” has the meaning provided in Section 2.12(c).

 

“CL LC Disbursements” means any payment made by an Issuing Bank pursuant to a CL
Letter of Credit.

 

-6-



--------------------------------------------------------------------------------

“CL LC Obligations” means, at any time, the sum of (a) the aggregate then
undrawn and unexpired amount of the then outstanding CL Letters of Credit plus
(b) the aggregate amount of all CL LC Disbursements that have not then been
reimbursed by or on behalf of the Borrower at such time. The CL LC Obligations
of any CL Lender at any time shall be its CL Percentage of the aggregate amount
of all CL LC Obligations at such time. A Letter of Credit which expires or is
drawn upon in full shall cease to be included in determining the aggregate
amount of outstanding Letters of Credit.

 

“CL Lender” means a Lender having a Credit-Linked Deposit.

 

“CL Letter of Credit Facility” means the Facility evidenced by the Total
Credit-Linked Deposit and after the return thereof by the CL Letters of Credit
(if any).

 

“CL Letters of Credit” means, at any time, Letters of Credit in an amount equal
to the lesser of (i) the Total Credit-Linked Deposit and (ii) the aggregate
amount of outstanding Letters of Credit at such time. Letters of Credit will
from time to time be deemed to be CL Letters of Credit or RF Letters of Credit
in accordance with the provisions of Section 2.05(a).

 

“CL Maturity Date” means May 10, 2011.

 

“CL Participation Fee” means the participation fee payable to the CL Lenders
pursuant to Section 2.12(c).

 

“CL Percentage” means, as to any Lender with a Credit-Linked Deposit at any
time, the percentage which such Lender’s Credit-Linked Deposit then constitutes
of the Total Credit-Linked Deposit. If the Credit-Linked Deposits shall have
been applied in full to reimburse CL LC Disbursements, the CL Percentage of any
CL Lender shall be determined based on the last day on which the Credit-Linked
Deposits exceed zero.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving Loans or
Swingline Loans.

 

“Class A Common Stock” means the Class A Common Stock of the Borrower.

 

“Class B Stock” means, collectively, the Class B Common Stock of the Borrower
and the Series B Convertible Preferred Stock of the Borrower.

 

“Closing Projections” has the meaning provided in Section 4.01(c).

 

“CMBS” means the commercial mortgage backed securities and any mezzanine debt
and/or preferred equity (other than any thereof issued pursuant to the Mezzanine
Facility) issued in connection with the CMBS Facility.

 

“CMBS Documents” means the agreements evidencing and/or governing the CMBS
Facility.

 

-7-



--------------------------------------------------------------------------------

“CMBS Escrows” means one or more escrow arrangements with respect to a portion
of the Prepaid Capital Expenditures that directly support the CMBS Facility and
are created pursuant to, and governed by, CMBS Documents.

 

“CMBS Facility” shall mean a facility providing for the issuance of CMBS for
gross cash proceeds of at least $675,000,000, which facility will have the
benefit of Liens solely on those properties listed on Schedule 1.01(i).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all assets of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent” means JPMorgan Chase, in its capacity as Collateral Agent for
the Secured Parties under the Loan Documents, and shall include any successor as
the Collateral Agent.

 

“Commitments” means the Term Loan Commitments, the Revolving Commitments, the
Swingline Commitment and/or the Credit-Linked Deposits, or any combination
thereof (as the context requires).

 

“Commitment Fee” has the meaning provided in Section 2.12(a).

 

“Common Stock” means, with respect to the Borrower, (a) for so long as the Class
A Common Stock remains a separate class of the Borrower’s common stock and the
special voting provisions available to the Class B Stock apply, the shares of
Class A Common Stock then outstanding, on a fully diluted basis, including,
without limitation, any shares of Class A Common Stock issuable upon the
conversion of any securities (including the Series A Convertible Preferred Stock
of the Borrower and the Class B Stock) then outstanding which are or may be
convertible, directly or indirectly, into Class A Common Stock, and (b)
thereafter, all securities of any class of common stock, on a fully diluted
basis, entitling the holders thereof (whether at all times or by reason of the
happening of any contingency) to vote in the election of the members of the
board of directors of the Borrower.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Company” means any corporation, limited liability company, partnership or other
business entity (or the adjectival form thereof, where appropriate).

 

“Company Document” means the operative organizational documents of a Company,
such as the certificate of incorporation, by-laws, partnership agreement,
certificate of partnership and limited liability company agreement and shall
include, with respect to the Borrower, the Recap Agreement.

 

-8-



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate duly executed by the Responsible
Officer substantially in the form of Exhibit B.

 

“Consolidated Current Assets” means, at any time, the consolidated current
assets of the Borrower and its Subsidiaries at such time.

 

“Consolidated Current Liabilities” means, at any time, the consolidated current
liabilities of the Borrower and its Subsidiaries at such time, but excluding the
current portion of any Indebtedness under this Agreement and the current portion
of any other long-term Indebtedness which would otherwise be included therein.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis (after any deduction for minority interests), provided that (i) in
determining Consolidated Net Income, the net income of any other Person which is
not a Subsidiary of the Borrower or is accounted for by the Borrower by the
equity method of accounting shall be included only to the extent of the payment
of cash dividends or cash distributions by such other Person to the Borrower or
a Subsidiary thereof during such period and (ii) the net income of any
Subsidiary of the Borrower shall be excluded to the extent that the declaration
or payment of cash dividends or similar cash distributions by that Subsidiary of
that net income is not at the date of determination permitted by operation of
its charter or any agreement, instrument or law applicable to such Subsidiary.

 

“Contractual Obligation” means, as to any Person, any material provision of any
material security issued by such Person or of any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its assets are bound.

 

“Credit-Linked Deposit” means, as to each CL Lender, the cash deposit (if any)
made by such Lender pursuant to Section 2.01(c), as such deposit may be (a)
reduced from time to time pursuant to Section 2.05(e)(iii) or Section 2.09, (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 and (c) increased from time to time pursuant to
Section 2.05(e)(iii). The amount of each CL Lender’s Credit-Linked Deposit on
the Effective Date is such Lender’s CL Amount. The aggregate amount of the
Credit-Linked Deposits on the Effective Date is $50,000,000.

 

“Credit-Linked Deposit Account” means the account established by the
Administrative Agent under its sole and exclusive control maintained at the
office of JPMorgan Chase Bank, N.A., 4 New York Plaza, 17th Floor, New York, NY
10004, designated as the “Credit-Linked Deposit Account” that shall be used
solely to hold the Credit-Linked Deposits.

 

“Cure Equity” means all equity contributed to, or issued by, the Borrower to
cure a default to the extent permitted by Section 7.03(b).

 

“Default” means any of the events specified in Article VII, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

 

-9-



--------------------------------------------------------------------------------

“Delayed Sale Assets” means the Marriott Atlanta Century Center hotel and the
Wyndham Toledo hotel.

 

“Derivatives Counterparty” has the meaning provided in Section 6.07.

 

“Derivatives Obligations” of any Person means all Interest Rate Protection
Agreements and all other obligations of such Person in respect of any interest
rate swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, forward equity transaction,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
the foregoing transactions) or any combination of the foregoing transactions.

 

“Designated Disposition” means a Disposition where (i) an MAI appraisal of the
assets being disposed of has been completed by a firm selected by the
Administrative Agent in its reasonable discretion and (ii) the sales price is at
least equal to 100% of the value of such assets as determined by such MAI
appraisal.

 

“Designated Percentage” means with respect to any Asset Disposition, Exchange or
Recovery Event (a) with respect to assets which neither constitute Collateral,
Negative Pledge Assets nor Delayed Sale Assets, (i) 100% if (x) the Leverage
Ratio as of the last day of the most recent fiscal quarter of the Borrower is
greater than or equal to 6.00 to 1.00 or (y) an Event of Default then exists,
(ii) 75% if the Leverage Ratio as of the last day of the most recent fiscal
quarter of the Borrower is less than 6.00 to 1.00 but greater than or equal to
5.00:1.00 and (iii) 50% if the Leverage Ratio as of the last day of the most
recent fiscal quarter of the Borrower is less than 5.00 to 1.00 and (b) with
respect to any other assets not described in clause (a) above, 100%.

 

“Disbursed CL LC Obligations” means at any time the aggregate amount of all CL
LC Disbursements that have not been reimbursed by or on behalf of the Borrower
at such time.

 

“Disposition” means with respect to any asset, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dividends” has the meaning provided in Section 6.07.

 

“Documents” means the Transaction Documents and the Loan Documents.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is incorporated
or organized under the laws of the United States of America or any State
thereof.

 

“EBITDA” means for any Person for any period, the Consolidated Net Income of
such Person for such period, plus (a) the sum of the following amounts of such
Person for such period determined in conformity with GAAP to the extent included
in the determination of such

 

-10-



--------------------------------------------------------------------------------

Consolidated Net Income: (i) depreciation expense, (ii) amortization expense,
(iii) cash interest expense, (iv) income tax expense, (v) extraordinary losses
(and other losses on sales or other dispositions of assets not incurred in the
ordinary course of business and not otherwise included in extraordinary losses
determined in conformity with GAAP), (vi) all other non-cash expenses and
charges, (vii) cash costs of implementing (x) the 2004 restructuring of the
Borrower (including severance costs) incurred in 2004 and not exceeding
$10,000,000 and (y) restructurings after the Effective Date and incurred after
the Effective Date and not exceeding (A) $5,000,000 for any fiscal year and (B)
$10,000,000 in the aggregate, (viii) fees and expenses incurred in connection
with the Refinancing to the extent not capitalized, (ix) expenses up to
$2,500,000 in the aggregate incurred during 2004 relating to repairs and
maintenance costs resulting from hurricanes to the extent such expenses are not
capitalized and not reimbursed by insurance, (x) the cash settlement payments
associated with Interest Rate Protection Agreements, and (xi) up to $1,500,000
of accruals in 2004 relating to certain litigation and up to $1,000,000 of legal
fees for other litigation specified on Schedule 1.01(vii) plus (b) proceeds
actually paid during such period to the Borrower or any Subsidiary from business
interruption insurance, less (c) to the extent included in determining such
Consolidated Net Income, extraordinary gains of such Person determined in
conformity with GAAP to the extent included in the determination of such net
income (and other gains on sales or other dispositions of assets not received in
the ordinary course of business and not otherwise included in extraordinary
gains determined in conformity with GAAP), plus (d) an amount equal to any Cure
Equity contributed to, or issued by, the Borrower, plus (e) an addition to each
of the three consecutive fiscal quarters of the Borrower ending September 30,
2004, December 31, 2004 and March 31, 2005 in an amount equal to $3,300,000
(less for the period ending March 31, 2005 the actual SG&A cost reductions
realized during such period relating to the Portfolio Sale) representing
projected annual SG&A cost reductions resulting from the Portfolio Sale.

 

“Effective Date” has the meaning provided in Section 9.13.

 

“Effective Date Revolving Amount” means (i) in the event all Portfolio Assets
and the Delayed Sale Assets are sold pursuant to the Portfolio Sale prior to the
Effective Date, an amount equal to $25,000,000 and (ii) in the event not all
Delayed Sale Assets are sold prior to the Effective Date, an amount equal to the
greater of (x) $25,000,000 and (y) an amount equal to (a) the sum of (i)
$15,940,917 and (ii) the amount of Revolving Loans required to be incurred on
the Effective Date to finance the Transaction (determined as if the gross
proceeds of the Portfolio Sale were $366,000,000).

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, directives, claims, liens, notices of
noncompliance or violation, investigations or proceedings relating in any way to
any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereafter, “Claims”), including, without limitation, (a)
any and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Materials of
Environmental Concern.

 

-11-



--------------------------------------------------------------------------------

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“Equity Issuance” means (i) the issuance after the Effective Date of equity by
the Borrower (other than (w) issuances of Equity Ownership Interests by the
Borrower that constitutes an Investment permitted by Section 6.06, (x) to
directors, officers and employees pursuant to stock option plans and/or as
compensation or as bonuses, (y) of the Borrower’s common stock, upon any
exchange or conversion of preferred stock of the Borrower outstanding on the
date hereof and (z) to any Apollo/THL Affiliate and, so long as the aggregate
equity ownership percentage of the Apollo/THL Affiliates is not reduced, to any
other then existing shareholder) and (ii) the issuance after the Effective Date
by any Subsidiary Guarantor of its equity to any Person other than the Borrower
and/or a Subsidiary Guarantor.

 

“Equity Ownership Interest” means any and all shares, interests, participations
or other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interest and limited liability company membership
interest, and any and all warrants, rights or options to purchase any of the
foregoing (excluding Buy/Sell Arrangements so long as the obligations to
purchase the interests in respect thereof are contingent), provided, that for
purposes of the definition “Subsidiary” only, preferred or similar equity or
ownership interests in a Person shall not constitute Equity Ownership Interests
to the extent such interests (A) do not have voting power with respect to such
Person, (B) whether by law, contract or otherwise, do not permit the creditors
of such Person to have recourse against the holders of such interests with
respect to the obligations and liabilities of such Person, (C) does not provide
for redemption either (i) at the option of the holder, whether contingent or
otherwise, (ii) at the option of the issuer, whether contingent or otherwise, or
(iii) upon the occurrence of a certain event or condition (including, without
limitation, the passage of time) and (D) are not exchangeable for or convertible
into other equity interests except those which also satisfy the criteria set
forth in clauses (A), (B) and (C) above.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” means any of the events specified in Article VII, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

 

“Excess Cash Flow” means, for any Excess Cash Payment Period, the amount
obtained from (a) the sum of, without duplication, (i) Adjusted Consolidated Net
Income for such period and (ii) the decrease, if any, in Adjusted Consolidated
Working Capital from the first day to the last day of such period, minus (b) the
sum of, without duplication, (i) the amount of all Capital

 

-12-



--------------------------------------------------------------------------------

Expenditures and Permitted Expenditures made by the Borrower and its
Subsidiaries during such period (other than (A) to the extent financed as
permitted by Section 6.02(e), (B) to the extent made with Net Cash Proceeds from
Asset Dispositions or from Net Insurance/Condemnation Proceeds and (C) Capital
Expenditures made with funds that constituted Prepaid Capital Expenditures) to
the extent permitted pursuant to Section 6.16, (ii) the aggregate scheduled
repayments of Indebtedness due during such Excess Cash Payment Period (to the
extent made (and not refinanced)) and repayments of Term Loans and the loans (if
any) under the Second-Lien Credit Agreement made as a voluntary prepayment with
internally generated funds, (iii) the increase, if any, in Adjusted Consolidated
Working Capital from the first day to the last day of such period and (iv) cash
payments made by the Borrower and/or any Subsidiary to any Joint Venture to the
extent (x) such payment is permitted by Section 6.06(h) and (y) the amount so
paid does not exceed the amount of cash payments previously made by such Joint
Venture to the Borrower or a Subsidiary and included in Adjusted Consolidated
Net Income used in determining Excess Cash Flow.

 

“Excess Cash Payment Date” means the date occurring 90 days after the last day
of each fiscal year of the Borrower ended on or after December 31, 2006.

 

“Excess Cash Payment Period” means with respect to prepayments and/or commitment
reductions required on each Excess Cash Payment Date, the fiscal year of the
Borrower immediately preceding such Excess Cash Payment Date.

 

“Exchange Act” means the Securities Exchange Act of 1934, and the regulations
promulgated thereunder.

 

“Exchanges” has the meaning provided in Section 6.05(c).

 

“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
either the pledge of more than 65% of the capital stock of such Subsidiary as
Collateral or the guaranteeing by such Subsidiary of the Obligations, would, in
the good faith judgment of the Borrower, result in adverse tax consequences to
the Borrower.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(f), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

 

-13-



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
June 30, 1999, as amended through the Effective Date, among the Borrower,
JPMorgan Chase, as administrative agent, and others.

 

“Existing Indebtedness” has the meaning provided in Section 6.02(d).

 

“Existing Letters of Credit” means each letter of credit issued or deemed to
have been issued under the Existing Credit Agreement (including any extension
thereof) that is outstanding on the Effective Date. The Existing Letters of
Credit are listed on Schedule 1.01(ii).

 

“Existing Mortgage Debt” means (i) any Indebtedness outstanding (including
incurred on such date in the case of the CMBS Facility) on the Effective Date
secured by a Lien on Real Property and (ii) Indebtedness under the Mezzanine
Facility.

 

“Existing Mortgage Refinancing” means the refinancing of any Existing Mortgage
Debt.

 

“Existing Term Loans” has the meaning provided in Section 9.18.

 

“Facility” means one of the credit facilities established under this Agreement,
i.e., the Term Loan Facility, the Revolving Loan Facility and the CL Letter of
Credit Facility.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fees” mean all amounts payable pursuant to or referred to in Section 2.12.

 

“Fiscal Quarters” means the fiscal quarters of the Borrower ending March 31,
June 30, September 30 and December 31.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that the United States of America, each State thereof
and the District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied throughout the periods involved.

 

-14-



--------------------------------------------------------------------------------

“GDB Loan” means that certain loan outstanding on the Effective Date made by the
Government Development Bank of Puerto Rico and secured by a mortgage on the real
property owned by ESJ Hotel Corporation and located adjacent to the Wyndham El
Conquisador Resort and Golden Door Spa.

 

“GDB Loan Real Property” means the real property securing the GDB Loan.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
asset constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase asset, securities or services primarily for the purpose of assuring the
owner of any such primary obligation of the ability of the primary obligor to
make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof, provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or then determinable, in which
case the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guaranty and Collateral Agreement” means the Guaranty and Collateral Agreement
substantially in the form of Exhibit C, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Holdback Amount” means for any fiscal year of the Borrower the sum of (i) the
Adjusted Holdback for such fiscal year plus (ii) the Unutilized PPH Proceeds for
such fiscal year.

 

-15-



--------------------------------------------------------------------------------

“Hospitality/Leisure-Related Business” means the hotel, resort (whether or not
incorporating hospitality), extended stay lodging, other hospitality, vacation
or timeshare business (whether or not through the use of condominiums) or any
casino (but only if part of a Hotel and not as a stand-alone or primary
business), leisure or recreational business and other businesses incidental to,
or in support of such business, including without limitation, (i) developing,
managing, operating, improving or acquiring lodging facilities, restaurants and
other food-service facilities, golf facilities or other leisure or entertainment
facilities or club, convention or meeting facilities and marketing services or
reservation systems related thereto, and (ii) acquiring, developing, managing or
improving any real estate ancillary or connected to any hotel, resort, extended
stay lodging, other hospitality-related business, casino (but only if a part of
a Hotel and not as a stand-alone or primary business), leisure or recreational
business or reservation system constructed, leased, owned, managed or operated
(or proposed to be constructed, leased, owned, managed or operated) by the
Borrower or any of its Subsidiaries at any time.

 

“Hotel” means any Real Property (including Improvements thereon and any retail,
golf, tennis, spa or other resort amenities appurtenant thereto) comprising an
operating facility offering hotel or lodging services.

 

“Improvements” means all buildings, structures, fixtures, tenant improvements
and other improvements of every kind and description now or hereafter located in
or on or attached to any Real Property, including all building materials, water,
sanitary and storm sewers, drainage, electricity, steam, gas, telephone and
other utility facilities, parking areas, roads, driveways, walks and other site
improvements; and all additions and betterments thereto and all renewals,
substitutions and replacements thereof.

 

“Indebtedness” means as to any Person, without duplication, (i) all indebtedness
(including principal, interest, fees and charges) of such Person for borrowed
money or for the deferred purchase price of any asset or services; (ii)(A) the
aggregate amount of all unreimbursed drawings under letters of credit issued for
the account of such Person and (B) the maximum amount available to be drawn
under all outstanding letters of credit issued for the account of such Person,
(iii) all Indebtedness of the types described in clauses (i), (ii)(A), (iv),
(v), (vi) and/or (vii) of this definition secured by any Lien on any asset owned
by such Person, whether or not such Indebtedness has been assumed by such Person
(it being understood and agreed that the amount of such Indebtedness under this
clause (iii) shall be deemed to be the lesser of the fair market value (as
determined in the reasonable judgment of the Borrower) of such asset and the
principal amount of such Indebtedness), (iv) Capital Lease Obligations, (v) all
obligations of such person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Guarantee Obligations of such Person in respect of
Indebtedness and (vii) solely for purposes of Sections 6.03 and 7.04, all net
exposure of Derivative Obligations, including obligations under any Interest
Rate Protection Agreement, Other Hedging Agreements or under any similar type of
agreement or arrangement calculated in accordance with GAAP, provided, that
Indebtedness shall not include (a) trade payables incurred in the ordinary
course of business, (b) operating lease obligations (including, without
limitation, the lessee’s obligations under any operating lease pursuant to which
the Borrower or any of its Subsidiaries, as lessee, leases all or any portion of
a Hotel from the holder of an ownership or leasehold interest in such Hotel, as
lessor), (c) short term notes evidencing

 

-16-



--------------------------------------------------------------------------------

earnest money deposits until delivered to the payee and (d) Indebtedness of
variable interest entities consolidated with the Borrower solely pursuant to FIN
46 to the extent such Indebtedness is Non-Recourse Indebtedness.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning as provided in Section 9.03(b).

 

“Information” has the meaning as provided in Section 9.12.

 

“Initial Mortgage” means each Mortgage executed and delivered pursuant to
Section 4.01(i).

 

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by the Borrower or any of its Subsidiaries or
Joint Ventures (a) by reason of theft, physical destruction or damage or any
other similar event with respect to any properties or assets of the Borrower or
any of its Subsidiaries or Joint Ventures under any policy of insurance required
to be maintained under Section 5.05 (other than liability or business
interruption insurance) in respect of a covered loss thereunder or (b) as a
result of any non-temporary condemnation, taking, seizing or similar event with
respect to any properties or assets of the Borrower or any of its Subsidiaries
or Joint Ventures by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) (a) any
actual and reasonable documented costs incurred by the Borrower or any of its
Subsidiaries or Joint Ventures in connection with the adjustment or settlement
of any claims of the Borrower or such Subsidiary or Joint Venture in respect
thereof, (b) any bona fide direct costs incurred in connection with any
disposition of such assets as referred to in clause (i)(b) of this definition,
including income taxes reasonably estimated to be actually payable by the
Borrower’s consolidated group as a result of any gain recognized in connection
therewith and (c) any payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Obligations)
that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such disposition of
assets or as a result of a covered loss (and any other amount required by the
agreement governing Indebtedness secured by such assets to be utilized to
repair, restore, or otherwise replace, the assets subject to the insurance event
or condemnation event generating such proceeds).

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Intercreditor Agreement” has the meaning provided in Section 4.01(k).

 

-17-



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, for any Test Period, the ratio of EBITDA to
Total Cash Interest Expense for such Test Period provided that for the purposes
of determining the Interest Coverage Ratio (x) for the Test Periods ending June
30, 2005 through March 31, 2006, EBITDA will be determined on a pro forma basis
as if all Portfolio Assets other than the Delayed Sale Assets were sold prior to
the beginning of each such period and (y) (i) Total Cash Interest Expense for
the Test Period ending on June 30, 2005, shall be the actual Total Cash Interest
Expense for the three month period ending on June 30, 2005 multiplied by 4, (ii)
Total Cash Interest Expense for the Test Period ending on September 30, 2005
shall be the actual Total Cash Interest Expense for the six month period ending
September 30, 2005 multiplied by 2 and (iii) Total Cash Interest Expense for the
Test Period ending on December 31, 2005 shall be the actual Consolidated
Interest Expense for the nine month period ending December 31, 2005 multiplied
by 4/3.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the tenth day of each calendar month (for payment monthly in
arrears), (b) with respect to any Eurodollar Loan, the tenth day of each
calendar month, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six months or,
if available (and expressly agreed) from each Lender required to make Loans
under such Borrowing, nine or twelve months thereafter, as the Borrower may
elect, provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement (including costless
collars), interest rate hedging agreement, interest rate floor agreement or
other similar agreement or arrangement.

 

“Investment” has the meaning provided in Section 6.06. In the event the Borrower
or any of its Subsidiaries creates or forms a Subsidiary (“New Entity”) and
contemporaneously sells or issues Equity Ownership Interests in the New Entity
to any Person other than to the Borrower and its Subsidiaries such that after
giving effect to such sale or issuance, such New Entity constitutes a Joint
Venture, the Borrower or such Subsidiary shall be deemed to have made an
Investment in the New Entity valued at an amount equal to the lesser of (x) the
fair market value (as determined in good faith by the Borrower) of the Equity
Ownership Interest retained by the

 

-18-



--------------------------------------------------------------------------------

Borrower or such Subsidiary in the New Entity and (y) the aggregate amount of
all Investments made by the Borrower and its Subsidiaries in such New Entity
prior to such sale or issuances of Equity Ownership Interests.

 

“Issuing Bank” means each of (i) JPMorgan Chase, in its capacity as an issuer of
Letters of Credit hereunder and (ii) each other Lender (if any) as is designated
in a writing by the Borrower to the Administrative Agent as an Issuing Bank (to
the extent such Lender agrees in writing to the Administrative Agent to so act)
and the successor or successors in such capacity to any of the foregoing as
provided in Section 2.05. Each Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

 

“Joint Lead Arrangers” means each of J.P. Morgan Securities Inc. and Bear
Stearns & Co., Inc.

 

“Joint Venture” means with respect to any Person, at any date, any other Person
in whom such Person directly or indirectly holds an Investment to the extent not
a Subsidiary of such first Person.

 

“JPMorgan Chase” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a RF LC Disbursement or a CL LC Disbursement.

 

“LC Obligations” means, at any time, the RF LC Obligations and the CL LC
Obligations at such time.

 

“Leasehold” means, as to any Person, all of the right, title and interest of
such Person as lessee or licensee in, to and under any lease or license of land,
improvements and/or fixture.

 

“Lender Default” means (i) each Lender which has refused (and which has not
retracted such refusal) to make available its portion of any Borrowing, to fund
its required Credit-Linked Deposit or to fund its portion of any unreimbursed
payment under a Letter of Credit or (ii) a Lender which has notified in writing
the Borrower and/or the Administrative Agent that it does not intend to comply
with its obligations under Section 2.01 or Section 2.05, in each case for any
reason, including, without limitation, as a result of any takeover of such
Lender by any regulatory authority or agency.

 

“Lenders” means on the Effective Date the Persons listed on Annex I and
thereafter any other Person that shall have become a party hereto pursuant to a
fully executed Assignment and Acceptance, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Acceptance. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any RF Letter of Credit or any CL Letter of Credit.

 

“Leverage Ratio” means, at any time, the ratio of Total Net Debt at such time to
EBITDA for the Test Period then ended, provided that EBITDA shall be determined
on a Pro Forma Basis.

 

-19-



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other) or other security agreement
or any preferential arrangement in the nature of the foregoing (including,
without limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute in respect of an existing obligation, and
any capital lease having substantially the same effect as any of the foregoing
and excluding any equipment operating leases and any precautionary filings
related thereto).

 

“Loan” means any loan made by any Lender pursuant to this Agreement and shall
include Term Loans, Revolving Loans and Swingline Loans.

 

“Loan Documents” means this Agreement, any Notes, the Security Documents and the
Intercreditor Agreement.

 

“Loan Parties” means the Borrower and each Subsidiary Guarantor.

 

“Management Agreement” shall mean an agreement pursuant to which a Subsidiary
Guarantor agrees to manage a Hotel (including related facilities) not owned by
the Borrower or any of its Subsidiaries (except for an ownership interest not
greater than 20%).

 

“Management Agreement Guarantees” means guarantees by the Borrower or a
Subsidiary Guarantor under any Management Agreement of obtaining certain
economic performance metrics.

 

“Management Agreement Investments” means all Investments (including Management
Agreement Guarantees) and all other expenditures to acquire assets from third
parties (contracts, real property and other tangible assets) made in connection
with entering into, or pursuant to, Management Agreements, provided that no
amounts expended pursuant to the Tempus Timeshare shall constitute a Management
Agreement Investment.

 

“Margin Stock” has the meaning provided in Regulation U.

 

-20-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents taken as a whole or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder,
taken as a whole.

 

“Materials” means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited or regulated by any
governmental authority.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maturity Date” means (i) with respect to Revolving Loans, the Revolving Loan
Maturity Date, (ii) with respect to Term Loans, the Term Loan Maturity Date and
(iii) with respect to Credit Linked Deposits and CL Letters of Credit, the CL
Maturity Date.

 

“Maximum CE Amount” means for any fiscal year of the Borrower the sum of (i) the
Base Amount for such fiscal year, (ii) the Rollover Amount for such fiscal year
and (iii) the AD Holdback Amount for such fiscal year.

 

“Mezzanine Documents” means the documents governing and evidencing the Mezzanine
Facility and the loans made thereunder.

 

“Mezzanine Facility” shall mean the facility to make a loan or loans for
$100,000,000 that are secured by the collateral described on Schedule 1.01(ii).

 

“Minimum Borrowing Amount” means (i) for Term Loans, $5,000,000, (ii) for
Revolving Loans, $5,000,000 and for (iii) Swingline Loans $1,000,000, as the
case may be.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or other
customary applicable real property lien instrument (including, as appropriate, a
security agreement, assignment of rents and leases and fixture filing) in a form
reasonably acceptable to the Administrative Agent, with any changes to such form
as may be necessary or appropriate to comply with the laws of applicable
jurisdictions in which such Mortgage is to be filed (or in the case covering a
property located in Puerto Rico, utilized), as it may be amended, supplemented
or otherwise modified from time to time.

 

-21-



--------------------------------------------------------------------------------

“Mortgage Policy” has the meaning provided in Section 4.01(i)(iv).

 

“Mortgaged Property” means (i) the Real Property Assets listed on Schedule
1.01(iv) to this Agreement and (ii) each Additional Mortgaged Property.

 

“Multiemployer Plan” means a plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Negative Pledge Assets” means each of the properties known as (i) “Wyndham Rose
Hall Resort & Country Club”, (ii) “Park Shore Waikiki”, (iii) “The Wyndham New
York”, (iv) “Wyndham Hotels - Denver Tech Center” and (v) “Wyndham Billerica”.

 

“Net Cash Proceeds” means (a) for any Asset Disposition or Exchange, the gross
cash proceeds (including any cash received by way of deferred payment pursuant
to a promissory note, receivable or otherwise, but only as and when received)
received by Borrower or any of its Subsidiaries or Joint Ventures from any Asset
Disposition or Exchange, net of (i) reasonable transaction costs (including,
without limitation, any underwriting, brokerage or other customary selling
commissions and reasonable legal, advisory, professional and other fees and
expenses, including title and recording expenses, surveys, insurance premiums,
Taxes and similar costs associated therewith) and payments of unassumed
liabilities relating to the assets sold at the time of, or within 90 days after,
the date of such sale, (ii) the amount of such gross cash proceeds required to
be used to repay any Indebtedness (other than Indebtedness pursuant to this
Agreement) which is secured by any of the respective assets which were the
subject of such Asset Disposition or Exchange, including any premium, make-whole
or breakage amount related thereto, (iii) the estimated marginal increase in
income taxes which will be payable by the Borrower’s consolidated group with
respect to the fiscal year in which the sale occurs or deferred payment is
received as a result of such sale and (iv) all contractually required
distributions and other payments made to other interest holders of any of the
Borrower’s Subsidiaries in connection with such Asset Disposition or Exchange,
provided, however, that (x) with respect to any Asset Disposition or Exchange
relating to the assets of a Joint Venture, such Net Cash Proceeds shall only
include the portion of such Net Cash Proceeds received by the Borrower or any of
its Subsidiaries and (y) with respect to any Exchange, Net Cash Proceeds shall
be deemed to not have been received by the Borrower or any of its Subsidiaries
while held by a Qualified Intermediary; (b) in connection with any incurrence or
issuance of Indebtedness, the cash proceeds received by the Borrower or any of
its Subsidiaries from such issuance or incurrence (with any proceeds of such
Indebtedness required to be deposited in a reserve, escrow or other similar
account not to be deemed received until released therefrom and paid to the
issuer of such Indebtedness), net of (i) if such Indebtedness is incurred to
refinance, renew or extend other Indebtedness permitted under Section 6.02
(other than the incurrence of Indebtedness pursuant to this Agreement), the
amount necessary to repay such other Indebtedness, including, without
limitation, accrued but unpaid interest, any breakage costs, penalties, premium,
and any other reasonable fees and expenses incurred in connection therewith,
(ii) attorneys’ fees, indemnification payments, filing and recording taxes,
investment banking fees, accountants’ fees, underwriting discounts and
commissions, and (iii) other customary fees and expenses actually incurred in
connection therewith; and (c) in connection with any Equity Issuance, the cash
proceeds received by the Borrower or any of its Subsidiaries from such Equity
Issuance net of (i) attorneys’ fees, filing and recording taxes, investment
banking fees, accountants’ fees,

 

-22-



--------------------------------------------------------------------------------

underwriting discounts and commissions and (ii) other customary fees and
expenses actually incurred in connection therewith.

 

“Net Cash Proceeds Notice” means a written notice executed by a Responsible
Officer stating that (i) no Event of Default has occurred and is continuing and
(ii) the Borrower intends to use the Designated Percentage or 100%, as the case
may be, of the Net Cash Proceeds of an Asset Disposition or an Exchange to repay
outstanding Indebtedness in accordance with the priorities set forth in Sections
2.11(f) and (h), and providing reasonable detail for computing such Net Cash
Proceeds.

 

“Net Insurance/Condemnation Proceeds” means with respect to any event or series
of events an amount equal to: (i) Insurance/Condemnation Proceeds for such event
less (ii) the amount of any Reinvestments made with such proceeds to the extent
permitted pursuant to Section 2.11(e), provided that (x) with respect to any Net
Insurance/Condemnation Proceeds relating to the assets of a Joint Venture, such
Net Insurance/Condemnation Proceeds shall only include the portion of such Net
Insurance/Condemnation Proceeds received by the Borrower or any of its
Subsidiaries and (y) Net Insurance/Condemnation Proceeds received by any
Subsidiary shall be reduced by all contractually required distributions and
other payments made to other interest holders of such Subsidiary in connection
with the receipt thereof.

 

“New Asset Acquisition” has the meaning provided in Section 2.11(f).

 

“Non-Defaulting Lenders” means all Lenders other than Defaulting Lenders.

 

“Non-Guarantor Subsidiary” means (i) each Subsidiary existing on the Effective
Date that (x) is not a Subsidiary Guarantor and (y) is listed on Schedule
1.01(v) and (ii) each Subsidiary created after the Effective Date and not
required by Section 5.09(b) to become a Subsidiary Guarantor.

 

“Non-Recourse Indebtedness” means Indebtedness with respect to which no portion
is guaranteed by, and no recourse claim (other than claims in respect of
customary indemnities and non-recourse carveouts) can be made against, the
Borrower or any of its Subsidiaries (other than Special Purpose Subsidiaries).

 

“Note” has the meaning provided in Section 2.08(e).

 

“Obligations” means all amounts owing by any Loan Party to the Administrative
Agent, the Collateral Agent, the Joint Lead Arrangers and Book Manager or any
Lender pursuant to the terms of this Agreement or any other Loan Document.

 

“OP Units” means Patriot OP Units and Wyndham Partnership OP Units.

 

“Other Hedging Agreement” means foreign exchange contracts, currency swap
agreements, commodity agreements or other similar agreements or arrangements
designed to protect against the fluctuations in currency values.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made

 

-23-



--------------------------------------------------------------------------------

hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement.

 

“Participant” has the meaning provided in Section 9.04(e).

 

“Patriot OP” means Patriot American Hospitality Partnership, L.P., a Virginia
limited partnership.

 

“Patriot OP Units” means the partnership units of Patriot OP which remain
outstanding immediately after the consummation of the Transaction.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“PCE Escrow” means an escrow account established and maintained with the
Administrative Agent which is governed by the PCE Escrow Agreement and into
which shall be deposited on the Effective Date the full $100,000,000 of Prepaid
Capital Expenditures less the portion thereof (which portion shall not exceed
$50,000,000) required by the CMBS Documents to be deposited in the CMBS Escrows
(provided that any amounts so deposited in the CMBS Escrows and not used to fund
Capital Expenditures shall, upon the termination of any such escrows, be
deposited in the PCE Escrow), with the amounts deposited in the PCE Escrow to be
released as provided in the PCE Escrow Agreement to fund Capital Expenditures
with respect to or used in connection with all owned or leased properties,
provided that (i) an amount not less than $17,292,798, in the aggregate (less
any amount in the CMBS Escrow that is to fund such deferred Capital
Expenditures), can only be released to fund deferred Capital Expenditures as
specified in the engineer reports delivered to the Administrative Agent prior to
the Effective Date, (ii) the amounts released to fund Capital Expenditures with
respect to properties subject to commercial mortgage backed securities
facilities, when added to the aggregate amount of Prepaid Capital Expenditures
deposited in the CMBS Escrows (and not subsequently deposited in the PCE Escrow)
shall not exceed $50,000,000 and (iii) other amounts in the PCE Escrow may be
used to, along with other proceeds to, prepay in full the Obligations and the
“Obligations” under and as defined in the Second-Lien Credit Agreement.

 

“PCE Escrow Agreement” means the Escrow Agreement substantially in the form of
Exhibit G, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Permitted Acquisition” means any acquisition, consisting of a single
transaction or a series of related transactions, by the Borrower or any one or
more of its Subsidiaries of all of the Equity Ownership Interests of, or all or
part of the assets of, or of a business, unit or division of, any Person
organized under the laws of the United States or any state thereof (such
business, unit or division, the “Acquired Business”), provided that (a) the
consideration paid by the Borrower or such Subsidiary or Subsidiaries pursuant
to such acquisition shall be solely in a form referred to in clause (a), (b),
(c) or (d) of the definition of “Purchase Price” set forth in this Section 1.01
(or some combination thereof), (b) the Borrower shall be in compliance, on a Pro
Forma Basis with the covenants contained in Section 6.01, (c) no Default or
Event of Default shall have occurred and be continuing, or would occur after
giving effect to such acquisition, (d) all actions required to be taken with
respect to any acquired or newly formed Subsidiary or otherwise with

 

-24-



--------------------------------------------------------------------------------

respect to the Acquired Business in such acquisition under this Agreement shall
have been taken and (e) after the payment in full of the Purchase Price, the
Unutilized Revolving Commitment is at least $75,000,000.

 

“Permitted Encumbrances” means (i) those liens, encumbrances and other matters
affecting title to any Real Property and found reasonably acceptable by the
Administrative Agent, (ii) as to any particular Real Property at any time, such
easements, encroachments, covenants, restrictions, rights of way, minor defects,
irregularities or other encumbrances that do not materially impair such Real
Property, (iii) zoning and other municipal ordinances which are not violated in
any material respect by the existing improvements and the present use made by
the mortgagor thereof of the premises, (iv) general real estate taxes and
assessments not yet delinquent, and (v) such other items as the Administrative
Agent may consent to (such consent not to be unreasonably withheld).

 

“Permitted Expenditures” means, without duplication, (x) Permitted Acquisitions
(other than New Asset Acquisitions) and (y) Investments (other than New Asset
Acquisitions and which investments may not be made with assets at the time
constituting Mortgaged Properties (except Released Land) or other Collateral) in
(i) a Non-Guarantor Subsidiary, (ii) a Permitted Mezzanine Investment Entity
and/or (iii) a Joint Venture, with (A) any guaranty of Indebtedness and/or lease
payments included in such Investments valued at the amount of obligations so
guaranteed and with any other guaranty included in such Investments to be valued
at zero unless and until a payment is made thereunder (with any such payment to
be valued in the amount thereof in determining Permitted Expenditures) and (B)
the amount of a Permitted Expenditure made with assets other than cash or Cash
Equivalents to be the fair market value thereof as determined in good faith by
the Borrower, provided that in determining the aggregate amount of Permitted
Expenditures for purposes of complying with Section 6.06(h), (a) the value of
property contributed by the Borrower or any Subsidiary to a Wholly-Owned Special
Purpose Subsidiary of such Person in connection with its incurrence of Existing
Mortgage Refinancing or Wrap Refinancing secured by such property, (b) a
guaranty by a Special Purpose Subsidiary of the Indebtedness or other
obligations of one or more other Special Purpose Subsidiaries, (c) Investments
by the Borrower and its Subsidiaries permitted by Section 6.06(i), (j) and (k),
(d) Investments in Non-Guarantor Subsidiaries to the extent the proceeds are
promptly utilized to make Capital Expenditures, (e) Investments made pursuant to
the Buy/Sell Arrangements listed on Schedule 1.01 (viii) provided that (x) the
aggregate amount of Investments covered by this clause (e) shall not exceed
$10,000,000 and (y) any equity interests or other assets acquired pursuant to
such Investments shall be pledged (or otherwise subject to a Lien) to the
Collateral Agent for the benefit of the Lenders and (f) Investments in ESJ Hotel
Corporation, Conquistador Holdings, Inc. and/or WHG El Con Corp. to the extent
utilized to repay the GDB Loan when due shall, in each case covered by clauses
(a) through (f), be deemed to constitute a zero amount of Permitted
Expenditures.

 

“Permitted Investments” has the meaning provided in Section 6.06.

 

“Permitted Liens” has the meaning as provided in Section 6.03.

 

“Permitted Mezzanine Investment Entity” shall mean any Person in which the
Borrower or any of its Subsidiaries makes an Investment in the form of a loan,
so long as the Borrower or

 

-25-



--------------------------------------------------------------------------------

its Subsidiary is (or will be immediately after the making of such Investment)
party to a management agreement or franchise agreement with respect to an asset
owned by such entity on market terms as reasonably determined by the Borrower.

 

“Person” means any individual, partnership, limited liability company, joint
venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

“Plan” means at a particular time any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or if such plan were terminated at such time, would under Section 4069 of ERISA
be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledged Notes” and “Pledged Stock” each has the meaning provided in the
Guaranty and Collateral Agreement.

 

“Portfolio Assets” means the assets described on Schedule 1.01(vi).

 

“Portfolio Sale” means the sale consummated prior to the Effective Date of the
Portfolio Assets for an aggregate purchase price of $350,059,083.

 

“PPH Proceeds” means the Net Cash Proceeds from an Asset Disposition or Exchange
of the Park Plaza Hotel New Orleans permitted to be retained by the Borrower
pursuant to clause (B) of the proviso in Section 2.11(f), provided that in a
case where the Net Cash Proceeds so permitted to be retained are less than the
lesser of (x) $25,000,000 and (y) the total Net Cash Proceeds of such Asset
Disposition or Exchange (the amount by which less, a “Deficiency”), the PPH
Proceeds shall be increased by an amount equal to (I) all those Net Cash
Proceeds not in excess in the aggregate of an amount equal to the Deficiency
retained by the Borrower pursuant to such clause (B) from prior Asset
Dispositions and Exchanges occurring in the same fiscal year of the Borrower in
which occurred the Asset Disposition or Exchange of the Park Plaza Hotel New
Orleans (with such Net Cash Proceeds reducing the Deficiency and to constitute
PPH Proceeds) and (II) if after giving effect to clause (I), there still exists
a Deficiency, the excess of (1) the aggregate amount included in the AD Holdback
Amounts for all prior fiscal years pursuant to clause (ii) of the definition
thereof and (2) the portion of the aggregate amount described in the preceding
clause (1) actually utilized to make Permitted Expenditures and/or Capital
Expenditures in such prior fiscal years (and such amounts being added to the PPH
Proceeds to cease to be included in any determination of the AD Holdback
Amount).

 

“PPH Proceeds Usage” means, for any fiscal year of the Borrower, the excess of
the Aggregate CE/PE Expenditures for such fiscal year over the Maximum CE Amount
for such fiscal year.

 

“Prepaid Capital Expenditures” means the $100,000,000 deposited into the PCE
Escrow and the CMBS Escrows on the Effective Date to be used to fund Capital
Expenditures.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each

 

-26-



--------------------------------------------------------------------------------

change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

 

“Pro Forma Basis” means with respect to any incurrence of Indebtedness by the
Borrower or any of its Subsidiaries or any issuance of Cure Equity or the
acquisition or Disposition of a Hotel or other Real Property or the consummation
of a Permitted Acquisition (or acquisition of the Equity Ownership Interest of
the Person or Persons owning such Hotel or business which is the subject of a
Permitted Acquisition) during any Calculation Period (including on the last day
thereof), the calculation of the consolidated results of the Borrower and its
Subsidiaries otherwise determined in accordance with this Agreement as if the
respective incurrence of Indebtedness, issuance of Cure Equity, acquisition or
Permitted Acquisition or Disposition had been effected on the first day of such
Calculation Period, provided that in connection with any such acquisitions or
Dispositions, pro forma effect (for periods prior to such acquisition) shall be
given to the management and franchisee fees if any payable pursuant to the
respective management and franchisee agreements as if such management and
franchisee fees had been payable throughout the Calculation Period.

 

“Pro Forma Financial Statements” has the meaning as provided in Section 3.01(a).

 

“Projections” has the meaning as provided in Section 5.02(c).

 

“Properties” has the meaning provided in Section 3.18(a).

 

“Purchase Price” means with respect to any Permitted Acquisition, the sum
(without duplication) of (a) the amount of cash paid by the Borrower and its
Subsidiaries in connection with such acquisition, (b) the value (as determined
for purposes of such acquisition in accordance with the applicable acquisition
agreement) of all capital stock or other equity interests of the Borrower or
Subsidiaries or Joint Ventures issued or given as consideration in connection
with such acquisition, (c) the Net Cash Proceeds of any equity issuance applied
to finance such acquisition and (d) the principal amount (or, if less, the
accreted value) at the time of such acquisition of all Assumed Indebtedness or
other Indebtedness permitted under Sections 6.02(e) or (j) with respect thereto.

 

“Qualified Intermediary” means a “qualified intermediary” under Section 1031 of
the Code.

 

“Real Property” means for any Person, all the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds.

 

“Real Property Asset” means, at any time of determination, any real property
interest (whether leasehold, fee or otherwise) owned by a Loan Party (or a
Person that is then required to become a Loan Party under Section 5.09(b)) in
any domestic U.S. or (to the extent the mortgaging of same to secure the
Obligations would not result in a deemed dividend) Canadian Real Property which
may be encumbered by a Mortgage without any violation of, incurrence of material
sanctions under, or requirement to obtain a consent from, or make a payment
(other than a nominal one) to, the counterparty (other than the Borrower or its
Subsidiaries) under, any lease, ground lease, management agreement, franchise
agreement, purchase money mortgage or other pre-existing contractual arrangement
(including the organizational documents of a Special

 

-27-



--------------------------------------------------------------------------------

Purpose Subsidiary (but of no other Person)), in each case binding upon such
Loan Party in respect of such Real Property.

 

“Recap” means the recapitalization of the Borrower and the related transactions
contemplated by the Recapitalization and Merger Agreement dated as of April 14,
2005, by and among Wyndham International, Inc., WI Merger Sub, Inc., Apollo
Investment Fund IV, L.P., AIF/THL PAH LLC, BCP Voting Trust, as Trustee for the
Beacon Capital Partners Voting Trust, Thomas H. Lee Equity Fund IV, L.P., Thomas
H. Lee Foreign Fund IV, L.P. and Thomas H. Lee Foreign Fund IV-B, L.P., (the
“Recap Agreement”) in the execution form thereof delivered to the Administrative
Agent prior to the Effective Date and as the same may be amended, restated,
supplemented or otherwise modified from time to time as permitted by Section
6.08.

 

“Recap Agreement” has the meaning provided in the definition of Recap.

 

“Recovery Event” means the actual receipt by the Borrower, any of its
Subsidiaries or any of their Joint Ventures of any Insurance/Condemnation
Proceeds.

 

“Reduction Amount” has the meaning set forth in Section 2.11(h).

 

“Refinancing” means (i) the entering into of the Loan Documents and the
incurrence of Loans on the Effective Date and (ii) the termination of the
Existing Credit Agreement and the repayment of all obligations owing thereunder.

 

“Register” has the meaning set forth in Section 9.04(c).

 

“Regulation D” means Regulation D of the Board as in effect from time to time.

 

“Regulation T” means Regulation T of the Board as in effect from time to time.

 

“Regulation U” means Regulation U of the Board as in effect from time to time.

 

“Regulation X” means Regulation X of the Board as in effect from time to time.

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse on
Issuing Bank pursuant to Section 2.05 for amounts paid under Letters of Credit.

 

“Reinvestment” has the meaning provided in Section 2.11(e).

 

“Related Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is advised or managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

 

-28-



--------------------------------------------------------------------------------

“Released Land” means non-income generating undeveloped land neighboring a Hotel
subject to a Mortgage, which land is included in such Mortgaged Property subject
to such Mortgage, to the extent such land is ancillary to, and not required by,
the operation of such Hotel, which land has, at the request of the Borrower,
been released by the Collateral Agent from the Lien of such Mortgage (and which
land is hereby authorized to be so released, provided that such land shall,
concurrently with such release, be contributed or transferred to a Joint
Venture, and the ownership interests of such Joint Venture held by the Borrower
and its Subsidiaries shall be subjected to the Lien of the Security Documents).

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or. 35 of PBGC Reg. §
4043.

 

“Required Lenders” means, at any time, Lenders having outstanding Term Loans,
Disbursed CL LC Obligations, Revolving Commitments (or after the termination
thereof, Revolving Extensions of Credit) and Credit-Linked Deposits representing
more than 50% of the sum of (i) the outstanding principal amount of Term Loans,
(ii) Disbursed CL LC Obligations, (iii) Revolving Commitments (or after the
termination thereof, Revolving Extensions of Credit) and (iv) Credit-Linked
Deposits at such time.

 

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
assets or to which such Person or any of its assets are subject.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief investment officer or treasurer of the Borrower, but in
any event, with respect to financial matters, the chief financial officer, chief
investment officer, president or the treasurer of the Borrower.

 

“Revolving Commitment” means, with respect to any Lender, the obligation (if
any) of such Lender to make Revolving Loans and/or to participate in Swingline
Loans and RF Letters of Credit in an aggregate principal and/or face amount not
to exceed the amount set forth under the heading “Revolving Commitment” opposite
such Lender’s name on Annex I or in the Assignment and Acceptance pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.

 

“Revolving Extensions of Credit” means, with respect to any Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the RF LC Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.

 

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.

 

-29-



--------------------------------------------------------------------------------

“Revolving Letters of Credit” means, at any time, any Letter of Credit issued
pursuant to Section 2.05 of this Agreement, other than CL Letters of Credit.

 

“Revolving Loan” has the meaning provided in Section 2.01(a).

 

“Revolving Loan Facility” means the Facility evidenced by the Total Revolving
Commitments, and after the termination thereof by the Revolving Loans.

 

“Revolving Loan Maturity Date” means May 10, 2011.

 

“Revolving Percentage” means, as to any Lender with a Revolving Commitment at
any time, the percentage which such Lender’s Revolving Commitment then
constitutes of the Total Revolving Commitment (or at any time when such Lender’s
Revolving Commitment shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Loans then outstanding
constitutes of the aggregate principal amount of Revolving Loans made pursuant
to all expired or terminated Revolving Commitments).

 

“RF Availability Period” means the period from and including the Effective Date
to but excluding the Revolving Loan Maturity Date.

 

“RF Fronting Fee” has the meaning provided in Section 2.12(b).

 

“RF LC Availability” means, at any time, the lesser of (i) the RF LC Sublimit
and (ii) an amount equal to (x) the Total Revolving Commitment at such time less
(y) the sum of the outstanding principal amount of Revolving Loans and the
outstanding principal amount of Swingline Loans.

 

“RF LC Disbursement” means any payment made by the Issuing Bank pursuant to a RF
Letter of Credit.

 

“RF LC Obligation” means, at any time, the sum of (a) the aggregate then undrawn
and unexpired amount of the then outstanding RF Letters of Credit plus (b) the
aggregate amount of all RF LC Disbursements that have not then been reimbursed
by or on behalf of the Borrower. The RF LC Obligation of any Revolving Lender at
any time shall be its Revolving Percentage of the aggregate amount of all RF LC
Obligations at such time.

 

“RF LC Sublimit” means, at any time, the lesser of (i) $50,000,000 and (ii) the
Total Revolving Commitment at such time.

 

“RF Letters of Credit” means, at any time, any Letter of Credit issued pursuant
to Section 2.05 of this Agreement, other than CL Letters of Credit.

 

“RF Participation Fee” has the meaning provided in Section 2.12(b).

 

“Rollover Amount” means for (i) the fiscal year of the Borrower ending December
31, 2005, zero, (ii) the fiscal year of the Borrower ending December 31, 2006,
the amount (if positive) equal to (x) the Base Amount and the AD Holdback
Amount, in each case for the fiscal year ending December 31, 2005 less (y) the
aggregate amount of Capital Expenditures made by

 

-30-



--------------------------------------------------------------------------------

the Borrower and its Subsidiaries in such fiscal year and (iii) for each
subsequent fiscal year of the Borrower, 50% of the amount (if positive) equal to
(x) the Base Amount and the AD Holdback Amount, in each case for the previous
fiscal year less (y) the aggregate amount of Capital Expenditures made by the
Borrower and its Subsidiaries in such previous fiscal year.

 

“S&P” means Standard & Poor’s Ratings Service.

 

“Scheduled Repayment” has the meaning provided in Section 2.11(i).

 

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

 

“Second-Lien Administrative Agent” means the “Administrative Agent” under and as
defined in the Second-Lien Credit Agreement.

 

“Second-Lien Collateral Agent” means the “Collateral Agent” under and as defined
in the Second-Lien Loan Documents.

 

“Second-Lien Credit Agreement” means that certain Second-Lien Credit Agreement,
dated as of the date hereof, among the Borrower, the Second-Lien Administrative
Agent and various lenders from time to time party thereto, as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.

 

“Second-Lien Loan Documents” means the Loan Documents under, and as defined in,
the Second-Lien Credit Agreement.

 

“Second-Lien Security Documents” means the “Security Documents” under, and as
defined in, the Second-Lien Credit Agreement.

 

“Secured Parties” has the meaning provided in the Guarantee and Collateral
Agreement.

 

“Security Documents” means the collective reference to the Guaranty and
Collateral Agreement, the Mortgages, the PCE Escrow Agreement and all other
security documents hereafter delivered to the Collateral Agent granting a Lien
on any asset of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.

 

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.

 

“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they

 

-31-



--------------------------------------------------------------------------------

mature. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured. It is understood that the
representation and warranty contained in Section 3.21 is made (a) without
reliance upon, or the benefit of, the services, analyses, opinions or
conclusions of any appraiser or valuation experts; (b) without investigation or
inquiry other than (i) review of the Borrower’s consolidated financial
statements and business plans, and (ii) inquiry of the officers of the Borrower
who have responsibility for financial reporting and accounting matters as to the
existence or any events or conditions that, as of the Effective Date, would
cause the representation and warranty contained in Section 3.21 to be incorrect
and (c) without inquiry as to the legal meanings of the foregoing terms under
any laws other than the laws of the State of New York or federal laws.

 

“Special Purpose Subsidiary” means any Subsidiary of the Borrower which is a
special purpose entity in connection with, or related to, any securitization or
similar financing in respect of Indebtedness permitted by Section 6.02 and whose
assets consist primarily of properties and assets subject to such securitization
or financing or the Equity Ownership Interest in any other Special Purpose
Subsidiary.

 

“Specified Property” means any hotel property named as a “Specified Property” in
a writing from the Borrower to the Administrative Agent at the time of, or prior
to, an Asset Disposition of said hotel property, provided that (i) no more than
four hotel properties can be so named and (ii) in no event shall any of the
properties known as (1) “Wyndham Condado Plaza Hotel and Casino”, (2) “Palace
Resort & Spa”, (3) “Wyndham New Orleans at Canal Place”, (4) “The Boulders
Resort and Golden Door Spa”, (5) “Wyndham Washington, D.C.,” (6) “Wyndham Rose
Hall & Country Club” or (7) “Chicago Downtown” be named as a Specified Property.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subsidiary” means as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or

 

-32-



--------------------------------------------------------------------------------

classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person and/or one
or more Subsidiaries of such Person, (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% Equity Ownership
Interest at the time and (iii) any other Person not included in clauses (i) or
(ii) (an “Other Person”) in which such first Person owns equity to the extent
that at the time by contract or otherwise such first Person controls the
management of the Other Person to such extent that the Other Person is
consolidated under GAAP with such first Person.

 

“Subsidiary Guarantor” means each Subsidiary of the Borrower on the Effective
Date that is set forth on Schedule 1.01(v) and designated as a “Subsidiary
Guarantor” or which becomes a Subsidiary Guarantor as required under Section
5.09(b) hereof.

 

“Super-Majority Lenders” means the Lenders who would constitute the Required
Lenders, if the reference to “50%” contained in the definition thereof were a
reference to 66-2/3%.

 

“Swingline Commitment” means the commitment of the Swingline Lender (subject to
the terms and conditions set forth in this Agreement) to make Swingline Loans in
accordance with, and in the amounts, set forth in Section 2.04.

 

“Swingline Expiry Date” means the date which is two Business Days prior to the
Revolving Loan Maturity Date.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Revolving Percentage of the total Swingline Exposure at
such time.

 

“Swingline Lender” means JPMorgan Chase, in its capacity as lender of Swingline
Loans hereunder.

 

“Swingline Loan” has the meaning provided in Section 2.04(a).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tempus Note” has the meaning provided in the definition of Tempus Timeshare.

 

“Tempus Timeshare” means the Timeshare Development Transaction in respect of all
or a portion of the GDB Loan Real Property pursuant to which, inter alia, the
Borrower or a Subsidiary Guarantor will receive one or more notes (the “Tempus
Notes”).

 

“Term Loan” has the meaning provided in Section 2.01(b).

 

“Term Loan Commitment” means, with respect to any Lender, the obligation of such
Lender, if any, to make Term Loans in an aggregate principal amount not to
exceed the amount set forth under the heading “Term Loan Commitment” opposite
such Lender’s name on Annex I

 

-33-



--------------------------------------------------------------------------------

or in the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.

 

“Term Loan Facility” means the Facility evidenced by the Total Term Loan
Commitments, and after the termination thereof, the Term Loans.

 

“Term Loan Lender” means each Lender that has a Term Loan Commitment or that
holds a Term Loan.

 

“Term Loan Maturity Date” means May 10, 2011.

 

“Test Period” means, for any determination, the four consecutive Fiscal Quarters
then last ended, in each case taken as one accounting period.

 

“Timeshare Development Transaction” means any sale, or issuance of an option to
buy, by the Borrower or any of its Subsidiaries or Joint Ventures of Unimproved
Land which will be developed by the purchaser thereof (in which the Borrower may
have or make an Investment, to the extent permitted hereunder) as a timeshare or
similar interval or fractional ownership project.

 

“Title Company” has the meaning provided in Section 4.01(j)(iv).

 

“Total Cash Interest Expense” means, for any period, without duplication, the
(a) sum of the total consolidated interest expense (including, without
limitation, the portion attributable to Capital Lease Obligations in accordance
with GAAP) of the Borrower and its Subsidiaries for such period determined in
accordance with GAAP plus (b) cash losses or minus cash gains during such period
resulting from Interest Rate Protection Agreements to which the Borrower and/or
any of its Subsidiaries is party less (c) to the extent included in such
consolidated interest expense, (i) interest capitalized in accordance with GAAP,
(ii) amortization of deferred financing costs and (iii) other non-cash charges
and expenses, less (d) cash interest income.

 

“Total Credit-Linked Deposit” means, at any time, the sum of all Credit-Linked
Deposits at such time.

 

“Total Net Debt” means, as of any date of determination, (a) without
duplication, the sum of (i) the aggregate stated balance sheet amount of all
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis as
determined in accordance with GAAP, (ii) all Guaranteed Obligations of the
Borrower and its Subsidiaries (other than Guarantee Obligations of the Borrower
and its Subsidiaries in respect of the lease obligations of the properties known
as “Wyndham Billerica” and “Wyndham Hotels – Denver Tech Center” to the extent
such underlying leases constitute “operating leases” under GAAP and any other
Guaranteed Obligations that do not constitute Indebtedness), (iii) the aggregate
amount of Indebtedness of the Borrower and its Subsidiaries described in clauses
(iii) and (iv) of the definition of Indebtedness and (iv) the aggregate amount
of all unreimbursed drawings under letters of credit issued for the account of
the Borrower or any of its Subsidiaries, less (b) unrestricted cash and Cash
Equivalents (including Prepaid Capital Expenditures to the extent held as cash
and Cash Equivalents in the PCE Escrow) held by the Loan Parties provided that
the maximum amount subtracted pursuant to this clause (b)(ii) shall not exceed
$35,000,000.

 

-34-



--------------------------------------------------------------------------------

“Total Revolving Commitment” means, at any time, the aggregate amount of the
Revolving Commitments then in effect. The original amount of the Total Revolving
Commitment is $175,000,000.

 

“Total Term Loan Commitment” means, at any time, the aggregate amount of the
Term Loan Commitments then in effect. The original aggregate amount of the Total
Term Loan Commitment is $530,000,000.

 

“Transaction” means, collectively, (i) the consummation of the Portfolio Sale,
(ii) the entering into of the CMBS Documents and issuance of the CMBS thereunder
on the Effective Date, (iii) the entering into of the Second-Lien Loan Documents
and the incurrence of all loans thereunder on the Effective Date, (iv) the
entering into of the Mezzanine Documents and the incurrence of all loans
thereunder on the Effective Date, (v) the consummation of the Refinancing and
(vi) the payment of fees and expenses in connection with the foregoing.

 

“Transaction Documents” means, collectively, (i) the Second-Lien Loan Documents,
(ii) CMBS Documents and (iii) the Mezzanine Documents.

 

“Transitional Subsidiary” means any Subsidiary formed after the Effective Date
solely for the purpose of implementing a Disposition or a structured transaction
permitted by this Agreement and which will cease to be a Subsidiary after the
consummation of such Disposition or transaction (which will, in no event, be
more than 90 days after the date of formation of such Subsidiary).

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as from time to time in effect on the
relevant jurisdiction.

 

“Unencumbered” means with respect to any Hotel, management agreements, franchise
agreements or time share agreements, at any date of determination, the
circumstance that such Hotel or such agreement, as the case may be, on such
date:

 

(a) is not subject to any Liens (including restrictions on transferability or
assignability, other than commercially reasonable restrictions in the Company
Documents of any Subsidiary of the Borrower which do not prohibit such
Subsidiary from disposing or realizing the value of, any Hotel owned by it, or
the Equity Ownership Interest in such Subsidiary (including any such Lien or
restriction imposed by (i) any agreement governing Indebtedness, and (ii) the
Company Documents of the Borrower or any of its Subsidiaries)) other than
Permitted Liens, and, in the case of any ground lease (to the extent permitted
by the definition thereof), restrictions on transferability or assignability in
respect of such ground lease;

 

(b) (x) is not subject to any agreement (including (i) any agreement governing
Indebtedness, and (ii) if applicable, the Company Documents of the Borrower or
any of its Subsidiaries) which prohibits or limits the ability of such Person to
create, incur, assume or suffer to exist any Lien upon such Hotel or such
agreement, as the case may be, other than

 

-35-



--------------------------------------------------------------------------------

Permitted Liens (excluding any agreement or organizational document (x) which
limits generally the amount of Indebtedness which may be incurred by such Person
or (y) which limits the amount of obligations secured by Liens upon such Hotel
in a manner which would not prohibit a Lien securing Obligations in an amount
equal to such Person’s pro rata share of the value of such Hotel); and

 

(c) is not subject to any agreement (including any agreement governing
Indebtedness) which entitles any Person to the benefit of any Lien, other than
Permitted Liens, on such Hotel or such agreement, as the case may be, or would
entitle any Person to the benefit of any such Lien upon the occurrence of any
contingency (including, without limitation, pursuant to an “equal and ratable”
clause).

 

For the purposes of this Agreement, any Hotel owned by a Subsidiary of the
Borrower shall not be deemed to be Unencumbered unless both (i) such Hotel and
(ii) all Equity Ownership Interest owned directly or indirectly by the Borrower
in such Subsidiary is Unencumbered.

 

“Unimproved Land” means any land which does not contain any improvements other
than infrastructure improvements.

 

“United States” and “U.S.” each mean the United States of America.

 

“Unutilized PPH Proceeds” means (x) for any fiscal year prior to the fiscal year
in which an Asset Disposition or Exchange of the Park Plaza Hotel New Orleans
occurs, zero, (y) for the fiscal year in which such Asset Disposition or
Exchange occurs, the entire amount of PPH Proceeds and (z) for any subsequent
fiscal year, an amount equal to (I) the entire amount of PPH Proceeds less (II)
the aggregate of the PPH Proceeds Usages for all prior fiscal years.

 

“Unutilized Revolving Commitment” means with respect to any Revolving Lender, at
any time, such Revolving Lender’s Revolving Commitment at such time less the sum
of (i) the aggregate outstanding principal amount of Revolving Loans made by
such Revolving Lender and (ii) such Revolving Lender’s Revolving Percentage of
RF LC Obligations.

 

“Wholly-Owned Special Purpose Subsidiary” means, with respect to any Person, any
Wholly-Owned Subsidiary of such Person which is a Special Purpose Subsidiary.

 

“Wholly-Owned Subsidiary” means, as to any Person, (i) any corporation 100% of
whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
(ii) any partnership, limited liability company, association, joint venture or
other entity in which such Person and/or one or more Wholly-Owned Subsidiaries
of such Person has a 100% Equity Ownership Interest, at such time, and (iii) any
Subsidiary of the Borrower shall also be considered a Wholly-Owned Subsidiary of
each such Person if (x) 100% of such Subsidiary’s capital stock (other than
director’s qualifying shares) is at the time owned by both such Persons and/or
one or more Wholly-Owned Subsidiaries of such Persons and (y) if such Subsidiary
is a partnership, limited liability company, association, joint venture or any
other non-corporate entity, both such Persons and/or one or more Wholly-Owned
Subsidiaries of such Persons hold 100% of the Equity Ownership Interests in such
Subsidiary at such time, provided, that notwithstanding the foregoing, each of

 

-36-



--------------------------------------------------------------------------------

Patriot OP and Wyndham Partnership shall be deemed to be a Wholly-Owned
Subsidiary except to the extent that Patriot OP Units or Wyndham Partnership OP
Units, as the case may be, are issued after the Effective Date to Persons other
than the Borrower and its Wholly-Owned Subsidiaries (giving effect to this
provision).

 

“Wholly-Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of the Borrower.

 

“Wrap Refinancing” means a financing that refinances two or more properties
subject to Existing Mortgage Debt and/or Assumed Indebtedness, which financing
is secured by, and only by, one or more of the properties securing all or a
portion of the Existing Mortgage Debt and/or Assumed Indebtedness being
refinanced and such other immaterial assets permitted by Section 6.02(d).

 

“Wyndham Partnership” means Wyndham International Operating Partnership, L.P., a
Delaware limited partnership.

 

“Wyndham Partnership OP Units” means the partnership units of Wyndham
Partnership.

 

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class a (e.g., “Revolving
Loan”) or by Type (e.g., “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herewith), (b) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (c) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, and (d)
all reference herein to “assets” of any Person shall be construed to mean the
assets and properties of such Person.

 

ARTICLE II

 

The Credits

 

SECTION 2.01 Commitments.

 

(a) Subject to the terms and conditions set forth herein, each Revolving Lender
agrees to make a revolving loan or revolving loans (each a “Revolving Loan” and
collectively,

 

-37-



--------------------------------------------------------------------------------

the “Revolving Loans”) to the Borrower (i) from time to time on or after the
Effective Date and prior to the Revolving Loan Maturity Date and (ii) in an
aggregate principal amount that will not result in such Lender’s Revolving
Extension of Credit exceeding such Lender’s Revolving Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

 

(b) Subject to the terms and conditions set forth herein, each Term Loan Lender
agrees to make a term loan or term loans (each, a “Term Loan” and collectively,
the “Term Loans”) to the Borrower on the Effective Date in an aggregate
principal amount not to exceed such Lender’s Term Loan Commitment. Once repaid,
Terms Loans may not be reborrowed.

 

(c) Subject to the terms and conditions set forth herein, each CL Lender agrees
to pay in immediately available funds to the Administrative Agent on the
Effective Date such CL Lender’s Credit-Linked Deposit in an amount equal to its
CL Amount. The Credit-Linked Deposit of each CL Lender shall be held by the
Administrative Agent in (or credited to) the Credit-Linked Deposit Account in
accordance with, and subject to, the provisions of Section 2.20. Notwithstanding
anything herein to the contrary, the funding obligation of each CL Lender in
respect of its participation in any CL Letter of Credit shall be satisfied in
full upon the funding of its Credit-Linked Deposit.

 

SECTION 2.02 Loans and Borrowings.

 

(a) (i) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments and (ii) each Term Loan shall be made as part
of a Borrowing consisting of Term Loans made by the Term Loan Lenders ratably in
accordance with their respective Term Loan Commitments in effect on the
Effective Date. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder, provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b) Subject to Section 2.14, (i) each Revolving Loan Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith, (ii) each Term Loan Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith and (iii) each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan, provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c) The aggregate principal amount of each Borrowing under a Facility shall not
be less than the Minimum Borrowing Amount applicable to such Facility.
Borrowings of more than one Type and Class may be outstanding at the same time,
provided that there shall not at any time be more than a total of 20 Eurodollar
Borrowings outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
Eurodollar Loans if the

 

-38-



--------------------------------------------------------------------------------

Interest Period requested with respect thereto would end after (x) in the case
of Revolving Loans, the Revolving Loan Maturity Date or (y) in the case of Term
Loans, the Term Loan Maturity Date.

 

SECTION 2.03 Requests for Borrowings. To request a Borrowing under any Facility,
the Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing and (b)
in the case of an ABR Borrowing, not later than noon, New York City time, one
Business Day before the date of the proposed Borrowing, provided that any such
notice of an ABR Revolving Loan Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing and the Facility under which
such Borrowing is to be made;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04 Swingline Loans.

 

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
in its individual capacity agrees to make a revolving loan or revolving loans
(each a “Swingline Loan” and collectively, the “Swingline Loans”) to the
Borrower at any time and from time to time on and after the Effective Date and
prior to the Swingline Expiry Date, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $20,000,000 or (ii) the aggregate
Revolving Extensions

 

-39-



--------------------------------------------------------------------------------

of Credit exceeding the Total Revolving Commitment, provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

 

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on the immediately succeeding
Business Day, in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which such
Revolving Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Revolving Percentage of such
Swingline Loan. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent on the immediately succeeding Business Day, for the account of the
Swingline Lender, such Revolving Lender’s Revolving Percentage of such Swingline
Loan or Loans. Each Revolving Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including (i) the occurrence and continuance of a Default or Event
of Default (including under Section 7.05), (ii) any reduction in, or the
termination of, the Total Revolving Commitment or (iii) whether any of the
conditions set forth in Section 4.02 are then satisfied, such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent and any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline

 

-40-



--------------------------------------------------------------------------------

Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

 

SECTION 2.05 Letters of Credit.

 

(a) General. On the Effective Date, the Existing Letters of Credit will
automatically, without any action on the part of any Person, be deemed to be
Letters of Credit issued on the Effective Date under this Agreement for the
account of the Borrower for all purposes hereunder and under the other Loan
Documents. In addition, subject to the terms and conditions set forth herein,
the Borrower may request (and the applicable Issuing Bank, as specified by the
Borrower, will issue) (i) CL Letters of Credit, at any time and from time to
time during the CL Availability Period, and (ii) RF Letters of Credit, at any
time and from time to time during the RF Availability Period, in each case for
the Borrower’s own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank. For purposes hereof, (i)
Letters of Credit shall at all times and from time to time be deemed to be CL
Letters of Credit in the amount specified in the definition of CL Letters of
Credit and be deemed to be RF Letters of Credit only to the extent, and in an
amount by which, the aggregate amount of outstanding Letters of Credit exceeds
such amount specified in the definition of CL Letters of Credit, (ii) drawings
under any Letter of Credit shall be deemed to have been made under RF Letters of
Credit for so long as, and to the extent that, there are any undrawn RF Letters
of Credit outstanding (and thereafter shall be deemed to have been made under CL
Letters of Credit) and (iii) any Letter of Credit that expires or terminates
will be deemed to be a RF Letter of Credit, for so long as, and to the extent
that, there are outstanding RF Letters of Credit immediately prior to such
expiration or termination, provided, however, that, at any time during which an
Event of Default shall have occurred and be continuing, (A) outstanding Letters
of Credit shall be deemed to be RF Letters of Credit and CL Letters of Credit,
(B) drawings under Letters of Credit shall be deemed to have been made under RF
Letters of Credit and CL Letters of Credit and (C) any Letter of Credit that
expires or terminates shall be deemed to be a RF Letter of Credit and a CL
Letter of Credit, in each case pro rata based upon (1) RF LC Availability and
(2) the Adjusted Credit-Linked Amount. To the extent necessary to implement the
foregoing, the identification of a Letter of Credit as a RF Letter of Credit or
a CL Letter of Credit may change from time to time and a portion of a Letter of
Credit may be deemed to be a CL Letter of Credit and the remainder be deemed to
be a RF Letter of Credit. Notwithstanding the foregoing, the entire face amount
of any Letter of Credit with an expiration date after the Revolving Loan
Maturity Date shall at all times be deemed to be a CL Letter of Credit, subject
to the limitations set forth in clause (i) of the immediately preceding
sentence. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting

 

-41-



--------------------------------------------------------------------------------

the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower shall also submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and each request for the issuance, amendment, renewal or extension of each
Letter of Credit by the Borrower shall be deemed to be a representation and
warranty that), after giving effect to such issuance, amendment, renewal or
extension (x) the LC Obligations shall not exceed the sum of the RF LC
Availability and the Adjusted Credit-Linked Amount, (y) the aggregate Revolving
Extensions of Credit shall not exceed the Total Revolving Commitment and (z) the
aggregate CL LC Obligations shall not exceed the Adjusted Credit-Linked Amount
at such time.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit, or, in the case of any renewal or extension
thereof, one year after such renewal or extension and (ii) (A) with respect to
any RF Letter of Credit, the date that is five Business Days prior to the
Revolving Loan Maturity Date and (B) with respect to any CL Letter of Credit,
the date that is five Business Days prior to the CL Maturity Date.

 

(d) Participations. (i) By the issuance by an Issuing Bank of a RF Letter of
Credit (or an amendment to a RF Letter of Credit increasing the amount thereof)
and without any further action on the part of such Issuing Bank or the Lenders,
such Issuing Bank hereby grants to each Revolving Lender, and each Revolving
Lender hereby acquires from such Issuing Bank, a participation in such RF Letter
of Credit (including each Existing Letter of Credit to the extent constituting
an RF Letter of Credit) equal to such Revolving Lender’s Revolving Percentage of
the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Revolving Lender’s Revolving
Percentage of each RF LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of RF
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any RF
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Revolving Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

(ii) By the issuance by an Issuing Bank of a CL Letter of Credit (or an
amendment to a CL Letter of Credit increasing the amount thereof) and without
any further action on the part of such Issuing Bank or the Lenders, such Issuing
Bank hereby grants to each CL Lender, and each CL Lender hereby acquires from
such Issuing Bank, a participation in such CL Letter of Credit equal to such CL
Lender’s CL Percentage of the aggregate amount available to be drawn under

 

-42-



--------------------------------------------------------------------------------

such CL Letter of Credit. The aggregate purchase price all for participations of
each CL Lender in CL Letters of Credit shall not exceed the amount of the
Credit-Linked Deposit of such CL Lender. In consideration and in furtherance of
the foregoing, each CL Lender hereby absolutely and unconditionally agrees that
if an Issuing Bank makes a CL LC Disbursement which is not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or is
required to refund any reimbursement payment in respect of a CL LC Disbursement
to the Borrower for any reason, the Administrative Agent shall reimburse such
Issuing Bank for the amount of such CL LC Disbursement from such CL Lender’s
Credit-Linked Deposit on deposit in the Credit-Linked Deposit Account. In the
event the Credit-Linked Deposit Account is charged by the Administrative Agent
to reimburse the Issuing Bank for an unreimbursed CL LC Disbursement, the
Borrower shall have the right, at any time prior to the CL Maturity Date, to pay
over to the Administrative Agent in reimbursement thereof an amount equal to the
amount so charged, and such payment shall be deposited by the Administrative
Agent in the Credit-Linked Deposit Account. Each CL Lender acknowledges and
agrees that its obligation to acquire and fund participations pursuant to this
paragraph in respect of CL Letters of Credit is unconditional and irrevocable
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any CL Letter of Credit or the occurrence and
continuance of a Default or Event of Default or the return of the Credit-Linked
Deposits, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Without limiting the foregoing,
each CL Lender irrevocably authorizes the Administrative Agent to apply amounts
of its Credit-Linked Deposit as provided in this paragraph.

 

(e) Reimbursement. (i) If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than the Business Day immediately following the day that the Borrower
receives notice that an LC Disbursement has been made, provided that, if such LC
Disbursement is not less than the applicable Minimum Borrowing Amount, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed with ABR
Revolving Loans or a Swingline Loan in an equivalent amount and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing or Swingline Loan, as the
case may be.

 

(ii) If the Borrower fails to make any payment due under paragraph (e)(i) above
with respect to a RF Letter of Credit when due, the Administrative Agent shall
notify each Revolving Lender of the applicable RF LC Disbursement, the payment
then due from the Borrower in respect thereof and such Revolving Lender’s
Revolving Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Revolving Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Revolving Lenders and such Issuing Bank as their interests may
appear. Any payment

 

-43-



--------------------------------------------------------------------------------

made by a Revolving Lender pursuant to this paragraph to reimburse an Issuing
Bank for any RF LC Disbursement (other than the funding of an ABR Revolving Loan
or a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such RF LC Disbursement.

 

(iii) If the Borrower fails to make any payment due under paragraph (e)(i) above
with respect to a CL Letter of Credit, the Administrative Agent shall notify
each CL Lender of the applicable CL LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s CL Percentage thereof, and the
Administrative Agent shall promptly pay to the Issuing Bank each CL Lender’s CL
Percentage of such CL LC Disbursement from such CL Lender’s Credit-Linked
Deposit. Promptly following receipt by the Administrative Agent of any payment
by the Borrower in respect of any CL LC Disbursement, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
payments have been made from the Credit-Linked Deposits, to the Credit-Linked
Deposit Account to be added to the Credit-Linked Deposits of the CL Lenders in
accordance with their CL Percentages. The Borrower acknowledges that each
payment made pursuant to this paragraph (e)(iii) in respect of any CL LC
Disbursement is required to be made for the benefit of the distributees
indicated in the immediately preceding sentence. Any payment made from the
Credit-Linked Deposit Account, or from funds of the Administrative Agent,
pursuant to this paragraph to reimburse the Issuing Bank for any CL LC
Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such CL LC Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e)(i) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (1) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (2) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (3) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (4) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank, provided that the foregoing shall not be construed to
excuse an Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of

 

-44-



--------------------------------------------------------------------------------

gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder, provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the applicable Issuing Bank and the Revolving Lenders or CL Lenders
with respect to any such LC Disbursement.

 

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at (1) the
rate per annum then applicable to ABR Revolving Loans (or if different, in the
case of a CL LC Disbursement, the rate per annum then applicable to ABR (Term
Loans)), provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e)(i) of this Section, then Section 2.13(c)
shall apply. Interest accrued pursuant to this paragraph shall be for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e)(ii)
of this Section or from the Credit-Linked Deposit of any CL Lender pursuant to
paragraph (e)(iii) of this Section to reimburse such Issuing Bank shall be for
the account of such Lender to the extent of such payment.

 

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders and the CL Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b) and/or (c). From and after the
effective date of any such replacement, (1) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (2)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to, such
replacement, but shall not be required to issue additional Letters of Credit.

 

-45-



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent at the request of the Required Lenders (or, if the maturity
of the Loans has been accelerated, Revolving Lenders with RF LC Obligations
representing greater than 50% of the aggregate RF LC Obligations) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders and CL
Lenders, an amount in cash equal to the LC Obligations as of such date plus any
accrued and unpaid interest thereon, provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in Section 7.05. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent, but for the Borrower’s account and at the Borrower’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse each Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Obligations at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Lenders with
RF LC Obligations representing greater than 50% of the total RF LC Obligations),
be applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived in accordance with
the terms of this Agreement.

 

SECTION 2.06 Funding of Borrowings.

 

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders, provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request, provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the

 

-46-



--------------------------------------------------------------------------------

Borrower a corresponding amount. In such event, if a Lender has not made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

SECTION 2.07 Interest Elections.

 

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Loan Borrowings, which may only be incurred as ABR Loans and may
not be converted or continued.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

-47-



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.08 Repayment of Loans; Evidence of Debt.

 

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Term Loan Lender the Scheduled
Repayments as provided in Section 2.11(i); (ii) to the Administrative Agent for
the account of each Revolving Lender the then unpaid principal amount of each
Revolving Loan held by such Lender on the Revolving Loan Maturity Date; and
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of (A) the Swingline Expiry Date and (B) the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made,
provided that on each date that any Borrowing of Revolving Loans is made the
Borrower shall repay all Swingline Loans then outstanding.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

-48-



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e) Any Lender may request that all Loans made by it under a Facility (for up to
all Facilities under which it has Loans outstanding) be evidenced by a
promissory note (each, a “Note”). In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04(b)) be represented by one
or more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

SECTION 2.09 Termination and Reduction of Commitments and Credit-Linked
Deposits.

 

(a) Unless previously terminated, (i) all Revolving Commitments shall terminate
on the Revolving Loan Maturity Date, (ii) the obligations of the initial CL
Lenders to make their Credit-Linked Deposits shall terminate on the Effective
Date after giving effect to the funding of Credit-Linked Deposits on such date
and (iii) the Total Term Loan Commitment shall terminate on the Effective Date
after giving effect to the Borrowing of Term Loans on such date. If any CL
Letter of Credit remains outstanding on the CL Maturity Date, the Borrower will
deposit with the Administrative Agent an amount in cash equal to 100% of the
aggregate undrawn amount of all such outstanding Letters of Credit to secure the
Borrower’s reimbursement obligations with respect to any drawings that may occur
thereunder. Subject only to the Borrower’s compliance with its obligations under
the preceding sentence, any amount of the Credit-Linked Deposits held in the
Credit-Linked Deposit Account will be returned to the CL Lenders on the CL
Maturity Date.

 

(b) The Borrower may at any time terminate, or from time to time reduce, the
Total Revolving Commitment, provided that (i) each reduction of the Total
Revolving Commitment pursuant to this Section 2.09(b) shall be in an amount that
is an integral multiple of $1,000,000 and not less than $5,000,000, and (ii) the
Borrower shall not voluntarily reduce or terminate the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans and
Swingline Loans in accordance with Section 2.10, the aggregate Revolving
Extensions of Credit would exceed the Total Revolving Commitment. The Borrower
may at any time or from time to time direct the Administrative Agent to reduce
the Total Credit-Linked Deposit, provided that (i) each reduction of the Total
Credit-Linked Deposit shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (or alternatively the entire balance)
and (ii) the Borrower shall not direct the Administrative Agent to reduce the
Total Credit-Linked Deposit if, after giving effect to such reduction (and to
the provisions of Section 2.05(a)), the aggregate undrawn amount of all
outstanding CL Letters of Credit would exceed the Total Credit-Linked Deposit or
the aggregate Revolving Extensions of Credit would exceed the Total Revolving
Commitment. In the event the Total Credit-Linked Deposit shall be

 

-49-



--------------------------------------------------------------------------------

reduced as provided in the preceding sentence, the Administrative Agent will
return all amounts in the Credit-Linked Deposit Account in excess of the reduced
Total Credit-Linked Deposit to the CL Lenders, ratably in accordance with their
CL Percentages (as determined immediately prior to such reduction).

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Total Revolving Commitment and/or the Total
Credit-Linked Deposit under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Revolving
Lenders and/or the CL Lenders of the contents thereof. Each notice delivered by
the Borrower pursuant to this Section shall be irrevocable, provided that a
notice of termination of the Total Revolving Commitment and/or the reduction to
zero of the Total Credit-Linked Deposit delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction to the Revolving
Commitments or the Credit-Linked Deposit shall be permanent. Except as otherwise
provided herein, (i) each reduction of Revolving Commitments pursuant to the
foregoing provisions of this Section 2.09 shall be applied ratably among the
Revolving Lenders in accordance with their respective Revolving Percentage and
(ii) each reduction of the Credit-Linked Deposits shall be applied ratably to
the Credit-Linked Deposits of the CL Lenders in accordance with their CL
Percentages.

 

SECTION 2.10 Voluntary Prepayment of Loans. The Borrower shall have the right to
prepay the Loans and the right to allocate (in its discretion) such prepayments
to (x) Revolving Loans, (y) Term Loans and/or (z) Swingline Loans, without
premium or penalty, on the following terms and conditions: (i) the Borrower
shall give the Administrative Agent (x) not later than 12:00 Noon, New York City
time at least one Business Day before the date of prepayment of such Borrower’s
intent to prepay ABR Loans and (y) not later than 12:00 Noon, New York City time
at least three Business Days before the date of prepayment of such Borrower’s
intent to prepay Eurodollar Loans and (z) not later than 12:00 Noon, New York
City time on the date of prepayment of such Borrower’s intent to prepay
Swingline Loans, notice of the amount of such prepayment and the Types of Loans
to be prepaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings pursuant to which made, which notice (other than any notice to prepay
Swingline Loans) the Administrative Agent shall promptly transmit to each of the
Lenders; (ii) each prepayment of Revolving Loans, Term Loans and Swingline
Loans, as the case may be, shall be the lesser of (x) the total amount
outstanding for each Loan and (y) the Minimum Borrowing Amount applicable to
such Loans, provided that if any partial prepayment of Eurodollar Loans made
pursuant to any Borrowing shall reduce the outstanding Eurodollar Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
applicable thereto, then such Borrowing may not be continued as a Borrowing of
Eurodollar Loans and any election of an Interest Period with respect thereto
given by the relevant Borrower shall have no force or effect; (iii) each
prepayment in respect of any Loans made pursuant to a Borrowing, shall be
applied pro rata among the Lenders which made such Loans, provided that in
connection with any prepayment of Loans pursuant to this Section 2.10, such
prepayments shall not be required to be applied to any Loans of a Defaulting
Lender; and (iv)

 

-50-



--------------------------------------------------------------------------------

optional prepayments of Term Loans shall be applied to such installments of the
Scheduled Repayments as the Borrower shall direct.

 

SECTION 2.11 Mandatory Applications and Prepayments; Scheduled Commitment
Reductions.

 

(a) If on any date the sum of (i) the aggregate outstanding principal amount of
all Revolving Loans and Swingline Loans (after giving effect to all other
repayments thereof on such date) plus (ii) the aggregate RF LC Obligations on
such date exceeds the Total Revolving Commitment as then in effect, the Borrower
shall repay on such date the principal of Swingline Loans, then Revolving Loans
(ratably among them), in an aggregate equal to such excess. If, after giving
effect to the prepayment of all outstanding Revolving Loans and Swingline Loans,
the aggregate amount of RF LC Obligations exceeds the Total Revolving Commitment
as then in effect, the Borrower agrees to pay to the Administrative Agent on
such date an amount in cash and/or Cash Equivalents equal to such excess (up to
the aggregate amount of RF LC Obligations at such time) and the Administrative
Agent shall hold such payment as security for the obligation of the Borrower
hereunder pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
(which shall permit certain investments in Cash Equivalents reasonably
satisfactory to the Administrative Agent), until the proceeds are applied to the
secured obligations or released to the Borrower at such time as the aggregate
amount of RF LC Obligations shall no longer exceed the Total Revolving
Commitment then in effect.

 

(b) Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document all then outstanding Loans shall be repaid in full on
the respective Maturity Date for such Loans.

 

(c) Promptly following the receipt by the Borrower or any of its Subsidiaries,
of any Net Cash Proceeds from the issuance or incurrence after the Effective
Date of any Indebtedness of the Borrower or any of its Subsidiaries (other than
Indebtedness permitted by Sections 6.02 other than Section 6.02(j) or Section
6.02(d) (to the extent the refinancing Indebtedness exceeds the refinanced
Indebtedness)), the Borrower shall apply 100% of such Net Cash Proceeds to
effect mandatory repayments and/or commitment reductions in accordance with
Section 2.11(h).

 

(d) Promptly following the receipt by the Borrower or any of its Subsidiaries of
any Net Cash Proceeds from any Equity Issuance, the Borrower shall apply 50% of
such Net Cash Proceeds to effect mandatory repayments and/or commitment
reductions in accordance with Section 2.11(h).

 

(e) Within five Business Days following the receipt by the Borrower or any of
its Subsidiaries of any Net Insurance/Condemnation Proceeds, the Borrower shall
apply the Designated Percentage of such Net Insurance/Condemnation Proceeds to
effect mandatory repayments and/or commitment reductions in accordance with
Section 2.11(h), provided, however, that so long as no Event of Default then
exists all of the Designated Percentage of such Net Insurance/Condemnation
Proceeds shall not be required to be applied as set forth above to the extent
that (i) the Borrower has delivered an officers’ certificate (which certificate
shall set forth the estimates of the Net Insurance/Condemnation Proceeds to be
so expended) to the

 

-51-



--------------------------------------------------------------------------------

Administrative Agent within such five Business Day period stating that the
portion (which may be 100%) of such Designated Percentage of such Net
Insurance/Condemnation Proceeds not being applied pursuant to Section 2.11(h)
shall be used to replace or restore any of the properties or assets in respect
of which such Net Insurance/Condemnation Proceeds were paid (each such
replacement or restoration, a “Reinvestment”) within 360 days of such receipt
and (ii) such portion is deposited with the Administrative Agent to be held in a
cash collateral account as security for the Obligations pursuant to a cash
collateral agreement (which shall permit certain investments in Cash Equivalents
reasonably satisfactory to the Administrative Agent) to be entered into in form
and substance reasonably satisfactory to the Administrative Agent, with such
cash collateral to be released from such cash collateral account and applied to
make Reinvestments within such 360 day period, with all such applications to be
described in a certificate of an officer of the Borrower delivered to the
Administrative Agent promptly after any such application (it being understood
and agreed that if the portion of Net Insurance/Condemnation Proceeds so
deposited is not used in full to make Reinvestments within such 360 day period,
the remaining portion shall be applied no later than the last day of such 360
day period to effect mandatory repayments and/or commitment reductions in
accordance with Section 2.11(h)).

 

(f) Within five Business Days following each date upon which the Borrower or any
of its Subsidiaries receives the Net Cash Proceeds from any Asset Disposition or
Exchange, the Borrower shall apply the Designated Percentage of such Net Cash
Proceeds to effect mandatory repayments and/or commitment reductions in
accordance with Section 2.11(h), provided, however, that so long as no Event of
Default then exists (A) all of the Designated Percentage of the Net Cash
Proceeds from any Asset Disposition or Exchange shall not be required to be so
applied as set forth above to the extent that (i) the Borrower delivers a
certificate from a Responsible Officer (which certificate shall set forth the
estimates of the Net Cash Proceeds to be so expended) to the Administrative
Agent within such five Business Day period stating that a portion (which may be
100%) of such Designated Percentage of Net Cash Proceeds shall be used to
purchase similar assets used or to be used in the businesses permitted pursuant
to Section 6.13 (each such purchase, a “New Asset Acquisition”) within 360 days
of the receipt of such Net Cash Proceeds and (ii) such portion is deposited with
the Administrative Agent to be held in a collateral account as security for the
Obligations pursuant to a cash collateral agreement (which shall permit certain
investments in Cash Equivalents reasonably satisfactory to the Administrative
Agent) to be entered into in form and substance reasonably satisfactory to the
Administrative Agent, with such cash collateral to be released from such cash
collateral account and applied to make New Asset Acquisitions within such 360
day period, with all such applications to be described in a certificate of an
officer of the Borrower to the Administrative Agent promptly after any such
application (it being understood and agreed that if the portion of such Net Cash
Proceeds so deposited is not used in full to make New Asset Acquisitions within
such 360 day period, any remaining portion shall be applied no later than the
last day of such 360 day period as mandatory repayments and/or commitment
reductions in accordance with Section 2.11(h); and (B) the Borrower and its
Subsidiaries may retain Net Cash Proceeds otherwise to be applied pursuant to
Section 2.11(h) in an aggregate amount not exceeding $25,000,000 to the extent
(i) the Borrower delivers a certificate from a Responsible Officer (which
certificate shall provide a description in reasonable detail of the property or
assets being disposed of pursuant to the Asset Disposition or Exchange
generating such Net Cash Proceeds and a reasonably detailed computation of the
Net Cash Proceeds to be retained), and (ii) the assets and property being

 

-52-



--------------------------------------------------------------------------------

Disposed of pursuant to the Asset Disposition or Exchange generating such Net
Cash Proceeds (1) are not included in the Collateral, (2) do not constitute
Negative Pledge Assets or (3) consists of the property known as “Park Plaza
Hotel New Orleans”.

 

(g) On each Excess Cash Payment Date, the Borrower shall apply an amount equal
to 50% of Excess Cash Flow for the relevant Excess Cash Payment Period to effect
mandatory repayments and/or commitment reductions in accordance with the
requirements of Section 2.11(h).

 

(h) Each amount required to be applied pursuant to Sections 2.11(c), (d), (e),
(f) and (g) in accordance with this Section 2.11(h) shall be applied (x) if the
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower was equal to or greater than 6.00 to 1.00, to repay the outstanding
principal amount of Term Loans and to permanently reduce the Total Revolving
Commitment on a pro rata basis among them based upon the then outstanding
principal amount of the Term Loans and the Total Revolving Commitment (after
giving effect to all prior reductions thereto) (and the amount so allocable to
reduce the Total Revolving Commitments (the “Reduction Amount”) shall be applied
to repay first Swingline Loans, second Revolving Loans and third if any of the
Reduction Amount remains unapplied after giving affect to such payment of
Swingline Loans and Revolving Loans, to the Term Loans), provided that
notwithstanding the foregoing, the Net Cash Proceeds from an Asset Disposition
of any Specified Property will be applied solely to repay the outstanding
principal amount of Term Loans; and (y) if the Leverage Ratio as of the last day
of the most recently ended fiscal quarter of the Borrower is less than 6.00 to
1.00, to repay the outstanding principal amount of Term Loans. All such
repayments of outstanding Term Loans shall be applied (1) first, to repay the
then next four Scheduled Repayments of Term Loans in direct order of maturity,
and (2) second, to reduce the then remaining Scheduled Repayments of Term Loans
on a pro rata basis (based upon the then remaining Scheduled Repayments after
giving effect to all prior reductions thereto). Notwithstanding the foregoing,
100% of the Net Cash Proceeds from an Asset Disposition of any Delayed Sale
Asset shall be applied solely to repay Revolving Loans (with no corresponding
reduction to the Revolving Commitments);

 

(i) On each date set forth below, the Borrower shall be required to repay that
principal amount of Term Loans, to the extent then outstanding, as is set forth
opposite such date (each such repayment, as the same may be reduced as provided
in Section 2.10, a “Scheduled Repayment”):

 

Scheduled Repayment Date

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

June 30, 2005

   $ 1,325,000

September 30, 2005

   $ 1,325,000

December 31, 2005

   $ 1,325,000

March 31, 2006

   $ 1,325,000

June 30, 2006

   $ 1,325,000

September 30, 2006

   $ 1,325,000

 

-53-



--------------------------------------------------------------------------------

Scheduled Repayment Date

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

December 31, 2006

   $ 1,325,000

March 31, 2007

   $ 1,325,000

June 30, 2007

   $ 1,325,000

September 30, 2007

   $ 1,325,000

December 31, 2007

   $ 1,325,000

March 31, 2008

   $ 1,325,000

June 30, 2008

   $ 1,325,000

September 30, 2008

   $ 1,325,000

December 31, 2008

   $ 1,325,000

March 31, 2009

   $ 1,325,000

June 30, 2009

   $ 1,325,000

September 30, 2009

   $ 1,325,000

December 31, 2009

   $ 1,325,000

March 31, 2010

   $ 1,325,000

June 30, 2010

   $ 1,325,000

September 30, 2010

   $ 1,325,000

December 31, 2010

   $ 1,325,000

March 31, 2011

   $ 1,325,000

Term Loan Maturity Date

   $ 498,200,000

 

(j) If the Borrower is required by this Section 2.11 (other than Sections
2.11(a), (b) or (i)) to repay any Eurodollar Loans and such prepayment will
result in the Borrower being required to pay breakage costs under Section 2.16
(any such Eurodollar Loans, “Affected Loans”), the Borrower may elect, by notice
to the Administrative Agent, to have the provisions of the following sentence be
applicable. At the time any Affected Loans are otherwise required to be repaid,
the Borrower may elect to deposit 100% (or such lesser percentage elected by the
Borrower) of the aggregate principal amount that otherwise would have been
repaid in respect of the Affected Loans with the Administrative Agent to be held
as security for the Obligations pursuant to a cash collateral agreement to be
entered into in form and substance satisfactory to the Administrative Agent,
with such cash collateral to be released from such cash collateral account (and
applied to repay the principal amount of such Loans) upon each occurrence
thereafter of the last day of an Interest Period applicable to the relevant
Loans (or, such earlier date or dates as shall be requested by the Borrower),
with the amount to be so released and applied on the last day of each Interest
Period to be the amount of the Loans to which such Interest Period applies (or,
if less, the amount remaining in such cash collateral account).

 

-54-



--------------------------------------------------------------------------------

SECTION 2.12 Fees.

 

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Non-Defaulting Lender with a Revolving Commitment, a commitment fee (the
“Commitment Fee”) during the period from and including the Effective Date, but
excluding the date on which such Revolving Commitment terminates computed at a
rate for each day equal to .50% per annum on the daily Unutilized Revolving
Commitment of such Non-Defaulting Lender, provided that, if such Non-Defaulting
Lender continues to have any Revolving Extension of Credit after its Revolving
Commitment terminates, then such Commitment Fee shall continue to accrue on the
daily amount of such Non-Defaulting Lender’s Revolving Extension of Credit from
and including the date on which its Revolving Commitment terminates to but
excluding the date on which such Non-Defaulting Lender ceases to have any
Revolving Extension of Credit. Accrued Commitment Fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Total Revolving Commitment terminates, commencing on
the first such date to occur after the date hereof, provided that any Commitment
Fee accruing after the date on which the Total Revolving Commitment terminates
shall be payable on demand.

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Non-Defaulting Lender with a Revolving Commitment a participation fee
with respect to its participations in RF Letters of Credit (the “RF
Participation Fee”), which shall accrue at the same Applicable Margin as
interest on Eurodollar Revolving Loans on the average daily amount of such
Non-Defaulting Lender’s RF LC Obligations (excluding any portion thereof
attributable to unreimbursed RF LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Non-Defaulting Lender’s Revolving Commitment terminates and the date on
which such Non-Defaulting Lender ceases to have any RF LC Obligations, and (ii)
to each Issuing Bank a fronting fee (the “RF Fronting Fee”), which shall accrue
at the rate of .25% per annum on the average daily undrawn amount of each RF
Letter of Credit issued by it from and including the date of the issuance
thereof to but excluding the date of termination, expiration or drawing in full
of such RF Letter of Credit, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. RF Participation Fees and RF Fronting Fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date,
provided that all such fees shall be payable on the date on which the Total
Revolving Commitment terminates and any such fees accruing after the date on
which the Total Revolving Commitment terminate shall be payable on demand. Any
other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All RF Participation Fees and RF Fronting
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

(c) The Borrower agrees to pay (i) in addition to the amounts payable to the CL
Lenders pursuant to Section 2.20(b), to the Administrative Agent for the account
of each CL Lender a participation fee (the “CL Participation Fee”) with respect
to its participations in CL Letters of Credit, which shall accrue at the
Applicable Margin for Eurodollar Term Loans on the average daily amount of such
CL Lender’s Credit-Linked Deposit during the period from and

 

-55-



--------------------------------------------------------------------------------

including the Restatement Effective Date to but excluding the date on which the
entire amount of such Lender’s Credit-Linked Deposit is returned to it and (ii)
to each Issuing Bank a fronting fee (the “CL Fronting Fee”), which shall accrue
at the rate of 0.25% per annum on the average daily undrawn amount of each CL
Letter of Credit issued by it from and including the date of issuance thereof to
but excluding the date of termination, expiration or drawing in full of such CL
Letter of Credit, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any CL Letter of Credit or
processing of drawings thereunder. CL Participation Fees and CL Fronting Fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date,
provided that all such fees shall be payable on the date on which the
Credit-Linked Deposits are returned to the CL Lenders and any such fees accruing
after the date on which the Credit-Linked Deposits are returned in full to the
CL Lenders shall be payable on demand. Any other fees payable to any Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees in respect of CL Letters of Credit
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in (x) the case of Commitment Fees and
RF Participation Fees, to the Revolving Lenders entitled thereto and (y) in the
case of CL Participation Fees, to the CL Lenders. Fees paid shall not be
refundable under any circumstances.

 

SECTION 2.13 Interest.

 

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Margin for
ABR Loans.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin for Eurodollar Loans.

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) to the extent permitted by applicable law in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the

 

-56-



--------------------------------------------------------------------------------

Revolving Commitment pursuant to which made and in the case of Swingline Loans,
upon termination of the Total Revolving Commitment, provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment of any Term Loan, accrued interest on the
principal amount repaid shall be payable on the date of such repayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14 Alternate Interest. If (i) prior to the commencement of any
Interest Period for a Eurodollar Borrowing or (ii) the determination of the
Benchmark LIBO Rate on any day:

 

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period or the
Benchmark LIBO Rate for such day; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period or the Benchmark LIBO Rate for such
day will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing or the Credit-Linked
Deposits, as applicable, for such Interest Period or such day, as the case may
be;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing and (iii) the Credit-Linked Deposits shall be
invested so as to earn a return equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

SECTION 2.15 Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit

 

-57-



--------------------------------------------------------------------------------

extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein or any Credit-Linked Deposit;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
any Credit-Linked Deposit or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b) If any Lender or the Issuing Bank determines in good faith that any Change
in Law regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Bank’s capital or on the
capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section including the calculation thereof in reasonable detail shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor, provided further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

-58-



--------------------------------------------------------------------------------

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(c) and is
revoked in accordance therewith) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate (in the case of a Eurodollar Loan) that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof. Notwithstanding the foregoing provisions of this
Section 2.16, if at any time the Borrower incurs breakage costs under this
Section 2.16 as a result of Eurodollar Loans being prepaid other than on the
last day of an Interest Period applicable thereto (the “Affected Eurodollar
Loans”), then the Borrower may in its sole discretion initially deposit a
portion (up to 100%) of the amounts that otherwise would have been paid in
respect of the Affected Eurodollar Loans with the Administrative Agent (which
deposit must be equal in amount to the amount of the Affected Eurodollar Loans
not immediately prepaid) to be held as security for the obligations of the
Borrower hereunder pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Administrative Agent and shall
provide for investments satisfactory to the Administrative Agent and the
Borrower, with such cash collateral to be directly applied upon the first
occurrence (or occurrences) thereafter of the last day of an Interest Period
applicable to the relevant Loans that are Eurodollar Loans (or such earlier date
or dates as shall be requested by the Borrower), to repay an aggregate principal
amount of such Loans equal to the Affected Eurodollar Loans not initially
prepaid pursuant to this sentence. Notwithstanding anything to the contrary
contained in the immediately preceding sentence, all amounts deposited as cash
collateral pursuant to the immediately preceding sentence shall be held for the
sole benefit of the Lenders whose Loans would otherwise have been immediately
prepaid with the amounts deposited upon the taking of any action by the
Administrative Agent or the Lenders pursuant to the remedial provisions of
Article VIII and amounts held as cash collateral pursuant to this Section 2.16
shall, subject to the requirements of applicable law, be immediately applied to
the Loans.

 

-59-



--------------------------------------------------------------------------------

SECTION 2.17 Taxes.

 

(a) Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes, provided that if the
Borrower or any other Loan Party shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or such other Loan Party shall make such deductions and (iii)
the Borrower or such other Loan Party shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b) Any and all payments by or on account of any obligation of the
Administrative Agent pursuant to Section 2.20(b) hereunder shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes,
provided that if the Administrative Agent shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the Administrative
Agent shall so notify the Borrower and advise it of the additional amount
required to be paid so that the sum payable by the Administrative Agent pursuant
to Section 2.20(b) after making all required deductions (including deductions
applicable to additional sums payable under this Section) to the CL Lenders is
an amount equal to the sum they would have received from the Administrative
Agent had no deductions been made, (ii) the Borrower shall pay such additional
amount to the Administrative Agent, (iii) the Administrative Agent shall make
all required deductions, (iv) the Administrative Agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law and (v) the Borrower shall indemnify, within 10 days after written demand
therefor, the Administrative Agent for the full amount of any deductions paid by
the Administrative Agent with respect to any payments made on account of any
obligation of the Administrative Agent pursuant to Section 2.20(b).

 

(c) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(d) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

 

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority

 

-60-



--------------------------------------------------------------------------------

evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law and
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans, Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders

 

-61-



--------------------------------------------------------------------------------

to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Term Loans, Revolving Loans and
participations in LC Disbursements and Swingline Loans, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(a) or 2.18(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.19 Mitigation Obligations, Replacement of Lenders.

 

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans or Credit-Linked Deposits hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

-62-



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, in each case
in an amount greater than that generally charged by the other Lenders, or if any
Lender becomes a Defaulting Lender, or if any Lender refuses to consent to
certain proposed changes, waivers, discharges or terminations with respect to
this Agreement or the other Loan Documents which have been approved by the
Super-Majority Lenders as provided in Section 9.02(b), then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, the Issuing Bank and Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

SECTION 2.20 Credit-Linked Deposit Account.

 

(a) The Credit-Linked Deposits shall be held by the Administrative Agent in the
Credit-Linked Deposit Account, and no party other than the Administrative Agent
shall have a right of withdrawal from the Credit-Linked Deposit Account or any
other right or power with respect to the Credit-Linked Deposits, except as
expressly set forth in Section 2.05, 2.09 or 2.11. Notwithstanding any provision
in this Agreement to the contrary, the sole funding obligation of each CL Lender
in respect of its participation in CL Letters of Credit shall be satisfied in
full upon the funding of its Credit-Linked Deposit on the Effective Date.

 

(b) Each of the Borrower, the Administrative Agent, each Issuing Bank issuing a
CL Letter of Credit and each CL Lender hereby acknowledges and agrees that each
CL Lender is funding its Credit-Linked Deposit to the Administrative Agent for
application in the manner contemplated by Section 2.05 and that the
Administrative Agent has agreed to invest the Credit-Linked Deposits so as to
earn a return (except during periods when, and to the extent to which, such
Credit-Linked Deposits are used to cover unreimbursed CL LC Disbursements, and
subject to Section 2.14) for the CL Lenders on each day equal to (i) the one
month LIBOR rate as determined by the Administrative Agent on such day (or if
such day is not a Business Day, the first Business Day immediately preceding
such day) based on rates for deposits in dollars (as set forth by Bloomberg L.P.
– page BTMM or any other comparable publicly available service as may be
selected by the Administrative Agent) (the “Benchmark LIBO Rate”) minus (ii)
0.10% per annum (based on a 365/366 day year). The Benchmark LIBO Rate will be
reset on each Business Day. Such amount will be paid to the CL Lenders by the
Administrative Agent

 

-63-



--------------------------------------------------------------------------------

quarterly in arrears when Letter of Credit fees are payable pursuant to Section
2.12. In addition to the foregoing payments by the Administrative Agent, the
Borrower agrees to make payments to the CL Lenders quarterly in arrears when
Letter of Credit fees are payable pursuant to Section 2.12 (and together with
the payment of such fees) in an amount equal to 0.10% of the daily amount of the
CL Lender’s Credit-Linked Deposit during such period.

 

(c) The Borrower shall have no right, title or interest in or to the
Credit-Linked Deposits and no obligations with respect thereto, it being
acknowledged and agreed by the parties hereto that the making of the
Credit-Linked Deposits by the CL Lenders, the provisions of this Section 2.20
and the application of the Credit-Linked Deposits in the manner contemplated by
Section 2.05 constitute agreements among the Administrative Agent, each Issuing
Bank issuing a CL Letter of Credit and each CL Lender with respect to the
funding obligations of each CL Lender in respect of its participation in CL
Letters of Credit and do not constitute any loan or extension of credit to the
Borrower.

 

(d) Subject to the Borrower’s compliance with the cash-collateralization
requirements set forth in Sections 2.05(j) and 2.11(a) the Administrative Agent
shall return any remaining Credit-Linked Deposits to the CL Lenders on the CL
Maturity Date.

 

ARTICLE III

 

Representations and Warranties

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower makes the following representations and warranties, to the
Administrative Agent and each Lender, all of which shall survive the execution
and delivery of this Agreement and the making of the Loans and the issuance of
any Letter of Credit:

 

SECTION 3.01 Financial Condition.

 

(a) The unaudited pro forma consolidated balance sheet and statement of
operations of the Borrower and its consolidated Subsidiaries as at March 31,
2005, or for the period of four consecutive fiscal quarters ended March 31, 2005
(the “Pro Forma Financial Statements”), copies of which have heretofore been
furnished to each Lender, have been prepared giving effect (as if such events
had occurred on such date or at the beginning of such period, as the case may
be) to (i) the consummation of the Transaction and (ii) the payment of fees and
expenses in connection therewith. The Pro Forma Financial Statements have been
prepared based on the best information available to the Borrower as of the date
of delivery thereof, and present a good faith estimate on a pro forma basis of
the financial position of Borrower and its consolidated Subsidiaries as at, or
for the period of four consecutive fiscal quarters ended, March 31, 2005
assuming that the events specified in the preceding sentence had actually
occurred at such date or at the beginning of such period, as the case may be.

 

(b) The audited consolidated balance sheets of the Borrower as at December 31,
2002, December 31, 2003 and December 31, 2004, and the related consolidated
statements of operations, stockholder’s equity and cash flows for the fiscal
years ended on such dates, present

 

-64-



--------------------------------------------------------------------------------

fairly the consolidated financial condition of the Borrower as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended. All such financial statements above have
been prepared in accordance with GAAP applied consistently throughout the
periods involved. The Borrower and its Subsidiaries do not have any material
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, all as determined in accordance with GAAP, that are not reflected
in the most recent financial statements referred to in this paragraph. During
the period from December 31, 2004 to and including the date hereof there has
been no Disposition by the Borrower or any of its Subsidiaries of any material
part of its business or assets, other than has been disclosed to the Lenders
prior to the Effective Date.

 

SECTION 3.02 No Change. Since December 31, 2004 there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.03 Company Existence; Compliance with Law. Each of the Borrower and
its Subsidiaries (a) is duly organized, validly existing under the laws of the
jurisdiction of its organization, (b) has the Company power and authority, and
the legal right, to own and operate its assets, to lease the assets it operates
as lessee and to conduct the business in which it is currently engaged, (c) is
duly qualified as a foreign Company under the laws of each jurisdiction where
its ownership, lease or operation of assets or the conduct of its business
requires such qualification, except to the extent that the failure to be so
qualified could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (d) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.04 Company Power; Authorization; Enforceable Obligations. Each Loan
Party has the Company power and authority, and the legal right to make, deliver
and perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary Company
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the borrowings on the terms and conditions of this Agreement. All consents or
authorizations of, filings with, notices to or other act by or in respect of,
any Governmental Authority or any other Person required in connection with the
Transaction and the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents have been obtained and are in full force and effect, except consents,
authorizations, filings and notices described in Schedule 3.04. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

SECTION 3.05 No Violation. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings

 

-65-



--------------------------------------------------------------------------------

hereunder and the use of the proceeds thereof (i) will not violate any
Requirement of Law or any material Contractual Obligation of the Borrower or any
of its Subsidiaries, (ii) will not conflict with or result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (other than pursuant to the Security Documents) upon any of
the properties or assets of the Borrower or any of its Subsidiaries, pursuant to
the terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, to which the
Borrower or any of its Subsidiaries, is a party or by which it or any of its
property or assets is bound or to which it may be subject, except to the extent
that such conflict or default could not reasonably be expected to have a
Material Adverse Effect or (iii) will not violate any provision of any Company
Document of the Borrower or any of its Subsidiaries. No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.06 Litigation. No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby
or (b) except as set forth on Schedule 3.06, that could reasonably be expected
to have a Material Adverse Effect.

 

SECTION 3.07 No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

 

SECTION 3.08 Intellectual Property. The Borrower and each of its Subsidiaries
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted. No claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property which
could reasonably be expected to have a Material Adverse Effect, nor does the
Borrower know of any valid basis for any such claim. The use of Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the rights of
any Person in any material respect, except to the extent that such infringements
would not, in the aggregate, be reasonably likely to have a Material Adverse
Effect.

 

SECTION 3.09 Taxes. Each of the Borrower and each of its Subsidiaries has filed
or caused to be filed all Federal, state and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its assets and all other
taxes, fees or other charges imposed on it or any of its assets by any
Governmental Authority to the extent due and payable (other than any amounts or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be or
which could not reasonably be expected to have a Material Adverse Effect); no
material tax Lien has been filed, and, to the knowledge of the Borrower, no
claim is being asserted, with respect to any such tax, fee or other charge,
which claim would reasonably be expected to have a Material Adverse Effect.

 

-66-



--------------------------------------------------------------------------------

SECTION 3.10 Federal Regulations. No part of the proceeds of any Loans will be
used for “buying” or “carrying” any “Margin Stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates or is inconsistent
with the provisions of the Regulations T, U or X of the Board.

 

SECTION 3.11 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any of its Subsidiaries pending or, to
the knowledge of the Borrower, threatened; (b) hours worked by and payment made
to employees of the Borrower and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from the Borrower or any of its
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the Borrower or the relevant
Subsidiary.

 

SECTION 3.12 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan
which could reasonably be likely to have a Material Adverse Effect, and each
Plan has complied in all material respects with the applicable provisions of
ERISA and the Code, except to the extent that the failure to so comply could
not, in the aggregate, be reasonably likely to have a Material Adverse Effect.
No termination of a Single Employer Plan has occurred, and no Lien against the
Borrower or any Commonly Controlled Entity and in favor of the PBGC or a Single
Employer Plan has arisen, during such five-year period which would reasonably be
likely to have a Material Adverse Effect. The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by a material amount.
Neither the Borrower nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan, and based on such information
provided to the Borrower by the sponsors of the Multiemployer Plans, the
Borrower believes that neither the Borrower nor any Commonly Controlled Entity
would become subject to any material liability under ERISA which could
reasonably be likely to have a Material Adverse Effect if the Borrower or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. To the knowledge of, the
Borrower no such Multiemployer Plan is in Reorganization or in a state of
Insolvency.

 

SECTION 3.13 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law that limits its
ability to incur Indebtedness.

 

SECTION 3.14 Public Utility Holding Company Act. Neither Borrower nor its
Subsidiaries is a “holding company,” or a “subsidiary company” of a “holding
company,” or an

 

-67-



--------------------------------------------------------------------------------

“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

SECTION 3.15 Subsidiaries; Joint Ventures.

 

(a) Schedule 3.15 sets forth the name and jurisdiction of formation of each
Subsidiary and Joint Venture owned directly or indirectly by the Borrower on the
Effective Date and, as to each such Subsidiary or Joint Venture, the percentage
of each class of Equity Ownership Interest therein owned by the Borrower or any
of its Subsidiaries. None of the Equity Ownership Interests in any Subsidiary
Guarantor is owned by a Non-Guarantor Subsidiary.

 

(b) On the Effective Date there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than (i) stock
options granted to employees or directors and directors’ qualifying shares and
(ii) those Buy/Sell Arrangements listed on Schedule 3.15) of any nature relating
to any Equity Ownership Interests of the Borrower or any Equity Ownership
Interest in any Subsidiary, except as set forth on Schedule 3.15.

 

SECTION 3.16 Use of Proceeds; Margin Regulations.

 

(a) The proceeds of the Term Loans, and the proceeds of the Revolving Loans
incurred on the Effective Date (not to exceed the Effective Date Revolving
Amount) shall be used by the Borrower, subject to the other restrictions set
forth in this Agreement, to fund, in part, the Transaction (and to fund the PCE
Escrow) and to pay related fees and expenses in connection therewith. The
proceeds of the Revolving Loans shall be used by the Borrower and its
Subsidiaries, to fund (i) the amounts described in the previous sentence, (ii)
acquisitions of assets and businesses, Investments, Capital Expenditures and
capital expenditures for furniture, fixtures and equipment in
Hospitality/Leisure-Related Businesses and (iii) general working capital needs
of the Borrower and its Subsidiaries.

 

(b) Neither the making of any Loan nor the use of the proceeds thereof nor the
occurrence of any other extension of credit under the Loan Documents will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board. At the time of the making of each Loan, and after giving effect thereto
and the use of the proceeds thereof, no more than 25% of the value (as defined
in Regulation U of the Board) of the assets of the Borrower, and of the Borrower
and its Subsidiaries on a consolidated basis, subject to the restrictions in
Section 6.03, 6.04 and 6.05 shall constitute Margin Stock. If requested by any
Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U 1 or FR Form G 3, as applicable,
referred to in Regulation U.

 

SECTION 3.17 Hotels.

 

(a) The Borrower and each of its Subsidiaries, and to the best knowledge of the
Borrower, its Joint Ventures, has good and marketable fee simple absolute title
to all material Real Property purported to be owned by them, and has good and
marketable title to, or valid leasehold interests in, all other material Real
Property specified on Schedule 3.17 as leased by them, free and clear of all
Liens, other than Permitted Liens, provided that with respect to

 

-68-



--------------------------------------------------------------------------------

Mortgaged Properties, free and clear of all Liens, other than Permitted
Encumbrances. Schedule 3.17 contains a true and complete list of each Hotel
owned or leased by the Borrower, any of its Subsidiaries, or any of its Joint
Ventures on the Effective Date, and the type of interest therein held by the
Borrower or any of its Subsidiaries.

 

(b) All material Real Property leased on the Effective Date by the Borrower or
any of its Subsidiaries as tenant, or any of their Joint Ventures is listed on
Schedule 3.17. To the best knowledge of the Borrower, each of such leases is
valid and enforceable in accordance with its terms and is in full force and
effect in all material respects. None of the Borrower, nor its Subsidiaries,
nor, to the best knowledge of the Borrower, any of its Joint Ventures, or any
other party to any such lease is in default of its obligations thereunder or has
delivered or received any notice of default under any such lease, nor has any
event occurred which, with the giving of notice, the passage of time or both,
would constitute a default under any such lease, except for defaults which could
not reasonably be expected to have a Material Adverse Effect.

 

(c) Each ground lease with respect to any Hotel which is located on a Leasehold
is in full force and effect and no party thereto has denied or disaffirmed any
of its material obligations thereunder or has defaulted (beyond applicable cure
and notice periods) in the due performance or observance of any material term,
covenant or agreement on its part to be performed or observed pursuant thereto,
except in the case of any ground leases such denials, disaffirmations and
defaults as could not reasonably be expected to have a Material Adverse Effect.

 

(d) Each Hotel complies in all material respects with (i) all Requirements of
Law, (ii) all material consents, licenses (including liquor licenses),
certificates and permits required by all Requirements of Law for the operation
of each Hotel have been obtained and are in full force and effect and (iii) all
utility services and facilities necessary for the operation of each Hotel are
available at such Hotel, except in the case of clauses (i), (ii) and (iii) such
non-compliances or failures to comply, obtain or have in full force and effect
and available as could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.18 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

 

(a) to the best knowledge of the Borrower, the facilities and properties owned,
leased or operated by the Borrower or any of its Subsidiaries (the “Properties”)
do not contain, and have not previously contained, any Materials of
Environmental Concern in amounts or concentrations or under circumstances that
constitute or constituted a violation of, or could give rise to liability under,
any Environmental Law;

 

(b) neither the Borrower nor any of its Subsidiaries has received or is aware of
any notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by the Borrower or any of its Subsidiaries (the “Business”), nor does the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;

 

-69-



--------------------------------------------------------------------------------

(c) to the best knowledge of the Borrower, Materials of Environmental Concern
have not been transported or disposed of from the Properties in violation of, or
in a manner or to a location that could give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law;

 

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Subsidiary is or will be named as a party with respect
to the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

 

(e) to the best knowledge of the Borrower, there has been no release or threat
of release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of the Borrower or any Subsidiary in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;

 

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

(g) neither the Borrower nor any of its Subsidiaries has assumed any liability
of any other Person under Environmental Laws.

 

SECTION 3.19 Accuracy of Information, etc. To the knowledge of the Borrower, no
statement or information contained in this Agreement, any other Loan Document,
or any other document, certificate or statement furnished by or on behalf of any
Loan Party (other than the Projections, the Closing Projections, pro forma
financial information and forecasts) to the Administrative Agent or the Lenders,
or any of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not materially misleading in light of the
circumstances in which such statements are made, which statement or omission, if
corrected, could contain any fact that could reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, the Projections, the
Closing Projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that the Projections, the Closing Projections
and financial information as they relate to future events are not to be viewed
as fact, that the Projections, the Closing Projections and financial information
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Borrower and its Subsidiaries and that actual results
during the period or periods covered by such financial information may differ
from the projected or estimated results set forth therein

 

-70-



--------------------------------------------------------------------------------

by a material amount. As of the date hereof, there is no fact known to any Loan
Party that would reasonably be expected to have a Material Adverse Effect that
has not been expressly disclosed herein, in the other Loan Documents, or in any
other documents, certificates and statements furnished to the Administrative
Agent and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents.

 

SECTION 3.20 Security Documents.

 

(a) The Guaranty and Collateral Agreement is, and after the execution and
delivery thereof, each other Security Document will be, effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein
subject to the third sentence of this paragraph. In the case of any certificated
Equity Ownership Interests pledged under the Guaranty and Collateral Agreement,
when stock certificates representing such certificated Equity Ownership
Interests are delivered to the Administrative Agent, in the case of Pledged
Notes described in the Guaranty and Collateral Agreement, when the intercompany
promissory notes representing such Pledged Notes and in the case of the other
Collateral described in the Guaranty and Collateral Agreement, when financing
statements and other filings specified in the opinion delivered pursuant to
Section 4.01(g) (or otherwise notified to the Administrative Agent) in
appropriate form are filed in the offices specified on Annex B to the Guaranty
and Collateral Agreement (or otherwise notified to the Administrative Agent),
the Guaranty and Collateral Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guaranty and Collateral Agreement), subject to no other Liens
other than Permitted Liens and in each case prior to and superior in right to
any other Person except for such Permitted Liens as have priority under
applicable law. The recordation of (x) the Grant of Security Interest in U.S.
Patents and (y) the Grant of Security Interest in U.S. Trademarks in the
respective form attached to the Guaranty and Collateral Agreement, in each case
in the United States Patent and Trademark Office, together with filings on Form
UCC-1 made pursuant to the Guaranty and Collateral Agreement, will create, as
may be perfected by such filings and recordation, a perfected security interest
in the United States trademarks and patents covered by the Guaranty and
Collateral Agreement, and the recordation of the Grant of Security Interest in
U.S. Copyrights in the form attached to the Guaranty and Collateral Agreement
with the United States Copyright Office, together with filings on Form UCC-1
made pursuant to the Guaranty and Collateral Agreement, will create, as may be
perfected by such filings and recordation, a perfected security interest in the
United States copyrights covered by the Guaranty and Collateral Agreement.

 

(b) Each Initial Mortgage is, and after the execution and delivery thereof each
Additional Mortgage will be, effective to create a legal, valid and enforceable
perfected security interest in and mortgage lien on the respective Mortgaged
Property covered thereby in favor of the Collateral Agent (or such other trustee
as may be required or desired under local law) for the benefit of the Secured
Parties. Upon the recording of any such Mortgage in the recording office or
offices specified therein for the recording thereof, each Mortgage shall
constitute a fully perfected Lien on, and security interest in, all rights,
title and interest of the Loan Parties in the Mortgaged Property covered thereby
as security for the obligations purported to the secured thereby, subject to no
Liens other than Permitted Encumbrances, prior and superior in right to any
other Persons.

 

-71-



--------------------------------------------------------------------------------

SECTION 3.21 Solvency. The Loan Parties (taken as a whole) are, and after giving
effect to the Transaction and the incurrence of all Indebtedness and obligations
being incurred in connection herewith and therewith will be and will continue to
be, Solvent.

 

SECTION 3.22 Existing Indebtedness. Schedule 3.22 sets forth a true and complete
list of all Existing Indebtedness constituting borrowed money and guarantees of
same of the Borrower and its Subsidiaries in excess of $1,000,000 as of the
Effective Date (excluding the Loans, the Letters of Credit and the Indebtedness
incurred pursuant to the Second-Lien Loan Documents) and intended to remain
outstanding after such date, in each case showing the aggregate principal amount
thereof and the name of the respective borrower and any other entity which
directly or indirectly guaranteed such debt.

 

SECTION 3.23 Transaction. As of the Effective Date, (i) the Transaction has been
consummated in all material respects in accordance with the terms of the
respective Transaction Documents (except as approved by the Administrative
Agent, such approval not to be unreasonably withheld) and all applicable laws,
(ii) all consents and approvals of, and filings and registrations with, and all
other actions in respect of, all governmental agencies, authorities or
instrumentalities required in order to make or consummate the Transaction will
have been obtained, given, filed or taken and are or will be in full force and
effect (or effective judicial relief with respect thereto has been obtained),
except where the failure to so obtain, give, file or take would not be
reasonably expected to have a Material Adverse Effect, (iii) all applicable
waiting periods with respect thereto have or, prior to the time when required,
will have, expired without, in all such cases, any action being taken by any
competent authority which restrains, prevents, or imposes material adverse
conditions upon the Transaction, (iv) there does not exist any judgment, order
or injunction prohibiting or imposing material adverse conditions upon the
Transaction, or any Loan or the performance by any Loan Party of its obligations
under the respective Documents, (v) all actions taken by each Loan Party
pursuant to or in furtherance of the Transaction have been taken in material
compliance with the respective Documents (except for modifications and waivers
consented to by the Administrative Agent pursuant to Section 4.01(b)) and all
applicable laws and (vi) all representations and warranties made (or deemed
made) by Loan Parties pursuant to the Transaction Documents shall be true and
correct in all material respects on the date made (or deemed made).

 

ARTICLE IV

 

Conditions Precedent

 

SECTION 4.01 Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it
(including, without limitation, the making of any Loan, the issuance of, and
participation in, any Letter of Credit and the initial funding of Credit-Linked
Deposits by the CL Lenders) is subject to the satisfaction or waiver, prior to
or concurrently with the making of such extension of credit on the Effective
Date, of the following conditions precedent:

 

(a) Effective Date; Notes. (i) The Effective Date shall have occurred and (ii)
there shall have been delivered to the Administrative Agent for the account of
each of the Lenders that

 

-72-



--------------------------------------------------------------------------------

has requested same, the appropriate Note executed by the Borrower, in each case,
in the amount, maturity and as otherwise provided herein.

 

(b) Transaction, etc. (i) On or prior to the Effective Date, there shall have
been delivered to the Lenders copies of all Transaction Documents, all of which
shall be certified by a Responsible Officer of the Borrower as true and correct,
and each such Transaction Document shall be in full force and effect and shall
be in form and substance reasonably satisfactory to the Administrative Agent.

 

(ii) In connection therewith, the transactions described below (and to the
extent any of the other transactions described on the Sources and Uses Table
attached to the Commitment Letter, dated as of March 24, 2005, among the
Borrower, JPMorgan Chase, Bear Stearns Corporate Lending and the Joint Lead
Arrangers (and updated through the Effective Date) are to be consummated with
such transactions) shall have been consummated prior to or concurrently with the
funding of the initial Loans hereunder:

 

(A) the Borrower shall have received $350,059,083 in gross cash proceeds from
the Portfolio Sale and the net cash proceeds thereof have been used to
permanently repay outstandings under the Existing Credit Agreement in accordance
with the terms thereof;

 

(B) the Borrower shall have received at least $675,000,000 in gross cash
proceeds from the issuance of the CMBS and the net cash proceeds thereof have
been used to permanently repay outstandings under the Existing Credit Agreement
in accordance with the terms thereof;

 

(C) the Borrower shall have received at least $140,000,000 in gross cash
proceeds from the loans made under the Second-Lien Credit Agreement and the net
cash proceeds thereof have been used to permanently repay outstandings under the
Existing Credit Agreement in accordance with the terms thereof and/or to fund
the PCE Escrow;

 

(D) the Borrower shall have received at least $100,000,000 in gross cash
proceeds from the loans under the Mezzanine Documents and the Net Cash Proceeds
thereof have been used to permanently repay outstandings under the Existing
Credit Agreement in accordance with the terms thereof; and

 

(E) (x) the Administrative Agent shall have received evidence reasonably
satisfactory to it that the Existing Credit Agreement (including, all
commitments thereunder) shall have been terminated and all “Obligations” (as
defined in the Existing Credit Agreement) shall have been paid in full (other
than contingent reimbursement and indemnification obligations for which no claim
has been made or with respect to Existing Letters of Credit) and (y)
arrangements reasonably satisfactory to the Administrative Agent shall have been
made for the termination of all Liens and guaranties granted or made in
connection therewith.

 

(c) Pro Forma Financial Statements; Closing Projections. The Lenders shall have
received (i) the Pro Forma Financial Statements and (ii) detailed projected
consolidated financial statements, certified by the Chief Financial Officer of
the Borrower, of the Borrower and its

 

-73-



--------------------------------------------------------------------------------

Subsidiaries for the period from the Effective Date through 2011 (the “Closing
Projections”), which Closing Projections (x) shall reflect the forecasted
consolidated financial conditions and income and expenses of the Borrower and
its Subsidiaries after giving effect to the Transaction and the related
financings in connection therewith and the other transactions contemplated
hereby and (y) shall be reasonably satisfactory in form and substance to the
Administrative Agent.

 

(d) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid by the Borrower, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel to
the Administrative Agent), on or before the Effective Date. All such amounts may
be paid with proceeds of Loans made on the Effective Date and, to the extent
paid in such manner, will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Effective Date.

 

(e) Closing Certificate. The Administrative Agent shall have received, a
certificate of each Loan Party, dated the Effective Date, substantially in the
form of Exhibit D with appropriate insertions and attachments.

 

(f) Legal Opinions. The Administrative Agent shall have received (i) (x) from
Akin Gump Strauss Hauer & Feld LLP, special counsel to the Loan Parties, and (y)
from Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the Loan
Parties, opinions addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Effective Date covering the matters set
forth in Exhibit E and (ii) from local counsel in each State where any Mortgaged
Property is located or any Loan Party is organized (to the extent not covered by
the opinions set forth in clauses (i)(x) or (ii)(y) above), an opinion in form
and substance reasonably satisfactory to the Administrative Agent and addressed
to the Administrative Agent, the Collateral Agent and each of the Lenders and
dated the Effective Date covering such matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request.

 

(g) Guaranty and Collateral Agreement. On the Effective Date, each Loan Party
shall have duly authorized, executed and delivered the Guaranty and Collateral
Agreement, together with:

 

(i) Financing Statements (Form UCC-1 or the equivalent) in proper form for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable, to perfect the security interests purported to be created by the
Guaranty and Collateral Agreement, with arrangements having been made by the
Borrower which are reasonably satisfactory to the Collateral Agent to ensure
that such financing statements are filed before any financing statements are
filed in connection with the Second-Lien Loan Documents;

 

(ii) certified copies of Requests for Information or Copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Borrower or any of its Subsidiaries as debtor and that
are filed in the jurisdictions referred to in clause (i) above or where any
Mortgaged

 

-74-



--------------------------------------------------------------------------------

Property is located, together with copies of such other financing statements
that name the Borrower or any Subsidiary Guarantor as debtor (none of which
shall cover any of the Collateral except (x) to the extent evidencing Permitted
Liens or (y) those in respect of which the Collateral Agent shall have received
termination statements (Form UCC-3) or such other termination statements as
shall be required by local law fully executed for filing);

 

(iii) evidence of the completion or performance, as the case may be, of all
other recordings and filings of, or with respect to, the Guaranty and Collateral
Agreement as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the security interests intended to be created by
the Guaranty and Collateral Agreement; and

 

(iv) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Guaranty and Collateral Agreement have been or
are being taken, and the Guaranty and Collateral Agreement shall be in full
force and effect.

 

In addition, the Administrative Agent shall have received (i) the certificates
representing the shares of certificated capital stock pledged pursuant to the
Guaranty and Collateral Agreement, together with an undated stock power for each
such certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note pledged pursuant to the Guaranty and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

 

(h) Solvency Certificate; Insurance Certificates. On the Effective Date, the
Administrative Agent shall have received:

 

(i) a solvency certificate from the chief financial officer of the Borrower in
the form of Exhibit F; and

 

(ii) certificates of insurance complying with the requirements of Section 5.05
for the business and properties of the Borrower and its Subsidiaries, in form
and substance reasonably satisfactory to the Administrative Agent.

 

(i) Mortgages; Title Insurance; Appraisals; Surveys. On the Effective Date, the
Collateral Agent shall have received:

 

(i) fully executed counterparts of Mortgages, each in form and substance
reasonably satisfactory to the Administrative Agent, which Mortgages shall cover
such of the Real Property owned by the Borrower or any Subsidiary Guarantor and
designated as “Mortgaged Property” on Schedule 1.01(iv), together with evidence
that counterparts of such Mortgages have been delivered to the title insurance
company insuring the Lien of Mortgages for recording in all places to the extent
necessary or, in the reasonable opinion of the Collateral Agent desirable, to
effectively create a valid and enforceable first priority mortgage lien, subject
only to Permitted Encumbrances, on the Mortgaged Property covered

 

-75-



--------------------------------------------------------------------------------

thereby in favor of the Collateral Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Parties;

 

(ii) UCC-1 Fixture Filings covering each Mortgaged Property;

 

(iii) such consents, approvals and estoppels (but only to the extent required by
the Title Company to issue the respective Mortgage Policy) as shall be
reasonably deemed necessary by the Administrative Agent in order for the owner
or holder of any fee interest constituting such Mortgaged Property to grant the
Lien contemplated by the Mortgage with respect to such Mortgaged Property;

 

(iv) a Mortgage Policy relating to each Mortgage issued by Land America
Insurance Corporation (the “Title Company”) (each a “Mortgage Policy”)
reasonably satisfactory to the Collateral Agent, in an insured amount at least
equal to the Appraised Value thereof and insuring the Collateral Agent that each
Mortgage creates a valid and enforceable first priority mortgage lien on the
respective Mortgaged Property subject thereto, free and clear of all defects and
encumbrances except Permitted Encumbrances. Each Mortgage Policy (1) shall be in
form and substance reasonably satisfactory to the Collateral Agent, (2) shall
include, to the extent available on a commercially reasonable basis in the
applicable jurisdiction, supplemental endorsements (including, without
limitation, endorsements relating to future advances under this Agreement and
the Notes, usury, first loss, last dollar, tax parcel, subdivision, zoning
(which can be omitted if the Administrative Agent has received all relevant
zoning reports), contiguity, variable rate, doing business, public road access,
survey, environmental lien, mortgage tax and so-called comprehensive coverage
over covenants and restrictions and for any other matters that the Collateral
Agent in its discretion may reasonably request), (3) shall not include the
“standard” title exceptions, the “standard” survey exception (other than for the
Golden Door Spa, the Boulders Resort and the Carmel Valley Resort which may
contain the “standard” survey exception unless a modified survey exception can
be given by the title company) or an exception for mechanics’ liens, and (4)
shall provide for affirmative insurance and such reinsurance as the Collateral
Agent in its discretion may reasonably request;

 

(v) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required to induce the title company to issue the
Mortgage Policies referred to in subsection (iv) above;

 

(vi) (A) a copy of the existing survey of the properties known as “The Golden
Door Spa”, “The Boulders Resort” and the “Carmel Valley Resort”, together with a
survey affidavit as reasonably required by the Collateral Agent, if such are
acceptable to the Title Company referred to in preceding clause (iv) and
sufficient for the Title Company to modify all standard survey exceptions to the
Mortgage Policy relating to such Mortgaged Property and issue modified
endorsements required pursuant to the provisions of preceding clause (iv) and
(B)

 

-76-



--------------------------------------------------------------------------------

a survey for each other Mortgaged Property (and all improvements thereon) (a)
prepared by a surveyor or engineer licensed to perform surveys in the state,
commonwealth or applicable jurisdiction where such Mortgaged Property is
located, (b) dated not earlier than 90 days prior to the date of delivery
thereof unless there shall have occurred within 90 days prior to such date of
delivery any exterior construction affecting the footprint of the improvements
on the site of such Mortgaged Property, in which event such survey shall be
dated after the completion of such construction or if such construction shall
not have been completed as of such date of delivery, not earlier than twenty
days prior to such date of delivery, (c) certified by the surveyor (in a manner
reasonably acceptable to the Collateral Agent) to the Collateral Agent in its
capacity as such, White & Case LLP and the Title Company, (d) complying in all
respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date or preparation of
such survey, and (e) sufficient for the Title Company to remove all standard
survey exceptions from the Mortgage Policy relating to such Mortgaged Property
and issue the endorsements required pursuant to the provisions of preceding
clause (iv);

 

(vii) to the extent reasonably requested by the Collateral Agent, copies of all
leases in which the Borrower or any of its Subsidiaries holds the lessor’s
interest or other agreements relating to possessory interests, if any, provided
that, to the extent any of the foregoing that constitute operating leases affect
such Mortgaged Property, such agreements shall, if reasonably requested by the
Administrative Agent, be subordinate to the Liens of the Mortgage to be recorded
against such Mortgaged Property, either expressly by its terms or pursuant to a
subordination, non-disturbance and attornment agreement (with any such agreement
being reasonably acceptable to the Administrative Agent); and

 

(viii) flood certificates covering each Mortgaged Property in form and substance
reasonably acceptable to the Administrative Agent, certified to the Collateral
Agent in its capacity as such and certifying whether or not each such Mortgaged
Property is located in a flood hazard zone by reference to the applicable FEMA
map.

 

(j) Appraisals conducted in accordance with MAI and FIRREA standards and
consistent with the scope of work outlined in the engagement letters entered
into prior to March 10, 2005 (copies of which have been provided to the
Administrative Agent), or otherwise in form and substance reasonably
satisfactory to the Administrative Agent from Cushman & Wakefield (or such other
Person satisfactory to the Administrative Agent) for each Hotel owned by the
Borrower and/or any of its Subsidiaries (other than the properties known as “The
Wyndham New York”, “Wyndham Hotels – Denver Tech Center “, “Wyndham – Billerica”
and such other Hotels (if any) agreed to by the Administrative Agent) which MAI
appraisals shall satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA, and which appraisals shall otherwise be
reasonably satisfactory to the Administrative Agent.

 

(k) Intercreditor Agreement. The Borrower (on behalf of each Loan Party), the
Administrative Agent, the Second-Lien Administrative Agent, the Collateral Agent
and the

 

-77-



--------------------------------------------------------------------------------

Second-Lien Collateral Agent shall have duly authorized, executed and delivered
the Intercreditor Agreement substantially in the form of Exhibit H hereto (as
amended, modified, restated and/or supplemented from time to time, the
“Intercreditor Agreement”), and the Intercreditor Agreement shall be in full
force and effect.

 

(l) Pro Forma Leverage Ratio. The Leverage Ratio for the last four fiscal
quarters of the Borrower ending closest to the Effective Date shall not exceed
9.25 to 1.00 determined on a Pro Forma Basis after giving effect to (i) the
Transaction and (ii) the Loans to be made, and the Letters of Credit to be
issued (or deemed issued), on the Effective Date and the use of the proceeds
thereof and the payment of fees and expenses in connection therewith.

 

(m) Ratings Requirement. The Borrower shall have received senior secured
financing ratings from S&P and from Moody’s with respect to the Loans which
ratings shall remain in effect on the Effective Date.

 

(n) Existing Indebtedness. The consummation of the Transaction shall not have
caused any material breach, any required repayment, any required offer to
purchase, any event of default or termination rights under Existing Indebtedness
and shall not have required any amendments or modifications to the documents
governing any such Indebtedness that are adverse to the interests of the Lenders
(other than as approved by the Administrative Agent).

 

(o) Certain Conditions Regarding Non-Collateral Property. On or prior to the
Effective Date, the Borrower shall or shall have caused, Mortgages (and all
other documents reasonably requested in connection therewith), in form and
substance reasonably satisfactory to the Collateral Agent to have been fully
prepared (but not recorded) in respect of the property known as “Park Plaza
Hotel New Orleans” and each Delayed Sale Asset and shall have taken all other
actions (other than the actual recording of such Mortgage) with respect to such
properties including, without limitation, obtaining title commitments, in form
and substance reasonably satisfactory to the Collateral Agent, from the Title
Company in respect of such properties.

 

(p) PCE Escrow Agreement. The PCE Escrow Agreement shall have been executed and
delivered, the PCE Escrow shall have been created and the Borrower shall have
funded (or caused to be funded) same in the amount specified in the definition
thereof.

 

SECTION 4.02 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
of the Borrower contained in this Agreement shall be true and correct in all
material respects on and as of such date as if made on and as of such date
(unless such representations expressly relate to an earlier date, in which case
they shall be true and correct in all material respects on and as of such
earlier date).

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date and after giving effect to the extensions of credit
requested to be made on such date and the use of the proceeds thereof.

 

-78-



--------------------------------------------------------------------------------

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 4.02 have been satisfied.

 

ARTICLE V

 

Affirmative Covenants

 

The Borrower hereby agrees that, so long as any Commitment or any Credit-Linked
Deposit remain in effect, any Letter of Credit remains outstanding or any Loan
or other amount is owing to any Lender or the Administrative Agent hereunder,
the Borrower shall and shall cause each of its Subsidiaries to:

 

SECTION 5.01 Financial Statements. Furnish to the Administrative Agent with
sufficient copies for the Administrative Agent to furnish to each Lender (and
the Administrative Agent shall promptly furnish to the Lenders):

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by
PriceWaterhouseCoopers LLP or other independent certified public accountants of
nationally recognized standing; and

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the notes thereto).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

SECTION 5.02 Certificates; Other Information. Furnish to the Administrative
Agent with sufficient copies for each Lender (or, in the case of clause (k), to
the relevant Lender and the Administrative Agent shall promptly furnish to the
Lenders):

 

(a) concurrently with the delivery of the financial statements referred to in
Section 5.01(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

-79-



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than 55 days after the end
of each of the first three quarterly periods of each fiscal year of the Borrower
and 90 days after the end of each fiscal year of the Borrower, (i) a certificate
of a Responsible Officer of the Borrower stating that, to the best of each such
Responsible Officer’s knowledge, each Loan Party during such period has observed
or performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement and the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, (x) beginning with the Compliance Certificate for
the Fiscal Quarter ending June 30, 2005, a Compliance Certificate containing all
information and calculations necessary for determining compliance by Borrower
and its Subsidiaries with the provisions of this Agreement as of the last day of
such Fiscal Quarter or fiscal year, as the case may be, and (y) to the extent
not previously disclosed to the Administrative Agent pursuant to this clause
(b), a listing of each new Subsidiary (and (if a Loan Party) its jurisdiction of
incorporation and any changes to the jurisdiction of incorporation of any Loan
Party from that in effect on the Effective Date and not otherwise notified to
the Administrative Agent) acquired or created by any Loan Party since the date
of the most recent list delivered pursuant to this clause (b) (or in the case of
the first such list, since the Effective Date) and then still existing as a
Subsidiary.

 

(c) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on estimates, information and assumptions believed by such
Responsible Officer to be reasonable;

 

(d) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the portion of the Projections covering such periods and to the comparable
periods of the previous year, provided that delivery of such narrative
discussion and analysis on Form 10-Q filed with the SEC with respect to such
fiscal quarter shall be deemed to satisfy the foregoing requirement;

 

(e) within 10 days after the receipt thereof by the Borrower, a copy of any
“management letter” addressed to the board of directors of the Borrower or any
of its Subsidiaries from its certified public accountants and any internal
control memoranda relating thereto;

 

(f) at the time of the delivery of the financial statements described in Section
5.01, a certificate of the chief financial officer of the Borrower, identifying
all Asset Dispositions and Exchanges made during the fiscal quarter of the
Borrower, and the proceeds thereof, and, except

 

-80-



--------------------------------------------------------------------------------

as previously disclosed as having been reinvested or otherwise applied as
required by this Agreement, pursuant to this Section (f), the information
tracking all Asset Dispositions and Exchanges made prior such fiscal quarter as
to the status of the proceeds, thereof, including whether such proceeds were
reinvested or otherwise used as required under this Agreement;

 

(g) no later than five Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Second-Lien Loan Documents, in each case,
as to which any such document requires the approval of any percentage of the
holders of Indebtedness thereunder or hereunder;

 

(h) (A) within five Business Days after the same are sent, copies of all
financial statements and reports that the Borrower sends to the holders of any
class of its debt securities, public equity securities (to the extent not
covered by clause (h)(B)) and (B) within five Business Days after the same are
filed or posted on the SEC Website or Intralinks or a link on Intralinks, copies
of all financial statements and reports that the Borrower may make to, or file
with, the SEC (or notify the Administrative Agent as to the website on which
such statements and reports are posted);

 

(i) as soon as available, and in any event no later than the last day of the
following month after the end of every fiscal month, liquidity, cash flow and
summary operating information for such fiscal month prepared by the Borrower in
a form reasonably satisfactory to the Administrative Agent;

 

(j) promptly after the Borrower’s Board of Directors has approved same, a copy
of each annual budget, which shall include property by property information; and

 

(k) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

SECTION 5.03 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except (i) where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or its Subsidiaries, as the case may be or (ii) where
the failure to pay, discharge or satisfy would not, in the aggregate, be
reasonably likely to have a Material Adverse Effect.

 

SECTION 5.04 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its corporate existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 6.04 and except, in the case of clause (ii)
above, to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect; and (b) comply with all Contractual Obligations
and Requirements of Law, except to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.05 Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted

 

-81-



--------------------------------------------------------------------------------

in accordance with industry standards and (b) maintain with financially sound
and reputable insurance companies insurance on all its property in at least such
amounts, with such deductibles, and against at least such risks (but including
in any event public liability, casualty product liability and business
interruption expense coverage) as are usually insured against in the same
general area by companies engaged in the same or a similar business other than,
in each case, with respect to properties which have been abandoned, surrendered,
foreclosed upon or quitclaimed by any Special Purpose Subsidiary to the extent
such abandonment, surrender, foreclosure or quitclaim could not individually or
in the aggregate be reasonably expected to have a Material Adverse Effect. Each
such policy of insurance pertaining to the Mortgaged Properties (i) shall name
the Administrative Agent as an additional insured and/or loss payee thereunder
with regard to the liability and other similar types of insurance and (ii) shall
provide for at least 30 days prior written notice to Administrative Agent of any
materially adverse modification or cancellation of such liability policies.

 

SECTION 5.06 Inspection of Property; Books and Records; Discussions.

 

(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (b)
permit representatives of any Lender, upon reasonable prior notice, to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with its independent certified public
accountants.

 

SECTION 5.07 Notices. Promptly after the Borrower has knowledge thereof give
notice to the Administrative Agent with sufficient copies for each Lender of

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding that may exist at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case could
reasonably be expected to have a Material Adverse Effect;

 

(c) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries in which the amount claimed is $15,000,000 or more and not covered
by insurance or in which injunctive or similar relief is sought which could
reasonably be expected to have a Material Adverse Effect;

 

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof, to the extent such
events, in the aggregate, would be reasonably likely to have a Material Adverse
Effect: (i) the occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any Commonly

 

-82-



--------------------------------------------------------------------------------

Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Single Employer Plan or
Multiemployer Plan;

 

(e) promptly after any officer of the Borrower or any of its Subsidiaries
obtains knowledge thereof, notice of one or more of the following environmental
matters to the extent that such environmental matters, either individually or
when aggregated with all other such environmental matters, could reasonably be
expected to have a Material Adverse Effect: (1) any pending or threatened
Environmental Claim against the Borrower or any of its Subsidiaries or any Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries,
(2) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries that (a) results
in noncompliance by the Borrower or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Real Property, (3) any condition or occurrence on any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries that could
reasonably be expected to cause such Real Property to be subject to any
restrictions on the ownership, lease, occupancy, use or transferability by the
Borrower or any of its Subsidiaries of such Real Property under any
Environmental Law, and (4) the taking of any removal or remedial action in
response to the actual or alleged presence of any Hazardous Material on any Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries as
required by any Environmental Law or any governmental or other administrative
agency, provided that in any event the Borrower shall deliver to each Lender all
notices received by the Borrower or any of its Subsidiaries from any government
or governmental agency under, or pursuant to, CERCLA which identify the Borrower
or any of its Subsidiaries as potentially responsible parties for remediation
costs or which otherwise notify the Borrower or any of its Subsidiaries of
potential liability under CERCLA; and

 

(f) any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to this Section 5.07 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

 

SECTION 5.08 Environmental Laws. Except as would not reasonably be expected to
have a Material Adverse Effect:

 

(a) Comply with, and contractually require compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and contractually require that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.

 

-83-



--------------------------------------------------------------------------------

SECTION 5.09 Further Assurances; Additional Collateral; New Subsidiaries, etc.

 

(a) At the expense of the Borrower, (i) make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such customary
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments and take such further steps relating to the
Collateral covered by the Security Documents as the Collateral Agent may
reasonably require and (ii) in the event that (w) any Loan Party (or any Person
then required to become a Loan Party under Section 5.09(b)) acquires a Real
Property Asset (including pursuant to any Exchange but other than any Real
Property acquired with, or subject to, Indebtedness permitted by Section 6.02(e)
or (g)) and such interest has not otherwise been made subject to the Lien of the
Security Documents in favor of the Collateral Agent, (x) any Delayed Sale Asset
or the property known as Wyndham New Orleans Park Plaza is not sold by September
30, 2005, (y) any of the properties known as “Wyndham Rose Hall & Country Club”,
“Park Shore Waikiki” and “The Wyndham New York” become subject to a Lien (other
than any Lien permitted by Sections 6.03(a), (b), (e), (g), (i), (l), (m) or
(n)) in favor of any Person other than the Collateral Agent or all of the equity
interests of the Subsidiary or Subsidiaries owning any such property is not
pledged under the Guaranty and Collateral Agreement or (z) any Real Property
subject to a Lien securing Existing Mortgage Debt (other than the GDB Loan)
becomes Unencumbered (other than temporarily with respect to Exchanges and
Existing Mortgage Refinancings), then the Person (which if not theretofore a
Loan Party shall become a Loan Party as otherwise provided for in Section
5.09(b)) acquiring such Real Property Asset or owning such affected property
described in clause (x) or (y) or such newly Unencumbered Real Property shall
promptly (and in any event (I) within 60 days of the date of the occurrence of
the respective event described in clause (ii)(w), (ii)(y) or (ii)(z) above (or
if the Real Property Asset being acquired is under development, the date of the
completion of construction on or development of such Real Property Asset) or
(II) within 10 Business Days of the date of the occurrence of the respective
event described in clause (ii)(x) (unless, in a situation not involving
receiving Real Property upon an Exchange of a Mortgaged Property, the
Administrative Agent otherwise consents, in its reasonable discretion, based on
the economic or other burdens (including without limitation high mortgage or
other filing taxes) of effecting the following): execute and deliver to the
Administrative Agent (1) a Mortgage (or to the extent the property is located in
Puerto Rico, deliver a Mortgage note) and other customary documents ancillary
thereto (each such Real Property Asset mortgaged pursuant hereto, an “Additional
Mortgaged Property”), (2) an opinion of counsel (which counsel shall be
reasonably satisfactory to the Administrative Agent) in the state or other
jurisdiction in which such Additional Mortgaged Property is located with respect
only as to the enforceability of the Mortgage to be recorded in such state or
other jurisdiction and otherwise in form and substance reasonably satisfactory
to the Administrative Agent, subject to customary assumptions, qualifications
and exceptions, (3) such financing statements, instruments and other customary
ancillary documents to be filed as a matter of record in connection with the
granting and perfection of the Liens and security interests of the Mortgages in
the jurisdiction of such Additional Mortgaged Property, (4) if the respective
Loan Party is receiving a buyer’s title insurance policy in respect of such
Additional Mortgaged Property, a Mortgage Policy with respect to such Additional
Mortgaged Property and (5) such other documents as the Administrative Agent
deems reasonably necessary or advisable to create in favor of the Collateral
Agent, for the benefit of the Lenders a valid and enforceable, first-priority
perfected security interest in and Lien on such Additional Mortgaged Property
superior to and prior to the rights of all third

 

-84-



--------------------------------------------------------------------------------

Persons and subject to no other Liens (except for Permitted Liens), in each case
in form and substance reasonably satisfactory to the Administrative Agent and
consistent with customary practice in the applicable jurisdiction.

 

(b) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Effective Date by the Borrower or any
Subsidiary Guarantor (which, for the purposes of this paragraph (b), shall
include any existing Subsidiary that ceases to be an Excluded Foreign
Subsidiary), shall promptly (and in any event within 45 days) (unless the
Administrative Agent otherwise consents, in its reasonable discretion, based on
the economic or other burdens of effecting the following) (i) execute and
deliver to the Administrative Agent such amendments to the Security Documents as
the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Equity Ownership Interest of such new Subsidiary that
is owned by the Borrower or any Subsidiary Guarantor, (ii) to the extent such
ownership interest is evidenced by certificated capital stock, deliver to the
Administrative Agent the certificates representing such together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the Borrower or such Subsidiary, as the case may be and (iii) cause such new
Subsidiary (A) to become a party to the Guaranty and Collateral Agreement, (B)
to take such actions necessary or advisable to grant to the Administrative Agent
for the benefit of the Lenders a perfected first priority security interest in
the Collateral described in the Guaranty and Collateral Agreement with respect
to such new Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guaranty
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Collateral Agent a perfection certificate for
such Subsidiary, substantially in the form of Exhibit II to the Guaranty and
Collateral Agreement, with appropriate insertions and attachments. With respect
to any new Joint Venture created or acquired after the Effective Date by the
Borrower or any Subsidiary Guarantor, the actions described in clauses (i) and
(ii) above shall be taken as if such Joint Venture were a Subsidiary and none of
the actions described in clause (iii) above shall be required to be taken.
Notwithstanding the foregoing provisions of this paragraph (b), none of the
actions described in clauses (i), (ii) and (iii) above shall be required to be
taken with respect to any Special Purpose Subsidiary or Transitional Subsidiary.

 

(c) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Effective Date by the Borrower or any of its Subsidiaries, promptly
(unless the Administrative Agent otherwise consents, in its reasonable
discretion, based on the economic or other burdens of effecting the following)
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in the Equity Ownership
Interest of such new Subsidiary that is owned by the Borrower or any of its
Subsidiaries (provided that in no event shall more than 65% of the total
outstanding voting Equity Ownership Interests of any such new Subsidiary be
required to be so pledged) and (ii) and in the case such Equity Ownership
Interest is evidenced by certificated capital stock, deliver to the
Administrative Agent the certificates representing such certificated capital
stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the Borrower or such Subsidiary, as the case may be,
and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein.

 

-85-



--------------------------------------------------------------------------------

SECTION 5.10 Maintenance of Separateness. Satisfy customary corporate
formalities including the holding of regular board of directors’ and
shareholders’ meetings and the maintenance of corporate offices and records.
None of the Borrower nor any of its Subsidiaries shall make any payment to a
creditor of any Joint Venture in respect of any liability of any Joint Venture
which is not a liability of the Borrower or such Subsidiary (other than
Guarantee Obligations by the Borrower or any Subsidiary of the obligations of
Joint Ventures permitted hereunder), and no bank account of any Joint Venture
shall be commingled with any bank account of the Borrower or any of its
Subsidiaries. Any financial statements distributed to any creditors of any Joint
Venture shall, to the extent permitted by GAAP, clearly establish the corporate
separateness of such Joint Venture from the Borrower and its Subsidiaries.
Finally, neither the Borrower nor any of its Subsidiaries shall take any action,
or conduct its affairs in a manner, which could result in the assets and
liabilities of the Borrower or any of its Subsidiaries being substantively
consolidated with those of any Joint Venture in a bankruptcy, reorganization or
other insolvency proceeding.

 

SECTION 5.11 Ratings. The Borrower shall take all actions within its power to
cause S&P and Moody’s to continue to at all times rate the long-term secured
indebtedness outstanding hereunder.

 

ARTICLE VI

 

Negative Covenants

 

The Borrower hereby agrees that, so long as the Commitments or the Credit-Linked
Deposits remain in effect, any Letters of Credit remain outstanding or any Loan
or other amount is owing to any Lender or the Administrative Agent hereunder,
the Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly:

 

SECTION 6.01 Financial Covenants.

 

(a) Leverage Ratio. Permit the Leverage Ratio as of the last day of any fiscal
quarter of the Borrower ending during any period set forth below to be greater
than the ratio set forth opposite such period below:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

March 31, 2005 through December 31, 2005

   10.00 to 1.00

March 31, 2006 through June 30, 2006

   9.75 to 1.00

September 30, 2006

   9.50 to 1.00

December 31, 2006

   9.25 to 1.00

March 31, 2007 through June 30, 2007

   9.00 to 1.00

September 30, 2007

   8.75 to 1.00

December 31, 2007 through June 30, 2008

   8.50 to 1.00

September 30, 2008 through December 31, 2008

   8.25 to 1.00

March 31, 2009

   8.00 to 1.00

June 30, 2009 through September 30, 2009

   7.75 to 1.00

Thereafter

   7.50 to 1.00

 

-86-



--------------------------------------------------------------------------------

(b) Interest Coverage Ratio. Permit the Interest Coverage Ratio for any Test
Period ending on the last day of a fiscal quarter of the Borrower ending during
any period set forth below to be less than the ratio set forth opposite such
period below:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

March 31, 2005 through December 31, 2006

   1.25 to 1.00

March 31, 2007 through December 31, 2007

   1.30 to 1.00

March 31, 2008 through December 31, 2008

   1.35 to 1.00

Thereafter

   1.50 to 1.00

 

SECTION 6.02 Indebtedness. Create, issue, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) Unsecured intercompany Indebtedness of the Borrower to any Subsidiary and of
any Subsidiary to the Borrower or any other Subsidiary, provided that (i) if the
obligor under any such Indebtedness is a Loan Party, such intercompany
Indebtedness shall be subordinated to the Obligations of such Loan Party and
(ii) if the obligor thereunder is not a Loan Party and the holder of such
Indebtedness is a Loan Party, such holder shall receive an intercompany note as
evidence thereof and pledge the same pursuant to the Security Documents;

 

(c) Guarantee Obligations (i) by the Borrower in respect of obligations of
Subsidiary Guarantors or other Subsidiaries and/or Joint Ventures (but, as to
Guarantee Obligations with respect to Indebtedness and lease payments, only to
the extent permitted by Section 6.06(h)), (ii) by any Subsidiary Guarantor of
any obligations of the Borrower or any other Subsidiary Guarantor, (iii) by any
Subsidiary of any obligations of any Person acquired by it which Person becomes
a Subsidiary after giving effect to such acquisition so long as such acquisition
is permitted under this Agreement and if the guaranteeing Subsidiary is a
Subsidiary Guarantor then the guaranteed Subsidiary must also be a Subsidiary
Guarantor, (iv) by any Special Purpose Subsidiary of any obligations of any
other Special Purpose Subsidiary and (v) Management Agreement Guarantees
permitted by Section 6.06(i) and/or 6.06(j);

 

(d) Indebtedness outstanding on the Effective Date, including incurred on such
date in the case of the CMBS Facility and the Mezzanine Facility, (the “Existing
Indebtedness”) and to the extent constituting borrowed money and guarantees of
same of the Borrower and its Subsidiaries in excess of $1,000,000 as of the
Effective Date and intended to remain outstanding after such date (excluding the
Loans and intercompany Indebtedness between or among the Borrower and the
Subsidiary Guarantors) listed on Schedule 3.22 and any refinancings, refundings,
renewals or extensions thereof, provided that any such refinancings, refundings,
renewals and extensions shall not (i) shorten the maturity of such Indebtedness,
(ii) (other than in

 

-87-



--------------------------------------------------------------------------------

the case of Existing Mortgage Debt) increase the principal amount thereof and/or
(iii) be secured by any Liens on assets not otherwise securing such Indebtedness
on the Effective Date (other than pursuant to a Wrap Refinancing and/or on
immaterial unencumbered assets neighboring, located on or utilized in connection
with the properties being refinanced);

 

(e) Indebtedness incurred after the Effective Date (excluding refinancings,
refundings, renewals and extensions permitted by clause (d) above but including
Capital Lease Obligations incurred after the Effective Date to the extent not
included pursuant to the preceding and refinancings of such Indebtedness) (i)
secured by Liens permitted by Section 6.03(g) on equipment in an aggregate
principal amount not in excess of $15,000,000 at any time outstanding and (ii)
secured by Liens permitted by Section 6.03(g) on assets other than equipment,
which when added to the then outstanding principal amount of the Assumed
Indebtedness permitted by clause (g) below, will not exceed $25,000,000 at any
time outstanding, provided that (i) such Indebtedness shall be incurred without
recourse to any Subsidiary of the Borrower other than the Subsidiary incurring
such Indebtedness and (ii) such Indebtedness may be incurred with recourse to
the Borrower (or supported by an unsecured guaranty by the Borrower);

 

(f) Indebtedness of the Borrower, and guarantees thereof by the Subsidiary
Guarantors, under the Second-Lien Credit Agreement and the other Second-Lien
Loan Documents in an aggregate principal amount not to exceed $140,000,000 (less
the amount of any repayments of principal thereof made after the Effective
Date);

 

(g) Assumed Indebtedness (including refinancings, refundings, renewals or
extensions thereof, all on the basis provided for Existing Indebtedness in
Section 6.02(d) with references therein to Existing Mortgage Debt being deemed
to be references to Assumed Indebtedness) incurred after the Effective Date
pursuant to Permitted Acquisitions or Exchanges permitted under Section 6.05(c)
in an aggregate principal amount which, when added to the then outstanding
principal amount of the Indebtedness permitted by clause (e)(ii) above, will not
exceed $25,000,000 at any time outstanding, provided that (i) such Indebtedness
shall be incurred without recourse to any Subsidiary of the Borrower other than
the Subsidiary making such Permitted Acquisition or Exchange and any Person that
becomes a Subsidiary as a result of such Permitted Acquisition or Exchange and
(ii) such Indebtedness may be incurred with recourse to the Borrower (or
supported by an unsecured guarantee by the Borrower);

 

(h) Indebtedness (i) in an aggregate principal amount not to exceed at any time
outstanding $50,000,000 with respect to construction loans, completion
guarantees, performance bonds, surety bonds or customs bonds required in the
ordinary course of business or (ii) in an aggregate principal amount not to
exceed at any time outstanding $15,000,000 in connection with appeal bonds or
the enforcement of rights or claims of any Borrower or any of its Subsidiaries
or in connection with judgments that do not result in a Default under Section
7.07 or an Event of Default;

 

(i) Indebtedness in an aggregate principal amount not to exceed $15,000,000 at
any time outstanding secured by Liens under the Security Documents (on a pari
passu basis with the Obligations as set forth therein); and

 

-88-



--------------------------------------------------------------------------------

(j) additional unsecured Indebtedness of the Borrower and its Subsidiaries not
to exceed $25,000,000 at any time outstanding, provided that such Indebtedness
is not of the type described in any clause above.

 

SECTION 6.03 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its assets, whether now owned or hereafter acquired, except (“Permitted
Liens”):

 

(a) Liens for taxes, assessments or governmental charges or levies not yet due
or that are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that do not in the
aggregate materially detract from the value of the assets of the Borrower and
its Subsidiaries taken as a whole or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or that are being
contested in good faith by appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, purchase contracts, construction contracts, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

 

(f) Liens in existence on the date of this Agreement securing Existing
Indebtedness (including refinancings, refundings, renewals or extensions thereof
permitted under Section 6.02 (d), provided that, except in the case of Wrap
Refinancings, no such Lien is spread to cover any additional assets after the
Effective Date (other than “products” and “proceeds” thereof or customary after
acquired property, as each such term is defined in the Uniform Commercial Code
of the State of New York);

 

(g) Liens securing Indebtedness (including refinancings of such Indebtedness) of
the Borrower or any other Subsidiary incurred pursuant to Section 6.02 (e) to
finance the acquisition of or improvement to fixed or capital assets (including
equipment) or the acquisition or creation after the Effective Date of Equity
Ownership Interest in Subsidiaries and/or Joint Ventures, provided that (i) such
Liens shall be created substantially simultaneously with (or within 90 days
after) the acquisition or creation of or improvement to such fixed or capital
assets or such Equity Ownership Interests (or refinancings thereof subject to
clauses (ii) and (iii) below), (ii) such Liens do not at any time encumber any
assets other than the assets or such Equity Ownership Interests financed or
improved by such Indebtedness (including the “products” and “proceeds” thereof
or customary after acquired property, as each such term is defined in the
Uniform

 

-89-



--------------------------------------------------------------------------------

Commercial Code of the State of New York) and (iii) with respect to refinancings
thereof, the amount of Indebtedness secured thereby is not increased;

 

(h) Liens created pursuant to (i) the Security Documents and (ii) the
Second-Lien Loan Documents, provided that the Liens created pursuant to the
Second-Lien Loan Documents are limited to assets constituting Collateral
pursuant to the Security Documents and are at all times subordinated to the
Liens pursuant to the Security Documents on the terms provided in the
Intercreditor Agreement;

 

(i) any interest or title of a lessor or licensor under any lease or license
(including subleases or sublicenses) entered into by the Borrower or any other
Subsidiary in the ordinary course of its business and covering only the assets
so leased;

 

(j) Liens securing Assumed Indebtedness (or refinancings thereof) permitted by
Section 6.02(g), provided that such Liens (i) were not incurred in contemplation
of the Permitted Acquisition or Exchange consummated in conjunction with the
assumption of such Assumed Indebtedness (or refinancing thereof) and (ii) do not
encumber any assets other than the assets acquired pursuant to such acquisition;

 

(k) Liens on assets constituting neither Collateral nor Negative Pledge Assets
(or on Collateral and/or Negative Pledge Assets if solely as a result of
operation of law) securing Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section 6.02(h)(i);

 

(l) Liens arising from judgments, decrees or attachments or securing appeal
bonds in circumstances not constituting a Default under Section 7.07 or an Event
of Default, provided that the amount of cash and assets (determined on a fair
market value basis) deposited or delivered to secure the respective judgment or
decree or subject to attachment or appeal bond shall not exceed $15,000,000 at
any time outstanding;

 

(m) (i) Liens to secure the performance by the Borrower and its Subsidiaries of
leases of Real Property or personal property, to the extent incurred or made in
the ordinary course of business, (ii) licenses, sublicenses, leases or subleases
entered into the ordinary course of business not interfering in any material
respect with the business of the Borrower and its Subsidiaries, (iii) Liens
arising from precautionary Uniform Commercial Code financing statements
regarding operating leases, and (iv) statutory and common law landlords’ liens
under leases to which any of the Borrower and its Subsidiaries is a party;

 

(n) Permitted Encumbrances;

 

(o) Liens in favor of the Borrower or any Subsidiary Guarantor granted by any
Subsidiary;

 

(p) customary Liens encumbering the Equity Ownership Interests owned by the
Borrower or any of its Subsidiaries (which Equity Ownership Interests are not
required to be pledged pursuant to the Security Documents) granted in favor of
any non-Affiliate partners or members in any Joint Venture or non-Wholly Owned
Subsidiary owned by Borrower or any Subsidiary and for failure of such Person to
perform its obligations under the relevant Company Documents; and

 

-90-



--------------------------------------------------------------------------------

(q) options to purchase the land to be sold in connection with Timeshare
Development Transactions.

 

SECTION 6.04 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
assets, or business, except for transactions permitted by Section 6.05, and
except that:

 

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the sole continuing or
surviving corporation) or with or into any Subsidiary (provided that if any such
Subsidiary is a Subsidiary Guarantor or Wholly-Owned Subsidiary Guarantor, such
Subsidiary Guarantor or Wholly-Owned Subsidiary Guarantor, as the case may be,
shall be the sole continuing or surviving corporation);

 

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary Guarantor
and any Non-Guarantor Subsidiary may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to any other Non-Guarantor Subsidiary; and

 

(c) any Permitted Acquisition or Exchange may be structured as a merger with or
into the Borrower (provided that the Borrower shall be the sole continuing or
surviving corporation) or with or into any Subsidiary (provided that if any such
Subsidiary is a Subsidiary Guarantor or Wholly-Owned Subsidiary Guarantor, such
Subsidiary Guarantor or Wholly-Owned Subsidiary Guarantor, as the case may be,
shall be the sole continuing or surviving corporation).

 

SECTION 6.05 Disposition of Assets or Equity Ownership Interests. Dispose of any
of its assets, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any Equity Ownership Interest of such Subsidiary to
any Person, except:

 

(a) the Disposition of obsolete, damaged or worn out assets in the ordinary
course of business;

 

(b) the sale of inventory in the ordinary course of business;

 

(c) a transaction involving a like-kind exchange under, pursuant to and in
compliance with Section 1031 of the Code (“Exchanges”), provided that (x) the
property transferred may not be a Mortgaged Property or a Negative Pledge Asset
(unless consented to by the Administrative Agent) and if a Mortgaged Property or
a Negative Pledge Asset, the property received by the Borrower or its Subsidiary
upon such an Exchange must be a Real Property Asset and (y) within five Business
Days following the date of consummation of any Exchange, the Borrower shall
deliver a Net Cash Proceeds Notice with respect thereto and any Net Cash
Proceeds in respect thereof shall applied in accordance with Section 2.11(f);

 

(d) Asset Dispositions (including pursuant to Buy/Sell Arrangements) which in
each case shall be for an amount equal to at least the fair market value thereof
(as determined by the senior management of the Borrower and certified in writing
by the Borrower to the Administrative Agent, which certification shall also
confirm that, after giving effect to such Asset Disposition, the Borrower shall
remain in pro forma compliance with all of its covenants herein)

 

-91-



--------------------------------------------------------------------------------

for at least 75% Cash Consideration (other than in connection with a Timeshare
Development Transaction, the Disposition of which shall not be subject to such
75% Cash Consideration requirement), provided that within five Business Days
following the date of consummation of any such Asset Disposition, the Borrower
shall deliver a Net Cash Proceeds Notice and any Net Cash Proceeds thereof shall
be applied as required under Section 2.11(f) and if such Asset Disposition
constitutes a sale-leaseback transaction, (x) such sale-leaseback may not be in
respect of a Mortgaged Property, (y) the Attributable Indebtedness associated
with such sale-leaseback does not exceed the fair market value of the assets
sold pursuant to such sale-leaseback and (z) any Indebtedness of the Borrower
and its Subsidiaries arising from any such sale-leaseback transaction shall be
permitted pursuant to Section 6.02(e);

 

(e) the sale or issuance of the Equity Ownership Interest in any Subsidiary or
Joint Ventures (i) to the Borrower or any other Subsidiary of the Borrower,
provided that if the Equity Ownership Interests were owned by the Borrower or a
Wholly-Owned Subsidiary Guarantor, such sale or issuance shall be to the
Borrower or Wholly-Owned Subsidiary Guarantor, as the case may be, or (ii)
subject to the limitations in clause (d) above (other than issuance of Equity
Ownership Interests (of Persons not Subsidiary Guarantors) to any other Person
which, after giving effect to such issuance and to any Investment made by the
other Person in the affected Subsidiary or Joint Venture, the value of the
Investment (as reasonably determined by the Borrower) retained by the Borrower
or such Subsidiary has not been reduced) to any other Person;

 

(f) leases and licenses (and subleases and sublicenses) of real or personal
property in the ordinary course of business (so long as any such lease does not
create a Capital Lease Obligation except to the extent permitted by Section
6.02);

 

(g) licenses and sublicenses of patents, trademarks, copyrights and know-how to
third Persons, in the ordinary course of business, and to one another;

 

(h) Investments permitted by Section 6.06 and as otherwise permitted pursuant to
Section 6.04;

 

(i) Dispositions or transfers arising out of, or in connection with, a Recovery
Event and/or any Disposition that does not constitute an Asset Disposition under
the provisos in the definition of Asset Disposition; and

 

(j) Liens permitted by Section 6.03.

 

SECTION 6.06 Investments. Make any advance, loan, extension of credit (by way of
an advance, guaranty or otherwise) or capital contribution to, or purchase any
Equity Ownership Interest, bonds, notes, debentures or other debt securities of,
or any assets constituting a business unit of, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except for the following
(“Permitted Investments”):

 

(a) the Investments held on the Effective Date and identified on Schedule
6.06(a);

 

-92-



--------------------------------------------------------------------------------

(b) (i) extensions of trade credit in the ordinary course of business or (ii)
extensions of credit resulting from advances by the Borrower and its
Subsidiaries as a manager of a Hotel which will be reimbursed by the owner
thereof in the ordinary course of the business;

 

(c) Investments in Cash Equivalents;

 

(d) Guarantee Obligations permitted by Section 6.02 (c);

 

(e) loans and advances to and guaranties for the benefit of employees of the
Borrower or any Subsidiary of the Borrower (i) in the ordinary course of
business for travel, entertainment, relocation expenses and similar purposes or
(ii) to enable such employee to exercise employee stock options or stock grants
or for other purposes in an aggregate amount not to exceed $5,000,000;

 

(f) Investments by the Borrower or any of its Subsidiaries in a transaction not
constituting a Permitted Expenditure in the Borrower or any Subsidiary
Guarantor;

 

(g) Investments constituting Exchanges to the extent permitted pursuant to
Section 6.05(c);

 

(h) Investments constituting Permitted Expenditures not exceeding in the
aggregate in any fiscal year (i) $75,000,000 plus (ii) the Holdback Amount for
such fiscal year, provided that (x) the aggregate Purchase Price expended for
all Permitted Acquisitions during any fiscal year of the Borrower shall not
exceed $25,000,000 and (y) the aggregate Permitted Expenditures (valued as
provided in the definition of Permitted Expenditures) made during any fiscal
year other than Permitted Acquisitions shall not exceed $50,000,000 plus, in
both cases, an aggregate amount equal to the unutilized Holdback Amount,
provided further that Permitted Expenditures in any fiscal year shall not exceed
such maximum amount that would result in a default under Section 6.16;

 

(i) Agreed Additional Permitted Expenditures;

 

(j) Management Agreement Investments not exceeding $15,000,000 in any year,
provided that the $15,000,000 amount shall be increased to $30,000,000 at any
time when the Leverage Ratio as of the last day of the fiscal quarter then last
ended is less than 6.00 to 1.00 (with any amount expended as a result of, but in
compliance with, such increased amount not to cause a default under this Section
6.06(j) if the permitted amount is subsequently reduced to $15,000,000 because
this proviso is inapplicable);

 

(k) Investments made pursuant to the Tempus Timeshare;

 

(l) Investments constituting New Asset Acquisitions; and

 

(m) Investments by the Borrower and its Subsidiaries received as non-cash
consideration for, or remaining after giving effect to, any Disposition
permitted by Section 6.05(c), (d) and (e), provided that such assets
constituting such non-cash consideration shall be pledged to the Collateral
Agent as collateral to secure the Obligations of the Borrower and its
Subsidiaries.

 

-93-



--------------------------------------------------------------------------------

SECTION 6.07 Dividends. Declare or pay any dividend (other than dividends
payable solely in (i) common stock of the Person making such dividend or (ii)
the same class of Equity Ownership Interest of the Person making such dividend
on which such dividend is being declared or paid) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any Equity
Ownership Interest of the Borrower or any Subsidiary, whether now or hereafter
outstanding (but not including any conversion or exchange of preferred equity
directly or indirectly into common stock), or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or assets
(excluding any common stock but, including any debt obligation of the Borrower
or any Subsidiary) or enter into or incur any Derivatives Obligations or other
transaction with any financial institution, commodities or stock exchange (a
“Derivatives Counterparty”) obligating it to make payments to such Derivatives
Counterparty as a result of any change in market value of its Equity Ownership
Interests (collectively, “Dividends”), except that:

 

(a) any Subsidiary may pay Dividends to the Borrower or any Subsidiary Guarantor
or in the case of a Wholly-Owned Subsidiary, to any Subsidiary that owns its
Equity Ownership Interests;

 

(b) any non-Wholly-Owned Subsidiary of the Borrower may pay cash Dividends to
the holders of its Equity Ownership Interests generally, so long as the Borrower
or its respective Subsidiary which owns the Equity Ownership Interest in the
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative economic holdings of equity interest in the
Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of equity interests in such
Subsidiary or the terms of any agreements applicable thereto);

 

(c) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may purchase the Borrower’s common stock or common
stock options from present or former officers or employees of the Borrower or
any Subsidiary upon the death, disability or termination of employment of such
officer or employee, provided, that the aggregate amount of payments under this
paragraph (c) after the Effective Date (net of any proceeds received by the
Borrower after the date hereof in connection with resales of any common stock or
common stock options so purchased) shall not exceed $1,000,000; and

 

(d) Patriot OP and Wyndham Partnership may redeem outstanding OP Units, provided
that any such redemptions to be made in cash may only be made so long as no
Default under Sections 7.01 or 7.05 or Event of Default exists or would result
therefrom.

 

(e) any Subsidiary may pay Dividends in the form of cash or Equity Ownership
Interests in a Subsidiary of such Subsidiary that is a Transitional Subsidiary
to one or more holders of its minority Equity Ownership Interests in connection
with redeeming in full such Equity Ownership Interests that are not otherwise
permitted by clause (b) above provided that if the Subsidiary paying such
Dividend is not a Subsidiary Guarantor then such Dividend shall be deemed to be
an Investment and the parties must be able to be paid under Section 6.06(h); and

 

-94-



--------------------------------------------------------------------------------

(f) Dividends satisfying appraisal rights under Delaware law in respect of the
consummation of the Recap, provided that the aggregate amount of such Dividends
shall not exceed an amount set forth in a letter agreement, dated the date
hereof, between the Administrative Agent and the Borrower.

 

SECTION 6.08 Payments and Modifications of Certain Debt Instruments, Preferred
Stock and Company Documents. (a) Make or offer to make any payment, prepayment,
repurchase or redemption of or otherwise defease or segregate funds with respect
to any Indebtedness of the Borrower or its Subsidiaries under the Second-Lien
Loan Documents or (b) amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of any Second-Lien Loan Document other than any such amendment,
modification, waiver or other change that (i) would extend the maturity or
reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon, (ii) does not involve the
payment of a consent fee and (iii) could not be reasonably expected to be
materially adverse to the Lenders, (c) amend, modify, waive or otherwise change,
or consent or agree to any amendment, modification, waiver or other change to,
any of the terms of the Company Documents of any Loan Party (except pursuant to
the Recap Agreement, it being understood that any amendment or modification to
the execution form Recap Agreement delivered to the Administrative Agent prior
to the Effective Date may only be made to the extent permitted by this Section
6.08 (c) without giving effect to this proviso) in a manner which (x) (other
than as a result of any change (direct or indirect) in conversion or exchange
ratios under the Recap Agreement) would increase the amount of Dividends payable
on the Borrower’s Preferred Stock or shorten the time of payments thereon,
shorten the time for any scheduled redemption thereof, or increase the amount
thereof, or add any additional rights to the holders thereof to receive
mandatory redemptions or add covenants under the Borrower’s Preferred Stock
restricting the operations of the Borrower and its Subsidiaries (other than
Special Purpose Subsidiaries) or (y) could be reasonably expected to be
materially adverse to the Lenders (it being agreed that any change in the
conversion and/or exchange ratios under the Recap Agreement is not materially
adverse to the Lenders).

 

SECTION 6.09 Transactions with Affiliates. Enter into any transaction (other
than the Recap), including any purchase, sale, lease or exchange of assets, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any Subsidiary) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the Borrower or such Subsidiary, as the case may be, and
(c) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate, provided that the
following shall in any event be permitted: (i) the Transaction; (ii)
intercompany transactions among the Borrower and its Wholly-Owned Subsidiaries,
and its other Subsidiaries, and loans and advances to current and former
employees, to the extent expressly permitted by Sections 6.06 and 6.07, shall be
permitted; (iii) the Borrower and its Subsidiaries may enter into employment
arrangements with respect to the procurement of services with their respective
officers and employees in the ordinary course of business; (iv) the payment of
consulting or other fees to the Borrower by any of its Subsidiaries in the
ordinary course of business; (v) the Tempus Timeshare; and (vi) the conversion
or exchange of Series A Preferred Stock or Series B Preferred Stock into the
Borrower common stock through one or more series of transactions; and (vii) the
Borrower making payment of the indemnity obligations

 

-95-



--------------------------------------------------------------------------------

and other similar payment obligations, if any, as specified on Schedule 6.09. In
no event shall any management, consulting or similar fee be paid or payable by
the Borrower or any of its Subsidiaries to any Affiliate except as specifically
provided in this Section 6.09 other than pursuant to employment and severance
agreements approved by the compensation committee of Borrower’s Board of
Directors, provided, however, that in no event shall any management, consulting
or similar fees be paid or payable to any Apollo/THL Affiliate. In addition to
the foregoing, without the consent of the Required Lenders, neither the Borrower
nor any Subsidiary shall enter into any transaction in respect of the
Disposition (other than a Designated Disposition) of any asset with any
Apollo/THL Affiliate involving an amount in cash and/or the fair value of assets
in excess of $500,000.

 

SECTION 6.10 Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) pay Dividends in respect of any
Equity Ownership Interest of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents or applicable law, (ii) restrictions in (A) the Second-Lien Loan
Documents and (B) other restrictions in effect on the Effective Date and listed
on Schedule 6.10, (iii) in the case of clause (c) above, customary
non-assignment clauses in leases and other contracts entered into in the
ordinary course of business, and restrictions in the Company Documents of
non-Wholly-Owned Subsidiaries and Joint Ventures imposing restrictions on the
transfers of the Equity Ownership Interests therein, (iv) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Equity Ownership Interest or assets of such Subsidiary and (v) any restrictions
with respect to a Special Purpose Subsidiary imposed pursuant to the documents
governing the related securitization or financing.

 

SECTION 6.11 Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining Fiscal Quarters.

 

SECTION 6.12 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or
any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its assets or revenues, whether now owned or hereafter acquired,
other than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any secured Indebtedness (including in connection with securitizations
and similar financings) permitted hereby (in which case, any prohibition or
limitation shall only be effective against the Equity Ownership Interests or
assets financed or leased thereby) or leasing obligations, (c) Loan restrictions
in the Second-Lien Loan Documents and any other documents evidencing
Indebtedness expressly permitted hereunder, (d) customary negative pledge and
assignment provisions in agreements entered into in the ordinary course of
business, including, without limitation, agreements relating to joint venture
interests (whether conducted as a corporation, partnership, limited liability
company or other legal entity or through other legal or contractual
arrangements), (e) any restrictions with respect to assets imposed pursuant to
an agreement that has been entered into in connection with the Disposition

 

-96-



--------------------------------------------------------------------------------

of such assets and (f) any restrictions with respect to (I) a Special Purpose
Subsidiary (or to a holder of any such Special Purpose Subsidiary’s Equity
Ownership Interest to the extent applicable only thereto) imposed pursuant to
the documents governing the related securitization or financing and (II) the
lessee or tenant under operating leases existing on the Effective Date.

 

SECTION 6.13 Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for the Hospitality/Leisure-Related Business.

 

SECTION 6.14 Subsidiary Stock. Permit any of its Subsidiaries to issue any
capital stock (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, capital stock, except (i)
for transfers and replacements of then outstanding shares of capital stock, (ii)
for stock splits, stock dividends and additional issuances which do not decrease
the percentage ownership of the Borrower or any of its Subsidiaries in any class
of the capital stock of such Subsidiaries, (iii) to qualified directors to the
extent required by applicable law and (iv) Subsidiaries formed after the
Effective Date may issue capital stock or other Equity Ownership Interests to
any Person so long as the Investments by the Borrower and its Subsidiaries in
such Subsidiaries are in accordance with the requirements of Section 6.06(f) or
(h). All capital stock issued in accordance with this Section 6.14 other than
capital stock issued by a Special Purpose Subsidiary shall, to the extent
required by the Guaranty and Collateral Agreement, be delivered to the
Collateral Agent for pledge pursuant to the Guaranty and Collateral Agreement.

 

SECTION 6.15 Derivatives Obligations. Contract, create, incur, assume or suffer
to exist any Derivatives Obligations, except:

 

(i) The Interest Rate Protection Agreements existing on the Effective Date and
listed on Schedule 6.15 shall be permitted and the Borrower may enter into such
other non-speculative Interest Rate Protection Agreements from time to time; and

 

(ii) Other Hedging Agreements may be entered into by the Borrower and its
Subsidiaries, so long as such Other Hedging Agreements are for bona fide foreign
exchange currency hedging purposes and are not speculative in nature.

 

SECTION 6.16 Capital Expenditures.

 

Make any Capital Expenditure, provided that the Borrower and its Subsidiaries
may make Capital Expenditures, so long as the Aggregate CE/PE Expenditures made
in any fiscal year of the Borrower does not exceed the sum of (x) the Maximum CE
Amount for such fiscal year plus (y) the Unutilized PPH Proceeds for such fiscal
year.

 

ARTICLE VII

 

Events of Default

 

If any of the following events shall occur and be continuing:

 

SECTION 7.01 Payments. The Borrower shall fail to pay any principal of any Loan
or Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall

 

-97-



--------------------------------------------------------------------------------

fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

 

SECTION 7.02 Representations, etc. Any representation or warranty made or deemed
made by any Loan Party herein or in any other Loan Document or that is contained
in any certificate, document or financial or other statement furnished by it at
any time under or in connection with this Agreement or any such other Loan
Document shall prove to have been inaccurate in any material respect on or as of
the date made or deemed made; or

 

SECTION 7.03 Covenants.

 

(a) (i) The Borrower shall default in the observance or due performance of any
term, covenant or agreement contained in Section 5.09, Section 9.19 or Article
VI (other than Section 6.01) of this Agreement or (ii) any Loan Party shall
default in the observance or due performance of any term, covenant or agreement
contained in this Agreement or any other Loan Document (other than as provided
in Sections 7.01, 7.02, 7.03(a)(i) or 7.03(b)), and such default shall continue
unremedied for a period of 30 days after notice to the Borrower from the
Administrative Agent or the Required Lenders;

 

(b) the Borrower shall default in the observance of any provision set forth in
Section 6.01 and such default shall continue unremedied for a period of 30 days
after any senior officer of the Borrower has knowledge of such default (or five
days if the immediately following proviso is no longer operative), provided
that, subject to the immediately following proviso, equity contributed to, or
issued by, the Borrower during such 30 day period shall be added to and included
in the determination of EBITDA for the Borrower as provided in the definition of
EBITDA, provided further, that the Borrower shall not have the benefit of the
immediately preceding proviso on more than two occasions.

 

SECTION 7.04 Default Under Other Agreements. The Borrower or any of its
Subsidiaries shall (i) default in making any payment of (x) any principal of any
Indebtedness (including any Guarantee Obligation in respect of Indebtedness but
excluding the Loans) on the scheduled or original due date with respect thereto
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created or otherwise given in writing by the
holder or beneficiary or counterparty of such Indebtedness (or a trustee or
agent on behalf of such holder or beneficiary); or (ii) default in making any
payment of any interest on any such Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created or otherwise given in writing by the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary); or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, and any grace period applicable thereto shall have
expired; the effect of which default or other event or condition described in
clauses (i), (ii) or (iii) above is to cause, or permit the holder or
beneficiary or counterparty (or a trustee or agent on behalf of such holder or
beneficiary) of such Indebtedness with the giving of notice to cause, such
Indebtedness to become due prior to its stated maturity or termination date or
(in the case of any such Indebtedness constituting a

 

-98-



--------------------------------------------------------------------------------

Guarantee Obligation) to become payable, provided, that a default, event or
condition described in clause (i), (ii) or (iii) of this Section 7.04 shall not
at any time constitute a Default or an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) above shall have occurred and be continuing with respect to such
Indebtedness, the outstanding principal amount of which exceeds in the aggregate
$25,000,000; or

 

SECTION 7.05 Bankruptcy, etc. (i) The Borrower or any of its Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment which is not
vacated, dismissed or stayed pending appeal within 60 days or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Borrower or any of its Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof, or (iv) the Borrower or any of its Subsidiaries
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or

 

SECTION 7.06 ERISA. Any Person shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 and 408 of ERISA or Section 4975 of the
Code) involving any Plan, (ii) any “accumulated funding deficiency” (as defined
in Section 302 of ERISA), whether or not waived, shall exist with respect to any
Single Employer Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of the Borrower or any Commonly Controlled Entity, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence under Title IV
of ERISA to have a trustee appointed, or a trustee shall be appointed under
Title IV of ERISA, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate in a “distress
termination” or an “involuntary terminations, as such terms are defined in Title
IV of ERISA, (v) the Borrower or any Commonly Controlled Entity shall, or is
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or

 

-99-



--------------------------------------------------------------------------------

SECTION 7.07 Judgments. One or more judgments or decrees shall be entered
against the Borrower or any of its Subsidiaries involving in the aggregate a
liability (not paid or to the extent not covered by insurance) of $15,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or

 

SECTION 7.08 Security Documents. Any of the Security Documents shall cease, for
any reason, to be in full force and effect, or any Loan Party or any Affiliate
of any Loan Party shall so assert or any Lien created by any of the Security
Documents (other than Liens on properties with an aggregate value not in excess
of $500,000) shall (except as expressly permitted therein) cease to be
enforceable and of the same effect and priority purported to be created thereby,
or any Loan Party shall default in the observance or due performance of any
term, covenant or agreement contained in the Security Documents and such
default, if not a default in delivering Collateral (other than intercompany
Indebtedness) or effecting necessary filings or recordings (or providing
authorization to the Collateral Agent to permit it to make necessary filings
and/or recordings) shall continue unremedied for a period of 30 days after
notice to the Borrower from the Administrative Agent or the Required Lenders; or

 

SECTION 7.09 Change of Control. A Change of Control shall occur; or

 

SECTION 7.10 Intercreditor Agreement. The Intercreditor Agreement or any
provision thereof shall cease to be in full force and effect as a result of the
action of a Loan Party, or any Lien securing or purporting to secure
Indebtedness or other obligations owing under the Second-Lien Loan Documents
shall, as a result of the action of a Loan Party, cease to be subordinated to
the Lien created under the Security Documents securing the First-Lien
Obligations under, and as defined in, and pursuant to, the Intercreditor
Agreement;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of Section 7.05 above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of LC
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of LC Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. Upon the giving of any notice referred to in
clause (i) or (ii) of the preceding sentence, the Administrative Agent shall
also withdraw from the Credit-Linked Deposit, an amount (if any) by which the
aggregate Credit-Linked Deposits exceed the aggregate undrawn amount of all

 

-100-



--------------------------------------------------------------------------------

outstanding CL Letters of Credit and to pay over such amount to the CL Lenders
pro rata on the basis of their CL Percentages. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind (other than notices expressly required
pursuant to this Agreement and any other Loan Document) are hereby expressly
waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01 Appointment. The Lenders hereby designate JPMorgan Chase as
Administrative Agent to act as specified herein and in the other Loan Documents
(for purposes of this Article VIII, the term “Administrative Agent” shall mean
JPMorgan Chase in its capacity as Administrative Agent hereunder and Collateral
Agent pursuant to the Security Documents). Each Lender hereby irrevocably
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Loan Documents and any other instruments
and agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent and
the Collateral Agent are hereby authorized by the Lenders to take the actions
under the Security Documents necessary to effect the transactions permitted
under this Agreement. The Administrative Agent shall administer this Agreement
and service the Loans with the same degree of care as the Administrative Agent
would use in servicing a loan of similar size and type for its own account.

 

SECTION 8.02 The Administrative Agent in its Individual Capacity. The
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder and may accept fees and other consideration from
the Borrower or any Subsidiary or other Affiliate thereof for services in
connection with this Agreement and otherwise without having to account for the
same to the Lenders.

 

-101-



--------------------------------------------------------------------------------

SECTION 8.03 Nature of Duties. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), (c) the Administrative
Agent shall not have by reason of this Agreement a fiduciary relationship in
respect of any Lender and (d) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 8.04 Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, with respect to all legal matters
pertaining to this Agreement and any other Loan Document and shall not be liable
for any action taken or not taken by it in accordance with the advice of any
such counsel, accountants or experts.

 

SECTION 8.05 Resignation or Removal of the Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this paragraph, the Administrative Agent may resign at any time from the
performance of all its functions and duties hereunder and/or under the Loan
Documents by notifying the Lenders, the Issuing Bank and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring

 

-102-



--------------------------------------------------------------------------------

Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent. Furthermore,
the Administrative Agent may be removed by the Required Lenders in the event
that it has committed a willful breach of, or was grossly negligent in the
performance of, its material obligations hereunder.

 

SECTION 8.06 Lack of Reliance on the Administrative Agent. Each Lender
acknowledges that it has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of each Loan Party and each
of their Subsidiaries in connection with the making and the continuance of the
Loans, participation in Letters of Credit and the taking or not taking of any
action in connection herewith and (ii) its own appraisal of the creditworthiness
of each Loan Party and each of their Subsidiaries and, except as expressly
provided in this Agreement, the Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Loans or issuance of Letters of Credit
or at any time or times thereafter. The Administrative Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Loan Document or the financial
condition of any Loan Party or any of its Subsidiaries or be required to make
any inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, or the
financial condition of any Loan Party or any of its Subsidiaries or the
existence or possible existence of any Default or Event of Default.

 

SECTION 8.07 Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
act or action (including failure to act) in connection with this Agreement or
any other Loan Document, the Administrative Agent shall be entitled to refrain
from such act or taking such action unless and until the Administrative Agent
shall have received instructions from the Required Lenders; and the
Administrative Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of the Required Lenders.

 

-103-



--------------------------------------------------------------------------------

SECTION 8.08 Indemnification. To the extent that the Administrative Agent is not
reimbursed and indemnified by the Borrower, the Lenders will reimburse and
indemnify the Administrative Agent, in proportion to their respective
“percentages” as used in determining the Required Lenders, for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent in
performing its respective duties hereunder or under any other Loan Document, in
any way relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.

 

SECTION 8.09 Other Agents. Nothing in this Agreement shall impose on any
Documentation Agent or Syndication Agent, in each case in such capacity, any
duties or obligations.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a) if to the Borrower, to it at 1950 Stemmons Freeway, Suite 6001, Dallas,
Texas 75207, Attention Chief Financial Officer (Telecopy No. (214)-863-1527) and
Treasurer (Telecopy (214) 863-1669);

 

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, TX 77002, Attention of Loan and Agency Services
Group, Attention of Marlies Iida (Telecopy No. (713) 750-2892), with a copy to
JPMorgan Chase Bank, N.A., 277 Park Avenue, 3rd Floor, New York, NY 10172,
Attention of Donald Shokrian (Telecopy No. (646) 534-0574);

 

(c) if to JPMorgan Chase Bank, N.A., as Issuing Bank, to 270 Park Avenue, 15th
Floor, New York, NY 10017, Attention of Elena Gillcrist (Telecopy No. (212)
270-3513), with a copy to JPMorgan Chase Bank, N.A., 277 Park Avenue, 3rd Floor,
New York, New York 10172, Attention of Donald Shokrian (Telecopy No. (646)
534-0574);

 

(d) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., 1111 Fannin, 10th
Floor, Houston, TX 77002, Attention of Loan and Agency Services Group, Attention
of Marlies Iida (Telecopy No. (713) 750-2892), with a copy to JPMorgan Chase
Bank, N.A., 277 Park Avenue, 3rd Floor, New York, NY 10172, Attention of Donald
Shokrian (Telecopy No. (646) 534-0574); and

 

(e) if to any other Lender or Issuing Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire;

 

-104-



--------------------------------------------------------------------------------

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 9.02 Waivers; Amendments.

 

(a) Neither this Agreement nor any other Loan Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Loan
Parties party thereto and the Required Lenders, provided that no such change,
waiver, discharge or termination shall, without the consent of each Lender
(other than a Defaulting Lender) with Obligations being directly modified
thereby, (i) extend the final scheduled maturity of any Loan or extend the CL
Maturity Date or the stated maturity of any Letter of Credit (unless such Letter
of Credit is not extended beyond the Revolving Loan Maturity Date), or reduce
the rate or extend the time of payment of interest (except in connection with a
waiver of applicability of any post-default increase in interest rates) or Fees
thereon, or reduce or forgive the principal amount thereof (except to the extent
repaid in cash), (ii) amend, modify or waive any provision of this Section 9.02
or reduce the percentage specified in the definition of Required Lenders (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders or the provisions of this Section 9.02 on
substantially the same basis as the extensions of Term Loans and Revolving Loan
Commitments are included on the Effective Date), (iii) consent to the assignment
or transfer by the Borrower of any of its rights and obligations under this
Agreement or (iv) release all or substantially all of the Collateral or
Subsidiary Guarantors under this Agreement or any other Loan Document (except as
expressly provided in the Loan Documents), provided further, that no such
change, waiver, discharge or termination shall (A) increase the Commitments of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Total Revolving Commitment shall not constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of any
Commitment of any Lender shall not constitute an increase in the Commitment of
such Lender), (B) without the consent of the Administrative Agent, amend, modify
or waive any provision of Article VIII as same applies to the Administrative
Agent or any other provision as the same relates to the rights or obligations of
the Administrative Agent, (C) without the consent of JPMorgan Chase and each
other Issuing Bank, amend, modify or waive any provision of Section 2.05 or
alter its rights or obligations with respect to Letters of Credit, (D) without
the consent of the Swingline Lender, amend, modify or waive any provision of
Section 2.04 or alter its rights or obligations with respect to Swingline Loans
and (E) without the consent of the Administrative Agent, amend, modify or waive
any provision of Section 2.20.

 

(b) If, in connection with any proposed change, waiver, discharge or termination
with respect to any of the provisions of this Agreement as contemplated by
clauses (i) through (iv), inclusive, of the first proviso to Section 9.02(a),
the consent of the Super-Majority Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described below, to replace each
such non-

 

-105-



--------------------------------------------------------------------------------

consenting Lender or Lenders with one or more replacement Lenders pursuant to
Section 2.19(b) so long as at the time of such replacement, each such
replacement Lender consents to the proposed change, waiver, discharge or
termination, provided, that in any event the Borrowers shall not have the right
to replace a Lender solely as a result of the exercise of such Lender’s rights
(and the withholding of any required consent by such Lender) pursuant to the
second proviso to Section 9.02(a).

 

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

 

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of White & Case LLP as counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Materials of Environmental Concern on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

-106-



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to an Issuing Bank under paragraph (a) or (b) of this Section, each RF
Lender and each CL Lender severally agrees to pay to the Administrative Agent,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or the Issuing Bank in its capacity
as such.

 

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, the
Loan Documents or any agreement or instrument contemplated hereby or thereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

(e) All amounts due under this Section shall be payable not later than 5 days
after written demand therefor.

 

SECTION 9.04 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) and any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment, the Loans or Credit-Linked Deposits at the time owing to it),
provided that (i) except in the case of an assignment to a Lender, an Affiliate
of a Lender or a Related Fund of a Lender, each of the Borrower and the
Administrative Agent (and, in the case of an assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its RF LC
Obligations or Swingline Exposure, each Issuing Bank (other than an Issuing Bank
with no obligation to issue any RF Letter of Credit) and the Swingline Lender)
must give their prior written consent to such assignment (which consent shall
not be unreasonably withheld or delayed), (ii) except in the case of an
assignment to a Lender or an Affiliate of a Lender or a Related Fund of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment and/or Credit-Linked Deposit, as the case may be, the amount of the
Commitment and/or Credit-Linked Deposit of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 in the case of an assignment of Revolving

 

-107-



--------------------------------------------------------------------------------

Commitments or Revolving Loans or $1,000,000 for any other assignment (treating
any fund that invests in bank loans and any other fund that invests in bank
loans and is managed by the same investment advisor of such fund or by an
affiliate of such fund as a single assignment for purposes of the minimum amount
unless each of the Borrower and the Administrative Agent otherwise consent
(which consent shall not be unreasonably withheld or delayed, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided further, that
any consent of the Borrower or Administrative Agent otherwise required under
this paragraph shall not be required if a Default exists under Sections 7.01 or
7.05 or Event of Default exists or results therefrom. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03 as relating
to any period of time prior to the effectiveness of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

 

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment and/or
Credit-Linked Deposit of, and principal amount of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

-108-



--------------------------------------------------------------------------------

(e) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and/or the Loans and/or Credit-Linked Deposits owing to it),
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement, provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(a) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(f) as
though it were a Lender.

 

(g) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest, provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto. In the case of any
Lender that is a fund that invests in bank loans, such Lender may, without the
consent of Borrower or the Administrative Agent, collaterally assign or pledge
all or any portion of its rights under this Agreement, including the Loans and
Notes or any other instrument evidencing its rights as a Lender under this
Agreement, to any holder of, trustee for, or any other representative of holders
of, obligations owed or securities issued, by such fund, as security for such
obligations or securities, provided that no such pledge or assignment shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection

 

-109-



--------------------------------------------------------------------------------

with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated and the Credit-Linked
Deposits not returned in full. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

SECTION 9.06 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

SECTION 9.09 Governing Law, Jurisdiction; Consent to Service of Process.

 

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its assets, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to

 

-110-



--------------------------------------------------------------------------------

this Agreement, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
Jurisdiction.

 

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12 Confidentiality. Each of the Administrative Agent, each Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including the National Association
of Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection

 

-111-



--------------------------------------------------------------------------------

with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any pledgee referred to in Section 9.04(g), any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower, provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.13 Effectiveness. This Agreement shall become effective on the date
(the “Effective Date”) when (i) the Borrowers and each of the Lenders shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile) the same to the
Administrative Agent and (ii) the Lenders shall have received the fees described
to them in writing by the Administrative Agent and (iii) the Administrative
Agent and the Joint Lead Arrangers shall have received any fees agreed between
itself and the Borrower which are then due and owing.

 

SECTION 9.14 Domicile of Loans. Each Lender may transfer and carry its Loans
and/or Commitments at, to or for the account of any office, Subsidiary or
Affiliate of such Lender. Notwithstanding anything to the contrary contained
herein, to the extent that a transfer of Loans pursuant to this Section 9.14
would, at the time of such transfer, result in increased costs under Sections
2.05(f), 2.15, 2.16 and 2.17 from those being charged by the respective Lender
prior to such transfer, then the Borrowers shall not be obligated to pay such
increased costs (although the Borrowers shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective transfer).

 

SECTION 9.15 Calculations; Computations. The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrowers to the
Lenders) (“GAAP”), except to the extent the definitions in this Agreement
expressly dictate different treatment, provided that, except as otherwise
specifically provided herein, including in the definitions, all computations
determining compliance with Section 6.01 and Section 2.11(g), shall utilize
accounting principles and policies in conformity with those used to prepare the
annual financial statements first delivered to the Lenders pursuant to Section
5.01.

 

SECTION 9.16 The Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title
111 of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the

 

-112-



--------------------------------------------------------------------------------

Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies the Borrower and the other Loan
Parties and other information that will allow such Lender to identify the
Borrower and the other Loan Parties in accordance with the Act.

 

SECTION 9.17 OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.
(a) EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS
SHALL BE CREATED ON THE COLLATERAL PURSUANT TO THE SECOND-LIEN LOAN DOCUMENTS,
WHICH LIENS SHALL BE REQUIRED TO BE SUBORDINATED AND JUNIOR TO THE LIENS CREATED
PURSUANT TO THE LOAN DOCUMENTS IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR
AGREEMENT. PURSUANT TO THE EXPRESS TERMS OF SECTION 9.1 OF THE INTERCREDITOR
AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

 

(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE
LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.

 

(c) THE PROVISIONS OF THIS SECTION 9.17 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT. EACH LENDER IS FURTHER AWARE THAT CERTAIN AGENTS ARE
ALSO ACTING IN AN AGENCY CAPACITY UNDER, AND AS DEFINED IN, THE SECOND-LIEN LOAN
DOCUMENTS, AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION THERETO OR
CAUSE OF ACTION ARISING THEREFROM.

 

SECTION 9.18 Rollover of Existing Term Loans. Each Lender party to this
Agreement on the Effective Date that is to make Term Loans on such date and
immediately prior to the making of such Term Loans held Term Loans under and as
defined in the Existing Credit Agreement (the “Existing Term Loans”) hereby
agrees that the principal amount of the Existing Term Loans shall, up to the
amount of the Term Loan Commitment of such Lender on the Effective Date, be
retained by the Borrower and thereupon constitute, for all purposes of the Loan
Documents, Term Loans made hereunder on the Effective Date, with such Lender to
either (x) make an additional Term Loan on the Effective Date in an aggregate
principal amount equal to the excess of (i) its Term Loan Commitment over (ii)
the aggregate outstanding principal

 

-113-



--------------------------------------------------------------------------------

amount of its Existing Term Loans as of the opening of business on the Effective
Date or (y) be repaid that portion of the principal amount of its Existing Term
Loans that equals the excess of (i) the aggregate outstanding principal amount
of its Existing Term Loans as of the opening of business on the Effective Date
over (ii) its Term Loan Commitment.

 

SECTION 9.19 Post-Closing Actions. Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, the parties hereto
acknowledge and agree that the Borrower shall cause, within 10 days following
the Effective Date (or such later date as the Administrative Agent shall
determine in its sole discretion), each Grantor (as defined in the Guaranty and
Collateral Agreement) to physically deliver to the Collateral Agent all
certificates representing certificated Equity Ownership Interests (together with
the appropriate stock powers) pledged pursuant to the Guaranty and Collateral
Agreement by such Grantor which were not delivered to the Collateral Agent on
the Effective Date pursuant to Section 4.01(g) and to take such further actions
required (if any) to perfect the Collateral Agent’s security interest therein.
All provisions of this Agreement and the other Loan Documents shall be deemed
modified to the extent necessary to effect the foregoing (and to permit the
taking of the actions described above within the time period required above
rather than as otherwise provided in the respective Loan Document); provided,
that (x) to the extent any representation and warranty would not be true because
the foregoing actions were not taken on the Effective Date, the respective
representation and warranty shall be required to be true and correct in all
material respects at the time the respective action is taken (or was required to
be taken) in accordance with the foregoing provisions of this Section 9.19 and
(y) all representations and warranties relating to the Security Documents shall
be required to be true immediately after the actions required to be taken by
Section 9.19 have been taken (or were required to be taken). The parties hereto
acknowledge and agree that the failure to take any of the actions required
above, within the relevant time period required above shall create an immediate
Event of Default pursuant to this Agreement.

 

* * * * * *

 

-114-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WYNDHAM INTERNATIONAL, INC.

By

 

/s/ Gregory J. Moundas

   

Name:

 

Gregory J. Moundas

   

Title:

 

Vice President

 

JPMORGAN CHASE BANK, N.A.,

Individually and as Administrative Agent

By

       

Name:

       

Title:

   

 

Wyndham First-Lien Credit Agreement

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST-LIEN

CREDIT AGREEMENT, DATED AS OF

MAY 10, 2005, AMONG WYNDHAM

INTERNATIONAL, INC., A DELAWARE

CORPORATION, THE LENDERS PARTY

HERETO FROM TIME TO TIME,

JPMORGAN CHASE BANK, N.A., AS

ADMINISTRATIVE AGENT, AND BEAR

STEARNS CORPORATE LENDING INC.,

AS SYNDICATION AGENT

NAME OF INSTITUTION:

BEAR STEARNS CORPORATE LENDING INC.

By:

 

/s/ Victor Bulzacchelli

   

Name:

 

Victor Bulzacchelli

   

Title:

 

Vice President

EUROHYPO AG. NEW YORK BRANCH

By:

 

/s/ David Schwartz

   

Name:

 

David Schwartz

   

Title:

 

Executive Director

By:

 

/s/ Stephen Cox

   

Name:

 

Stephen Cox

   

Title:

 

Vice President

GRANDVIEW, LLC

BY:

 

MILLENNIUM PARTNERS, L.P.

   

BY: MILLENNIUM MANAGEMENT, L.L.C.

By:

 

/s/ Terry Feeney

   

Name:

 

Terry Feeney

   

Title:

 

Chief Operating Officer

GREENWICH INTERNATIONAL LTD.

By:

 

/s/ Bryan Verona

   

Name:

 

Bryan Verona

   

Title:

 

S.V.P.

iSTAR FINANCIAL INC.

By:

 

/s/ Michelle M. MacKay

   

Name:

 

Michelle M. MacKay

   

Title:

 

Executive Vice President

 

Wyndham First-Lien Credit Agreement

 



--------------------------------------------------------------------------------

KZH PONDVIEW LLC

By:

 

/s/ Hi Hua

   

Name:

 

Hi Hua

   

Title:

 

Authorized Agent

 

MERRILL LYNCH CAPITAL, a division of Merrill

Lynch Business Financial Services Inc., a Delaware

Corporation

By:

 

/s/ Cynthia M. Lozano

   

Name:

 

Cynthia M. Lozano

   

Title:

 

Vice President

 